As filed with the Securities and Exchange Commission on May 12, 2014 Registration No. 333-195278 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1967918 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5929 Baker Road, Suite 475 Minnetonka, MN 55345 (952) 564-3500 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Scott W. Koller, President & Chief Executive Officer Wireless Ronin Technologies, Inc. 5929 Baker Road, Suite 475 Minnetonka, MN 55345 (952) 564-3500 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Paul D. Chestovich Maslon Edelman Borman & Brand, LLP 3300 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 (612) 672-8305 Reed L. Benson, Esq. 4049 S. Highland Drive Salt Lake City, Utah84124 (801)278-9769 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective, and after the conditions to the completion of the merger of a wholly owned subsidiary of Wireless Ronin Technologies, Inc. with and into Broadcast International, Inc. pursuant to an Agreement and Plan of Merger and Reorganization, dated March 5, 2014, as amended, described in the enclosed proxy statement/prospectus, have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyþ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13c-4(i) (Cross Border Issuer Tender Offer) ¨ Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) ¨ TABLE OF CONTENTS CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, $0.01 par value per share 574,804 shares $ 0.655(2) $ 376,497 $ 48.49 Common stock, $0.01 par value per share 5,951,547 shares $ 0.775 $ 4,612,449 (3) (1) The estimated maximum number of shares of common stock, $0.01 par value per share, of Wireless Ronin Technologies, Inc. to be registered consists of shares that may become issuable to holders of Broadcast International, Inc. common stock and debt in connection with the proposed merger described in this proxy statement/prospectus, upon consummation of the merger, calculated as 11,354,062 (estimated number of shares of common stock of Wireless Ronin Technologies outstanding, on a modified fully diluted basis, immediately prior to the effective time of the merger), multiplied by 0.57480315, which is the aggregate amount of shares to be issued by Wireless Ronin Technologies in connection with the merger. (2) Pursuant to Rule 457(c) under the Securities Act, and solely for the purpose of calculating the registration fee, the proposed offering price per share is equal to $0.655, the average of the bid and asked prices per share of common stock of Wireless Ronin Technologies, Inc., as reported on the OTC Markets (OTCQB) on May 9, 2014, within five business days prior to the filing of this registration statement. (3) The registration fee for such shares was paid in connection with the filing of the Registrant’s Registration Statement on Form S-4 on April 15, 2014. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 TABLE OF CONTENTS The information in this preliminary proxy statement/prospectus is not complete and may be changed. These securities may not be issued or sold nor may proxies be solicited until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDMAY 12, 2014 BROADCAST INTERNATIONAL, INC. WIRELESS RONIN TECHNOLOGIES, INC. Preliminary Proxy Statement/Prospectus PROPOSED MERGER:YOUR VOTE IS VERY IMPORTANT On March 5, 2014, Broadcast International, Inc. (“Broadcast”) entered into an Agreement and Plan of Merger and Reorganization (as amended on April 11, 2014, the “Merger Agreement”) with Wireless Ronin Technologies, Inc. (“Wireless Ronin” or “RNIN”) and Broadcast Acquisition Co., a wholly owned subsidiary of Wireless Ronin.In the proposed merger, Broadcast Acquisition Co. will merge with and into Broadcast, Broadcast will become a wholly owned subsidiary of Wireless Ronin and all shareholders of Broadcast (except those who properly exercise dissenters’ rights under Utah law) will become shareholders of Wireless Ronin. The Boards of Directors of Broadcast and Wireless Ronin have approved the merger and believe that the combination of Broadcast and Wireless Ronin will create more value than either company could achieve individually. At the effective time of the merger (the “Effective Time”), Wireless Ronin will issue to Broadcast shareholders and holders of Broadcast debt that is being converted into shares of Broadcast shares of RNIN’s common stock equal to 36.5% of its outstanding shares, calculated on a modified fully diluted basis (the “RNIN Merger Shares”), as determined immediately prior to the Effective Time.Under the Merger Agreement, the “modified fully diluted basis” of calculating Wireless Ronin shares excludes an aggregate of 389,185 shares of Wireless Ronin common stock that are issuable upon exercise of outstanding warrants.The parties agreed to exclude these shares based upon the exercise prices of such warrants and the unlikelihood of such warrants being exercised in the near future. Prior to the Effective Time, Wireless Ronin expects to issue up to 1,000,000 shares of common stock, or securities convertible into common stock, to finance operations. As a result, Wireless Ronin and Broadcast estimate that immediately prior to the Effective Time, RNIN will have 11,354,062 shares of common stock outstanding, on a modified fully diluted basis, and 6,526,erger Shares will be issued or issuable in connection with the merger.Wireless Ronin shareholders will continue to own their existing shares of Wireless Ronin common stock, $0.01 par value per share. The number of outstanding shares of Broadcast common stock, on a modified and as-converted basis, immediately prior to the Effective Time will affect the number of RNIN Shares to which each holder of BCST shares of common stock, options, warrants and convertible securities is entitled.In calculating the number of such BCST shares, Wireless Ronin and Broadcast are excluding 42,863,636 BCST shares of common stock that are subject to outstanding options and warrants of Broadcast.Wireless Ronin will, however, honor the terms of those securities upon any valid future exercise, since the terms and conditions of those options and warrants provide for the ability of their holders to exercise those instruments and receive securities of an acquiring corporation (such as Wireless Ronin) in the event of a merger.Assuming approval of the merger and the proposed increase in Broadcast authorized shares by the Broadcast shareholders, and the conversion of all Broadcast indebtedness at negotiated conversion prices of $0.0055 for secured indebtedness and $0.01 for unsecured indebtedness, Wireless Ronin and Broadcast expect that immediately prior to the Effective Time, Broadcast will have an aggregate of 1,304,023,194 shares of common stock outstanding on an as converted basis (the “BCST Outstanding Shares”). Assuming that the estimated number of outstanding RNIN shares of common stock, on a modified fully diluted basis, is 11,354,062, and the estimated number of BCST Outstanding Shares is 1,304,023,194, each as of the Effective Time, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 6,526,erger Shares, and each BCST Outstanding Share will be converted into 0.005004erger Shares at the Effective Time (the “Exchange Ratio”).Holders of outstanding options and warrants to purchase BCST shares of common stock as of the Effective Time will have the right to purchase shares of RNIN common stock equal to the product of (i) the number of BCST shares subject to such option or warrant, times (ii) the Exchange Ratio.If the number of BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock and debt are entitled, and the number of shares of RNIN common stock to which holders of Broadcast options and warrants are entitled may be greater or less. For a further description of the RNIN shares of common stock to be issued to BCST shareholders in connection with the merger, investors are directed to see the sections entitled “What You Will Receive in the Merger” on page 18, and “The Merger Agreement” on page 60. If the Merger Agreement is approved and the merger closes, Broadcast will survive the merger as a wholly owned subsidiary of Wireless Ronin and all Broadcast shareholders (except those who properly exercise dissenters’ rights under Utah law) will become shareholders of Wireless Ronin. 3 TABLE OF CONTENTS This preliminary proxy statement/prospectus provides you with detailed information about the special meeting of shareholders of Broadcast called for purposes of considering and approving the Merger Agreement and the merger, and considering and approving an increase in the number of authorized shares of Broadcast common stock to accommodate the conversion of outstanding debt into equity prior to the merger.This preliminary proxy statement/prospectus also provides you with detailed information about the issuance of shares of Wireless Ronin common stock in the merger and other matters.Your vote is very important.If you are a Broadcast shareholder, whether or not you plan to attend the Broadcast special shareholders’ meeting, please submit your proxy as soon as possible to make sure that your shares are represented at the meeting.In addition to being a proxy statement for Broadcast, this document is also a prospectus to be used by Wireless Ronin when issuing Wireless Ronin’s common stock to Broadcast shareholders in connection with the merger. Shares of Wireless Ronin and Broadcast common stock trade on the OTC Markets (OTCQB) under the symbols “RNIN” and BCST,” respectively.On March 5, 2014, the last full trading day prior to the public announcement of the proposed merger, Wireless Ronin’s common stock closed at $0.80 per share and Broadcast’s common stock closed at $0.03 per share. On May 9, 2014, Wireless Ronin’s common stock closed at $0.70 per share and Broadcast’s common stock closed at $0.009 per share. You should read this entire document carefully. Please pay particular attention to the section entitled “Risk Factors” beginning on page 25 for a discussion of the risks related to the merger, the combined company following completion of the merger, and the business and operations of each of Broadcast and Wireless Ronin.This preliminary proxy statement/prospectus incorporates business and financial information about Broadcast and Wireless Ronin that is not included in or delivered with this preliminary proxy statement/prospectus.If you would like to request documents from Broadcast, please contact Broadcast prior to at the following address: Broadcast International, Inc. Attn: Rodney M. Tiede, President 6952 S. High Tech Drive, Suite C Salt Lake City, Utah Please make such requests prior toJune 9, 2014 if you would like them before the Broadcast special shareholders’ meeting. See “Where You Can Find More Information” beginning on page 153. Sincerely, Rodney M. Tiede Scott W. Koller President, President & Chief Executive Officer, Broadcast International, Inc. Wireless Ronin Technologies, Inc. NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE WIRELESS RONIN COMMON STOCK TO BE ISSUED IN THE MERGER OR DETERMINED IF THIS PRELIMINARY PROXY STATEMENT/PROSPECTUS IS ACCURATE OR ADEQUATE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This preliminary proxy statement/prospectus is dated May , 2014, and is expected to be first mailed to shareholders on or aboutMay 23, 2014. 4 TABLE OF CONTENTS BROADCAST INTERNATIONAL, INC. 6952 S. High Tech Drive, Suite C Salt Lake City, Utah NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ONJUNE 16, 2014 To the Shareholders of Broadcast International, Inc.: A special meeting of the shareholders of Broadcast International, Inc., a Utah corporation (“Broadcast”), will be held starting at3 pm, local time, on Monday, June 16, 2014 atthe Broadcast’s offices located at 6952 S. High Tech Drive, Suite C, Salt Lake City, Utah,for the following purposes: 1. To consider and vote upon a proposal to approve the Agreement and Plan of Merger and Reorganization, dated as of March 5, 2014, by and among Wireless Ronin Technologies, Inc., a Minnesota corporation, Broadcast Acquisition Co., a Utah corporation and wholly owned subsidiary of Wireless Ronin Technologies, Inc., and Broadcast International, Inc., a Utah corporation, as amended on April 11, 2014 (the “Merger Agreement”), and the merger described therein; and 2. To consider and vote upon a proposal to approve an amendment and restatement of Broadcast’s articles of incorporation that increases the number of authorized shares of Broadcast common stock to 1,500,000,000 shares to accommodate the conversion of all convertible debt prior to the merger. Holders of record of Broadcast common stock at the close of business onMay 19, 2014, the record date for the meeting, are entitled to notice of and to vote as a single class on the proposals at the meeting and at any adjournment or postponement thereof. A condition to the consummation of the merger is the approval of the merger by the shareholders of Broadcast. Broadcast’s Board of Directors has determined that the terms of the Merger Agreement and the transactions contemplated by it are advisable and in the best interests of Broadcast and its shareholders, and recommend that shareholders vote at the meeting to approve the Merger Agreement and the transactions contemplated by the Merger Agreement. All shareholders are urged to attend or be represented by proxy at the meeting.If the holders of a majority of shares of Broadcast common stock present or represented by proxy vote to adjourn or postpone the meeting, Broadcast intends to adjourn the meeting until a later date and to vote proxies received at the adjourned or postponed meeting. Shareholders of record can vote their shares by completing and returning the accompanying proxy card in the enclosed business reply envelope. Please note that if you are a beneficial owner of shares registered in the name of your broker, bank, custodian, nominee or other agent (commonly referred to as holding your shares in “street name”), you will have received a voting instruction form with these proxy materials from that organization rather than from Broadcast.In such a case, you should complete and mail the voting instruction form as instructed by your broker, bank, custodian, nominee or other agent to ensure that your vote is counted. Alternatively, please check the voting instruction form sent by your broker, bank, custodian, nominee or other agent to see if it offers telephone or Internet voting.If you hold your shares in street name and you wish to vote in person at the meeting, you must obtain a legal proxy from your broker, bank, custodian, nominee or other agent.To do so, follow the instructions you received with these proxy materials, or contact your broker, bank, custodian, nominee or other agent to request a legal proxy form. If you later find that you can be present at the special meeting or for any other reason desire to revoke your proxy, you may do so at any time before the vote is taken. Please do not send any Broadcast stock certificates at this time. If the merger is completed, forms will be mailed to you with instructions to exchange your Broadcast stock certificates for Wireless Ronin stock certificates. YOUR VOTE IS VERY IMPORTANT. TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE URGED TO COMPLETE, SIGN AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE. By Order of the Board of Directors, William Boyd, Chairman May , 2014 5 TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS Any statements about the expectations, beliefs, plans, objectives, assumptions or future events or performance of Wireless Ronin and Broadcast are not historical facts and may be forward-looking.These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed.Any forward-looking statements are qualified in their entirety by reference to the risks set forth in this preliminary proxy statement/prospectus or incorporated by reference. Because the factors discussed in this preliminary proxy statement/prospectus or incorporated by reference could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any such forward-looking statements.These statements are subject to risks and uncertainties—both known and unknown—which could cause actual results and developments to differ materially from those expressed or implied in such statements.Such risks and uncertainties relate to, among other factors: · the integration of the businesses, management and employees of Wireless Ronin and Broadcast; · the growth and growth strategies of Wireless Ronin and Broadcast; · the ability of Wireless Ronin and Broadcast to successfully manage relationships with customers and other important relationships after the merger; · the willingness of customers of Wireless Ronin and Broadcast to continue using the services and products of the combined company after the merger; · the challenges encountered in managing a combined company with larger operations; · the ability to retain key employees of Wireless Ronin and Broadcast; · the ability of management of Wireless Ronin and Broadcast to focus on and continue to successfully operate their respective businesses while the merger is pending; · the compatibility of technologies and systems of Wireless Ronin and Broadcast; and · the compatibility of business cultures of Wireless Ronin and Broadcast. Forward-looking statements are based upon beliefs and assumptions of the management of Wireless Ronin and Broadcast and are made only as of the date of this prospectus. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this prospectus or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise, except to the extent required by federal securities laws. Forward-looking statements may be contained in this prospectus (and the documents incorporated by reference herein) under “Risk Factors,” or may be contained in the Annual Reports on Form10-K or in the Quarterly Reports on Form10-Q of Wireless Ronin and Broadcast under headings such as “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and “Business,” or in the Current Reports on Form8-K of Wireless Ronin and Broadcast, among other places. Prospective investors should consider all risks and uncertainties disclosed in our filings with the Securities and Exchange Commission described below under the heading “Where You Can Find More Information.” 6 TABLE OF CONTENTS TABLE OF CONTENTS Page Questions and Answers About the Proposed Merger 11 Summary 17 The Companies 17 The Merger 18 What you will Receive in the Merger 18 Treatment of Stock Options and Warrants 18 Recommendation of Broadcast’s Board of Directors 18 Interests of Directors and Executive Officers in the Merger 18 Dissenters’ Rights 19 Broadcast Shareholders’ Meeting 19 Board of Directors and Management Following the Merger 19 Governmental and Regulatory Approvals 20 Tax Considerations 20 Exchange of Broadcast Common Stock 20 Accounting Treatment 21 Effective Time of the Merger; Exchange of Shares 21 Conditions to the Merger 21 Federal and State Regulatory Requirements 22 Termination of Merger Agreement 22 Summary Consolidated Financial Data of Wireless Ronin 22 Summary Consolidated Financial Data of Broadcast 23 Equivalent and Comparative Per Share Information 23 Market Price Data and Dividend Information 24 Risk Factors 25 Risks Related to the Merger 25 Risks Related to Wireless Ronin’s Business 29 Risks Related to Wireless Ronin’s Securities 39 Risks Related to Broadcast’s Business 41 7 TABLE OF CONTENTS The Broadcast Special Shareholders’ Meeting 45 Matters to Be Considered 45 Recommendation of Broadcast’s Board of Directors 45 Record Date and Voting 45 Vote Required 45 Quorum; Abstentions and Broker Non-Votes 45 Voting Shares Held by Broadcast Executive Officers, Directors and Affiliates 46 Proxies 46 Counting Your Vote 46 How to Change Your Vote 47 Solicitation of Proxies and Expenses 47 Meeeting Proposal No. 1 — Approval of the Merger Agreement and Merger 48 General 48 Background of the Merger 48 Wireless Ronin’s Reasons for the Merger 51 Broadcast’s Reasons for the Merger; Recommendations to Shareholders 53 Interests of Directors and Executive Officers in the Merger 54 Meeting Proposal No. 2—Amendment of Broadcast’s Articles of Incorporation 55 Overview 55 Reasons for Increase in Authorized Shares 55 Effects of the Increase in Authorized Shares 55 Vote Required; Recommendation of Broadcast Board of Directors 56 Unaudited Pro Forma Condensed Combined Financial Information 57 The Merger Agreement 60 General 60 Conversion of Broadcast Shares 60 Treatment of Stock Options and Warrants 60 Exchange of Stock Certificates 60 Expenses 61 Broadcast Dissenters’ Rights 61 The Effective Time 62 The Surviving Corporation 62 Representations and Warranties 63 Covenants; Conduct of Business Before the Merger 64 Indemnification and Insurance 68 Obligations of the Boards of Directors with Respect to Recommendations and Shareholder Approvals 69 Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals 70 Material Adverse Effect 71 Conditions to the Merger 72 Conditions to the Obligations of Wireless Ronin and Broadcast Acquisition Co. 72 Conditions to the Obligations of Broadcast 73 Termination of the Merger Agreement 74 Expenses and Termination Fees 76 Consequences to Shareholders Exercising Dissenters’ Rights 77 Backup Withholding 77 Acceleration of Broadcast Director Options 77 Advisory Fee 77 8 TABLE OF CONTENTS Information About Wireless Ronin 78 Properties 89 Legal Proceedings 89 Management’s Discussion and Analysis of Financial Condition and Results of Operations of Wireless Ronin 90 Transfer Agent and Registrar Listing Description of Wireless Ronin Capital Stock Common Stock Dividend Policy Undesignated Preferred Stock Anti-Takeover Provisions Information About Broadcast Broadcast’s Business Description Properties Legal Proceedings Management’s Discussion and Analysis of Financial Condition and Results of Operations of Broadcast Transfer Agent and Registrar Listing Security Ownership of Certain Beneficial Owners and Management of Broadcast Board of Directors and Management of Wireless Ronin Following the Merger Executive Compensation Wireless Ronin Executive Compensation Summary Compensation Table Outstanding Equity Awards At Fiscal Year-End Potential Payments upon Change in Control Employment Agreements Non-Employee Director Compensation Director Compensation Table Wireless Ronin Compensation Committee Certain Relationships and Related Transactions Broadcast Executive Compensation Security Ownership of Certain Beneficial Owners and Management of Wireless Ronin After the Merger Comparative Rights of Broadcast Shareholders and Wireless Ronin Shareholders Other Matters Shareholder Proposals Legal Matters Experts Other Proposals Undertakings of Wireless Ronin Where You Can Find More Information Financial Statements Index to Financial Statements of Wireless Ronin and Broadcast F-1 9 TABLE OF CONTENTS APPENDICES A. Agreement and Plan of Merger and Reorganization, dated as of March 5, 2014, by and among Wireless Ronin, Inc., Broadcast Acquisition Co., and Broadcast International, Inc., and Amendment to the Agreement and Plan of Merger and Reorganization, dated April 11, 2014 (without exhibits and schedules) B. Part 13 of the Utah Revised Business Corporation Act C. Amendment to Articles of Incorporation of Broadcast International, Inc. 10 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGER Q1. Why are Wireless Ronin and Broadcast proposing the merger? A1. The Boards of Directors of Wireless Ronin and Broadcast identified several reasons for the merger, including the anticipated synergies from the merger resulting in a larger company with greater critical mass, lower expenses, a stronger capital structure, the opportunity to expand the volume of business and the potential to expand into areas of activity that would provide additional revenues on a recurring basis as well as the opportunity to retain and attract qualified personnel. Broadcast’s board took into consideration, among other things: · Broadcast’s audited consolidated financial statements for the year ended December 31, 2013 contain a “going concern” qualification.As discussed in Note 3 of the Notes to Broadcast’s Consolidated Financial Statements, Broadcast has incurred substantial losses and has not demonstrated the ability to generate sufficient cash flows from operations to satisfy its liabilities and sustain operations.Because of these conditions, Broadcast’s independent auditors have raised substantial doubt about its ability to continue as a going concern. · The company’s convertible indebtedness, including accrued interest, exceeds $6,000,000, the majority of which is secured by a lien on all of the company assets, and its current business will not service the debt nor provide any possibility for repayment and the company has not been able to locate equity investors to provide funding to retire the indebtedness. · The company has in excess of $1,000,000 in trade payables and accrued expenses and its current business will not provide any possibility of repayment. · The company’s current expectation that it would continue to need additional resources of at least $500,000 to continue operations through the year end. · The company’s sole asset is its intellectual property and the merger is the best possibility to leverage those assets and create shareholder value. · the Broadcast board’s assessment that no alternatives were reasonably likely to present more favorable opportunities for Broadcast to create greater value for its shareholders, taking into account the financial condition of Broadcast, as well as its belief that the combination of the businesses of Broadcast and Wireless Ronin offered the best alternative for continuing the business and that the combined entity might be in a better position to become cash flow positive as it would have greater expertise and offerings in the digital signage industry. The Wireless Ronin Board of Directors consulted with senior management, outside legal counsel and its financial advisor, reviewed a significant amount of information, and considered the following factors in reaching its conclusion to approve the merger: · Wireless Ronin as a company needs to rapidly get to scale to provide long-term visibility to sustained profitability.Since inception, it has had limited revenue from the sale of its products and services, and has incurred net losses. Wireless Ronin incurred net losses of $3.6 million and $5.4 million for the years ended December 31, 2013 and 2012, respectively. As of December 31, 2013, Wireless Ronin had an accumulated deficit of $98.0 million. Wireless Ronin has not been profitable in any year of its operating history and anticipates incurring additional losses into the foreseeable future. · Based on the aforementioned financial performance of Wireless Ronin, Wireless Ronin spent more than two years analyzing a range of strategic opportunities to accelerate growth and maximize shareholder value. · Broadcast was also looking for opportunities to drive growth and increase shareholder value. This search was intensified upon the failure of its potential merger transaction with AllDigital in November of 2013. 11 TABLE OF CONTENTS · Following an extensive review and due diligence process, merging was determined to be the best alternative for both companies and their shareholders, capitalizing on the combined technical, client and cost synergies. · The combined company will continue to pursue organic and inorganic growth initiatives to further accelerate growth and maximize shareholder value. The foregoing information and factors considered by the Wireless Ronin Board of Directors are not intended to be exhaustive but are believed to include all of the material factors considered by the Wireless Ronin Board of Directors. In view of the wide variety of factors considered in connection with its evaluation of the merger and the complexity of these matters, the Wireless Ronin Board of Directors did not find it useful, and did not attempt, to quantify, rank or otherwise assign relative weights to these factors. In considering the factors described above, individual members of the Wireless Ronin Board of Directors may have given different weight to different factors. The Wireless Ronin Board of Directors conducted an overall analysis of the factors described above, including thorough discussions with, and questioning of, Wireless Ronin’s management and legal and financial advisors, and considered the factors overall to be favorable to, and to support, its determination. In the opinion of the respective boards of Wireless Ronin and Broadcast, the proposed merger represents a step forward in the business, financial, and compliance improvement of Broadcast and Wireless Ronin. By combining, Wireless Ronin and Broadcast can more effectively and efficiently manage the process of improving operations and performance. Management of both companies believes the merger will result in significant savings and will eliminate duplicative costs that both companies currently have as a result of being small public companies.The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and the Securities and Exchange Commission (the “SEC”) regulations governing public companies have increased the costs of compliance for public companies, the costs of which are difficult to absorb for small public companies. As a result of Sarbanes-Oxley and these SEC regulations, public companies must now expend significant human, informational and capital resources.Internal and external legal and audit costs, as well as director and other fees, have also become quite burdensome on small public companies attempting to achieve growth and profitability. Management of Wireless Ronin and Broadcast also believe that combining the companies will improve trading of Wireless Ronin’s shares after the merger, which is advantageous to shareholders.Shares of Wireless Ronin and Broadcast common stock trade on the OTC Markets (OTCQB), and the trading volume of their shares is minimal.In addition, micro-cap companies, such as Wireless Ronin and Broadcast, continue to experience difficulties in attracting interest from the investor community, limiting access to the capital markets. Q2. What will Broadcast shareholders receive for their Broadcast shares? A2. All of the shares of Broadcast common stock outstanding at the time of the merger will be exchanged for shares of Wireless Ronin common stock, the amount of which is based upon the number of Broadcast shares outstanding on a modified, as-converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock, but excluding 42,863,636 Broadcast shares subject to outstanding options and warrants), and the number of outstanding shares of Wireless Ronin common stock, on a modified fully diluted basis (that is, assuming the exercise of all outstanding options and warrants of Wireless Ronin, except for 389,185 shares subject to outstanding warrants), immediately prior to the merger.At the time of the merger, Wireless Ronin will issue to Broadcast shareholders a number of shares of Wireless Ronin common stock that in the aggregate equal 36.5% of the outstanding shares of Wireless Ronin calculated on a modified fully diluted basis.In this regard, Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 11,354,062shares of common stock outstanding, on a modified fully diluted basis, and as a result 6,526,351 shares of Wireless Ronin common stock will be issued or issuable in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,304,023,194 shares of common stock outstanding on a modified, as-converted basis (the “BCST Outstanding Shares”).The BCST Outstanding Shares are expected to increase from 111,370,878 to 1,304,023,194 as a result of the anticipated conversion of all outstanding secured and unsecured convertible notes, conversion of new debt required to satisfy account payable obligations as required under the Merger Agreement, issuance of shares to our investment advisor in consideration of its fees, and settlement of restricted stock units previously granted to members of Broadcast’s Board of Directors.All of the conversion of debt of BCST will be at conversion prices ranging from $.0055 per share to $.01 per share. Assuming that the estimated number of outstanding RNIN shares of common stock, on a modified fully diluted basis, is 11,354,062, and the estimated number of BCST Outstanding Shares is 1,304,023,194, each as of the Effective Time, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 6,526,hares, and each BCST Outstanding Share will be converted into 0.005004erger Shares as a result of the merger (the “Exchange Ratio”).If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock are entitled may be greater or less. At this time, however, the parties do not believe the actual number of outstanding shares at the Effective Time, and the ratio of converting BCST Outstanding Shares into RNIN Merger Shares, will be materially different from the discussion above. 12 TABLE OF CONTENTS Q3. What will the holders of Broadcast warrants and options receive in the merger? A3. If the merger is completed, each Broadcast warrant and option that remains outstanding and unexercised following the Effective Time will remain outstanding and become exercisable for Wireless Ronin common stock. The terms and conditions of the warrants and options will remain the same, except that the number of shares covered by the option or warrant, and the exercise price will be adjusted to reflect the Exchange Ratio. As noted in Q&A 2, Wireless Ronin and Broadcast presently believe that 6,526,erger Shares will be issuable by Wireless Ronin in connection with the merger and 1,304,023,utstanding Shares, on a modified, as-converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock, but excluding all shares issuable upon the exercise of outstanding Broadcast options and warrants), will be outstanding immediately prior to the merger.Assuming these numbers are correct, the number of shares of common stock for which Broadcast warrants and options will be exercisable after the merger will be equal to 0.005004781 times the number of shares of Broadcast common stock that were purchasable immediately prior to the merger.After the merger, the exercise price per share under outstanding options and warrants will be equal to the quotient obtained by dividing the exercise price prior to the merger by the Exchange Ratio.If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which such options and warrants convert, and the exercise price of such options and warrants, may be greater or less. Q4. Will Wireless Ronin shareholders receive any shares as a result of the merger? A4. No.After the merger, Wireless Ronin shareholders will continue to hold the same Wireless Ronin shares the owned prior to the merger. Q5. What will the name of each company be after the merger? A5. The name of Wireless Ronin and Broadcast will remain unchanged after the merger, with Broadcast becoming a wholly owned subsidiary of Wireless Ronin. Q6. What risks should I consider before voting at the meeting? A6. You should review “Risk Factors” starting on page 25.You should also review the factors considered by Broadcast’s Board of Directors in making their recommendations to Broadcast’s shareholders.See “Recommendation of Broadcast’s Board of Directors” starting on page 18. Q7. What shareholder approvals are needed? A7. The affirmative vote of a majority of the shares of Broadcast’s common stock outstanding on the record date is required to approve the merger. As of the close of business on the Broadcast record date for the special meeting (May 19, 2014), Broadcast’s directors, officers and their respective affiliates beneficially owned and were entitled to vote approximately 3,272,041 shares of Broadcast common stock in the aggregate, or approximately 2.9% of the voting power of Broadcast’s shares entitled to vote at the special meeting. Wireless Ronin’s shareholders are not required to approve the merger. Q8. Will the Broadcast shareholders be able to trade the Wireless Ronin common stock that they receive in the merger? A8. Yes.Wireless Ronin’s common stock is quoted on the OTC Markets (OTCQB) under the symbol “RNIN.” The Wireless Ronin common stock that the Broadcast shareholders receive will be freely tradable. Q9. Will the Broadcast shareholders recognize gain or loss for tax purposes as a result of the merger? A9. The merger has been structured as a “reorganization” for United States federal income tax purposes. In general, Broadcast shareholders will not recognize gain or loss for United States federal income tax purposes by exchanging their Broadcast shares for any Wireless Ronin shares in the merger. Broadcast shareholders who are not U.S. residents or taxpayers may be subject to certain special rules, and this summary may not apply to all Broadcast shareholders. No ruling from the Internal Revenue Service has been or will be sought in connection with the merger. The Broadcast shareholders are urged to carefully review the detailed summary of the material United States federal income tax consequences of the merger set forth in this preliminary proxy statement/prospectus and to consult with and rely solely upon your own tax advisor to determine your particular tax consequences resulting from the merger. 13 TABLE OF CONTENTS Q10. Am I entitled to dissenters’ or appraisal rights? A10. Yes. Under Utah law, Broadcast shareholders have the right to dissent from the merger and to receive payment in cash for the fair value of their shares of Broadcast common stock, as determined by the Utah Revised Business Corporation Act. In order to perfect dissenter’s rights, Broadcast shareholders must give written demand for appraisal of their shares before the taking of the vote on the merger at the special meeting and must not vote in favor of adoption of the Merger Agreement. Merely voting against adoption of the Merger Agreement will not protect your dissenter’s rights. In order to protect your dissenter’s rights, you must adhere to all of the requirements set forth in Part 13 of the Utah Revised Business Corporation Act.A copy of Part 13 of the Utah Revised Business Corporation Act is included as Appendix B to this preliminary proxy statement/prospectus. Q11. Does the Board of Directors of Broadcast recommend voting in favor of the Broadcast merger? A11. Yes. After careful consideration, Broadcast’s Board of Directors recommends that its shareholders vote in favor of the proposed merger. Q12. When do you expect the merger to be completed? A12. Broadcast and Wireless Ronin are working toward completing the merger as quickly as possible. The parties anticipate holding a closing and completing the transaction as soon as practicable following approval of the Merger Agreement at the Broadcast shareholders’ meeting. Q13. When and where is the special meeting? A13. The Broadcast special meeting will take place on Monday, June 16, 2014 at 3 pm, local time, at Broadcast’s corporate offices located at 6952 S. High Tech Drive, Suite C, Salt Lake City, Utah. Q14. What if I do not vote? A14. If you fail to respond, your shares will not count toward the quorum necessary to conduct the vote at the meeting, and will effectively be a vote against the merger.The failure to vote does not, in itself, protect your dissenter’s rights under Utah law.If you sign, date and mail your proxy card without identifying how you want to vote with respect to the merger, your proxy will be voted “FOR” approval of the merger.If you sign, date and mail your proxy card and indicate that you intend to withhold your vote on a proposal, it will have the same effect as a vote “AGAINST” that proposal.You may also vote by appearing at the special meeting and voting in person. Q15. If my shares are held in “street name” by my broker, will my broker automatically vote my shares for me? A15. Generally, no. You should instruct your bank, broker or other nominee how to vote your shares.Brokers who hold shares for the accounts of their clients may vote such shares either as directed by their clients or in their own discretion if permitted by the stock exchange or other organization of which they are members.If your broker does not receive voting instructions from you, your shares will not be voted on the adoption of the Merger Agreement.Please check the voting information form used by your broker to see if it offers telephone or Internet voting. Q16. What if I fail to instruct my broker? A16. Generally, the broker holding your shares in “street name” may vote the shares only if you provide the broker with appropriate instructions. If you fail to instruct your broker to vote your shares and the broker submits an unvoted proxy, the resulting “broker non-vote” will be counted for the purpose of determining the existence of a quorum at the special meeting, but will not be voted on the proposals at the special meeting.A broker non-vote will not be considered a vote cast at the Broadcast special meeting.A broker non-vote will have the same effect as a vote “AGAINST” the proposals at the Broadcast special meeting. 14 TABLE OF CONTENTS Q17. Can I change my vote after I have delivered my proxy? A17. Yes. You can change your vote at any time before your proxy is voted at the special meeting. You can do this in one of three ways: First, you can revoke your proxy. Second, you can submit a new proxy bearing a later date. If you choose either of these two methods, you must submit your notice of revocation or your new proxy to the secretary of Broadcast before the special meeting. If your shares are held in an account at a brokerage firm or bank, you should contact your brokerage firm or bank to change your vote. Third, if you are a holder of record, you can attend the special meeting and vote in person. Simply attending the special meeting, however, will not revoke your proxy.Please note that if your shares are held in “street name” by a broker, bank or other nominee, and you wish to vote in person at the special meeting, you must bring to the meeting a letter from the broker, bank or other nominee confirming your beneficial ownership of the shares to be voted. Q18. How can I exchange my shares of Broadcast? A18. Registrar and Transfer Company will act as exchange agent and will forward detailed instructions to you regarding the surrender of your share certificates, together with a letter of transmittal, promptly after the merger is completed. You should not submit your certificates to Registrar and Transfer Company until you have received these materials. Q19. What do I need to do now? A19. Please carefully read and consider the information contained in this preliminary proxy statement/prospectus., please respond by completing, signing and dating your proxy card or voting instructions and returning it in the enclosed postage-paid envelope. In order to assure that we obtain your vote, please deliver your proxy as instructed even if you plan to attend the meeting in person. Q20. Who can help answer my questions? A20. If you are a shareholder of Broadcast and have any questions about the merger or how to submit your proxy, or if you need additional copies of the preliminary proxy statement/prospectus or the enclosed proxy card or voting instructions, you should contact: Broadcast International, Inc. 6952 S. High Tech Drive Salt Lake City, UT 84047 Attention: Rodney M. Tiede Facsimile: (801) 562-1773 Phone: (801) 562-2252 PLEASE REQUEST DOCUMENTS FROM BROADCAST NO LATER THANJUNE 9, 2014. UPON REQUEST, BROADCAST WILL DEPOSIT IN FIRST-CLASS MAIL ANY DOCUMENTS REQUESTED THE NEXT BUSINESS DAY. See the section entitled “Where You Can Find More Information” on page 146 of this preliminary proxy statement/prospectus for more information about the documents referred to in this preliminary proxy statement/prospectus. You should rely only on the information contained in this preliminary proxy statement/prospectus in deciding how to vote on the proposal described in this preliminary proxy statement/prospectus.No one has been authorized to provide you with information that is different from that contained in this preliminary proxy statement/prospectus.This preliminary proxy statement/prospectus is datedMay , 2014.You should not assume that the information contained in this preliminary proxy statement/prospectus is accurate as of any date other than that date. 15 TABLE OF CONTENTS This preliminary proxy statement/prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this preliminary proxy statement/prospectus regarding Wireless Ronin and Broadcast Acquisition Co., its wholly owned subsidiary created in connection with the merger, has been provided by Wireless Ronin and information contained in this preliminary proxy statement/prospectus regarding Broadcast has been provided by Broadcast. The Broadcast proxy accompanying this preliminary proxy statement/prospectus is solicited on behalf of Broadcast’s Board of Directors. Wireless Ronin will bear the costs of preparing and filing this preliminary proxy statement/prospectus with the SEC, and Broadcast will bear all other costs of the sending of this preliminary proxy statement/prospectus to Broadcast shareholders and the solicitation of proxies from such shareholders. Following the mailing of this preliminary proxy statement/prospectus, the directors, officers, employees and agents of Broadcast may solicit proxies in person, by mail, or by telephone, facsimile or other electronic methods without additional compensation other than reimbursement for their actual expenses. 16 TABLE OF CONTENTS SUMMARY This summary highlights selected information contained elsewhere in this preliminary proxy statement/prospectus.It may not contain all of the information that may be important to you. Before voting, you should carefully read the entire preliminary proxy statement/prospectus, the appendices and other documents to which this preliminary proxy statement/prospectus refers in their entirety to fully understand the Merger Agreement and the transactions contemplated by the Merger Agreement. The Companies Wireless Ronin Technologies, Inc. Wireless Ronin (sometimes referred to as “RNIN”) is a Minnesota corporation incorporated on March 23, 2000.It is a marketing technologies company with leading expertise in content and emerging digital media solutions, including dynamic digital signage, interactive kiosk, mobile, social media and web, that enable RNIN’s customers to transform how they engage with their customers.RNIN is able to provide an array of marketing technology solutions to its customers through a proprietary suite of software applications marketed as RoninCast.RoninCast software and associated applications that provide an enterprise, web-based or hosted content delivery system that manages, schedules and delivers digital content over wireless or wired networks. Additionally, RoninCast software’s flexibility allows us to develop custom solutions for specific customer applications. In August 2007, Wireless RNIN acquired privately held McGill Digital Solutions, Inc. (now known as Wireless Ronin Technologies (Canada), Inc. (“RNIN Canada”)). Based in Windsor, Ontario Canada, RNIN Canada provides custom interactive software solutions, content engineering / creative services, and is home to RNIN’s automotive business development team.Through e-learning and e-marketing, RNIN Canada develops the competencies and knowledge of the people who most influence product sales—sales associates and their customers. Due to losses suffered from operations for the year ended December 31, 2013, RNIN’s independent registered public accounting firm expressed substantial doubt about RNIN’s ability to continue as a going concern. RNIN does not currently have sufficient capital resources to fund its operations beyond May 2014.RNIN continues to experience operating losses. RNIN’s management continues to seek financing on favorable terms.Nevertheless, RNIN may be unable to obtain any such financing on favorable terms, if at all.At present, RNIN has no commitments for any additional financing.If RNIN is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then it likely will be forced to cease operations and investors will likely lose their entire investment. Broadcast International, Inc. Through BI Networks, Broadcast installs, manages and supports private communication networks for large organizations that have widely-dispersed locations or operations.Its enterprise clients use these networks to deliver digital signage solutions, training programs, product announcements, entertainment and other communications to their employees and customers.Broadcast uses a variety of delivery technologies, including satellite, Internet streaming and WIFI, depending on the industry standard products and equipment sold by other companies. In July 2009, Broadcast entered into a $10.1 million, three-year contract with a national bank to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America.This digital signage network grew to approximately 2,500 retail banking sites.For the past three years this has been Broadcast’s largest customer, but in December 2012, Broadcast was notified that a new vendor would begin servicing the customer.Although Broadcast may continue providing some services, its revenues from this customer have decreased by approximately 90%.In addition, Broadcast signed a master license agreement to be a vendor for a customer to provide digital signage software and services for educational training purposes to over 16,000 locations, which may be present a significant opportunity.This customer has paid Broadcast for development engineering work, but as yet Broadcast has not entered into a statement of work defining the price and terms of a contemplated beta test that will need to be completed and approved before any wider rollout can begin and there is no assurance that that will be completed.Because Broadcast has not continued with its largest customer and has not replaced those revenues with new customers, it has severely scaled back its operations. 17 TABLE OF CONTENTS The Merger Wireless Ronin and Broadcast have entered into an Agreement and Plan of Merger and Reorganization (as amended, the “Merger Agreement”) that sets forth the terms by which Broadcast will merge into a wholly owned subsidiary of Wireless Ronin. As a result of the merger, Broadcast will become a wholly owned subsidiary of Wireless Ronin, shares of Wireless Ronin common stock will be issued to shareholders of Broadcast in exchange for their shares of Broadcast common stock, and Wireless Ronin common stock will be issued upon the exercise of a holder of outstanding options and warrants to purchase Broadcast common stock. What You Will Receive in the Merger With the exception of dissenting shares, all of the shares of Broadcast common stock outstanding at the time of the merger (the “Effective Time”) will be exchanged into shares of Wireless Ronin common stock, the amount of which is based upon the number of Broadcast shares outstanding on an a modified and as-converted basis, and the number of Wireless Ronin shares of common stock outstanding, on a modified fully diluted basis.In calculating Wireless Ronin shares outstanding on a modified fully diluted basis, Wireless Ronin and Broadcast have agreed to exclude 389,185 shares of Wireless Ronin common stock that are issuable upon exercise of outstanding warrants in calculating the number of shares of Wireless Ronin common stock outstanding on a fully diluted basis.In calculating Broadcast shares outstanding on a modified as-converted basis, the parties have agreed to exclude 42,863,636 Broadcast shares of common stock issuable upon exercise of outstanding options and warrants of Broadcast.In both cases, the parties agreed to exclude these issuable shares based upon the exercise prices of such warrants and options and the unlikelihood of such warrants and options being exercised in the future. The amount of Broadcast shares outstanding will include all shares issued in consideration of the cancellation of debt of Broadcast, including its secured convertible debt, unsecured convertible debt and outstanding accounts payable.At this time, Broadcast expects that its secured convertible debt outstanding at the time of the merger, plus accrued interest, will be converted into Broadcast shares at a conversion price of $0.0055, for a total issuance of 905,101,371 shares, and its existing unsecured convertible debt, plus accrued interest, will be converted into Broadcast shares at a conversion price of $0.01, for a total issuance of 111,561,111 shares.In addition, Broadcast expects that payment of its outstanding accounts payable will occur and as a result an additional 118,811,881 Broadcast shares will be issued.After conversion of all such debt, and excluding the options and warrants set forth above, Broadcast expects there will be 1,304,023,194 Broadcast shares outstanding, on a modified, as converted basis.Although Broadcast believes the foregoing conversions will be acceptable to is creditors, it has no formal agreements in place with respect to such debt settlements.The amount of shares to be issued to convert such debt may be greater or less, and it is a condition to the closing of the merger that such debt be settled. Prior to the Effective Time, Wireless Ronin expects to issue up to 1,000,000 shares of common stock, or securities convertible into common stock, to finance operations. This estimated amount of shares is added to the amount of Wireless Ronin shares of common stock that Wireless Ronin and Broadcast expect to be outstanding on a modified fully diluted basis and is taken into account in calculating the merger consideration to be issued to Broadcast shareholders. At the Effective Time, Wireless Ronin will issue to Broadcast shareholders a number of shares of Wireless Ronin common stock that aggregate to 36.5% of its outstanding shares, as calculated above.Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 11,354,062 shares of common stock outstanding on a modified fully diluted basis, and as a result 6,526,351 shares of Wireless Ronin common stock will be issued to Broadcast shareholders in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,304,023,194 shares of common stock outstanding, on an as-converted basis, after excluding those shares set forth above (the “BCST Outstanding Shares”).Assuming that these share numbers are accurate, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 6,526,hares, and each BCST Outstanding Share will be converted into 0.005004erger Shares as a result of the merger (the “Exchange Ratio”).If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock are entitled may be greater or less.Broadcast shareholders will have no shareholder rights in Broadcast after the merger. Treatment of Stock Options and Warrants When the merger is completed, each Broadcast option and warrant that remains outstanding and unexercised following the Effective Time will be become exercisable for Wireless Ronin common stock. The terms and conditions of the option and warrants will remain the same, except that (i) the number of shares of Wireless Ronin common stock purchasable thereunder will equal the number (rounded down to the nearest whole number) determined by multiplying (x) the number of Broadcast shares subject to such Broadcast stock option immediately prior to the Effective Time by (y) the Exchange Ratio, and (ii) the price per share at which Wireless Ronin common stock may be purchased thereunder will equal the number determined by dividing (a) the exercise price per Broadcast share purchasable thereunder by (b) the Exchange Ratio. Recommendation of Broadcast’s Board of Directors Broadcast’s Board of Directors believes that the merger is fair to Broadcast’s shareholders and in their best interests, and voted to approve the Merger Agreement, and recommends that all shareholders vote “FOR” the adoption of the Merger Agreement and “FOR” the proposal to amend Broadcast’s articles of incorporation.Broadcast’s Board of Directors considered a number of factors in determining to approve and adopt the Merger Agreement and the merger.These considerations are described in the section entitled “Proposal I — The Merger — Broadcast’s Reasons for the Merger; Recommendations to Shareholders” starting on page 53. No Fairness Opinion Broadcast did not obtain any fairness opinion from its financial adviser in connection with the Merger Agreement. Interests of Directors and Executive Officers in the Merger Officers and directors of Wireless Ronin and Broadcast have financial interests in the merger, some of which align with those of their respective shareholders, and others are different from, or are in addition to, their respective shareholders.As of May 9, 2014, directors and executive officers of Broadcast and their affiliates beneficially owned approximately 2.9% of the outstanding shares of Broadcast common stock, excluding stock options, warrants, restricted stock units and convertible notes payable, or 6.14% of the outstanding shares of Broadcast common stock on an as converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock). After the conversion of all of the Broadcast convertible debt and the issuances to pay Broadcast’s advisor at the Effective Time, the officers and directors are expected to own approximately 20.3% of the BCST Outstanding Shares immediately prior to the merger.As of May 9, 2014, directors and executive officers of Wireless Ronin and their affiliates beneficially owned approximately 33.8% of the outstanding shares of Wireless Ronin’s common stock, excluding stock options, warrants and conversion of convertible notes payable, or 31.5% of the outstanding shares of Wireless Ronin common stock on a fully diluted basis (that is, assuming the exercise in full of all options, warrants and conversion of convertible notes payable). 18 TABLE OF CONTENTS Some of the directors and executive officers of Wireless Ronin and Broadcast have interests in the merger that are different from, or are in addition to, the interests of their company’s shareholders. These interests include the following: · Don Harris, a director of Broadcast, will be appointed to Wireless Ronin’s Board of Directors at the time of the merger. · Don Harris, a director and a member of the executive committee acting as Chief Executive Officer of Broadcast, is the holder of $1,402,411 in principal amount of Broadcast convertible debt, including accrued interest, which is expected to be converted into an aggregate of 254,983,818 shares of Broadcast common stock immediately prior to the Effective Time using a negotiated conversion rate.As a result of this anticipated conversion, Broadcast expects that Mr. Harris will then beneficially own approximately 20% of the BCST Outstanding Shares. The Wireless Ronin Board of Directors and the Broadcast Board of Directors were respectively aware of and discussed the foregoing potential conflicting interests of their officers and directors when they approved the merger. Dissenters’ Rights Under Utah law, Broadcast shareholders have the right to dissent from the merger and to receive payment in cash for the fair value of their shares of Broadcast common stock.This right of appraisal is subject to a number of restrictions and technical requirements.Generally, in order to exercise appraisal rights, a Broadcast shareholder must: (1) send to Broadcast a written demand for appraisal in compliance with Utah law before the vote on the merger; and (2) not vote in favor of the merger. Merely voting against the merger will not protect a Broadcast shareholder’s rights to appraisal.In order to protect such rights, the shareholder must adhere to all of the requirements set forth under Utah law.The requirements under Utah law for exercising appraisal rights are described in further detail in the section entitled “Broadcast Dissenters’ Rights” starting on page 61.The relevant section of Utah law regarding dissenters’ rights is reproduced and included as Appendix B to this preliminary proxy statement/prospectus. If you are a Broadcast shareholder and you vote for the merger, you will waive your rights to seek appraisal of your shares of Broadcast common stock under Utah law. Broadcast Shareholders’ Meeting The Broadcast special shareholder meeting will be held onMonday, June 16, 2014 at 3 pm, local time, at 6952 S. High Tech Drive, Suite C, Salt Lake City, Utah. If you are a beneficial owner of Broadcast’s common stock at the close of business onMay 19, 2014, which Broadcast’s Board of Directors has established as the record date, you are entitled to vote at the special shareholders’ meeting.Broadcast shareholders are entitled to one vote for each share held of record on each matter submitted to a vote of shareholders.The holders of a majority of the outstanding common shares entitled to vote at the special meeting must be present in person or represented by proxy in order for Broadcast to transact business. The affirmative vote of the holders of a majority of the outstanding shares of Broadcast common stock is required to adopt the Merger Agreement. Board of Directors and Management Following the Merger Immediately following the Effective Time, Wireless Ronin’s Board of Directors will consist of the following five persons:Messrs. Stephen F. Birke (Chairman of the Board), Scott W. Koller, Kent O. Lillemoe, Howard P. Liszt and Don Harrison.Wireless Ronin and Broadcast presently expect that Messrs. Birke, Lillemoe, Liszt and Harris will be independent directors. 19 TABLE OF CONTENTS Governmental and Regulatory Approvals Other than the SEC declaring Wireless Ronin’s registration statement on Form S-4 relating to this transaction effective, and any state blue sky filings that may be required, Wireless Ronin and Broadcast do not believe that any additional material governmental filings are required in connection with the merger. Tax Considerations We anticipate that the merger will be a tax-free reorganization for U.S. federal income tax purposes, and that Broadcast shareholders will recognize no gain or loss upon conversion of their Broadcast common stock into shares of Wireless Ronin common stock. Broadcast shareholders may, however, recognize income, gain or loss in connection with the exercise of dissenters’ rights. Broadcast shareholders should consult with their own tax advisers concerning the federal income tax consequences of the merger, as well as the applicable state, local, foreign or other tax consequences, based upon your individual circumstances. Exchange of Broadcast Common Stock It is expected that the merger will constitute a reorganization for United States federal income tax purposes within the meaning of Section 368(a) of the Internal Revenue Code. Accordingly, the following the material United States federal income tax consequences that will generally result from treatment of the merger as a reorganization described in Section 368(a) of the Internal Revenue Code: · A holder of Broadcast common stock will not recognize any gain or loss upon the receipt of Wireless Ronin common stock in exchange for Broadcast common stock in the merger. · A Broadcast shareholder’s aggregate tax basis in the Wireless Ronin common stock received in the merger in exchange for such shareholder’s Broadcast common stock will be the same as the aggregate basis of the Broadcast common stock surrendered in the exchange. If holders of Broadcast common stock acquired different blocks of Broadcast common stock at different times or at different prices, any gain or loss will be determined separately with respect to each block of Broadcast common stock and such holders’ basis and holding period in their shares of Wireless Ronin common stock may be determined with reference to each block of Broadcast common stock. Any such holders should consult their tax advisors regarding the manner in which cash and Wireless Ronin common stock received in the exchange should be allocated among different blocks of Broadcast common stock and with respect to identifying the bases or holding periods of the particular shares of Wireless Ronin common stock received in the merger. · A Broadcast shareholder’s holding period for the Wireless Ronin common stock received in the merger in exchange for such shareholder’s Broadcast common stock will include the holding period for the Broadcast common stock surrendered in the exchange. · Neither Wireless Ronin nor Broadcast will recognize any gain or loss as a result of the transaction. As noted above, no ruling from the Internal Revenue Service has been or will be sought in connection with the merger. The Internal Revenue Service is therefore not precluded from asserting a contrary opinion. If the Internal Revenue Service were to challenge successfully the “reorganization” status of the transaction, a holder of Broadcast common stock would recognize gain or loss with respect to such shareholder’s shares of Broadcast common stock surrendered in the merger. The gain or loss would be equal to the difference between (1) the fair market value of the Wireless Ronin common stock received in the merger and (2) the Broadcast shareholder’s adjusted tax basis in the Broadcast common stock surrendered in the merger. Such shareholder’s total tax basis in the Wireless Ronin common stock received would equal its fair market value at the Effective Time and such shareholder’s holding period for the stock would begin the day after the consummation of the merger. Each Broadcast shareholder who receives shares of Wireless Ronin common stock in the merger is required to file a statement with his, her or its federal income tax return setting forth the shareholder’s basis in the shares of Broadcast common stock surrendered, the fair market value of the shares of Wireless Ronin common stock received in the merger and is required to retain permanent records of these facts. 20 TABLE OF CONTENTS Accounting Treatment Wireless Ronin has 6,474,135 shares outstanding as of May 9, 2014 and will be the acquirer for accounting purposes. Wireless Ronin intends to account for the merger as an acquisition using the acquisition method of accounting under generally accepted accounting principles. Broadcast’s operating results will be included with Wireless Ronin’s operating results beginning as of the Effective Time. Effective Time of the Merger; Exchange of Shares The merger will become effective when articles of merger are filed with the Secretary of State of Utah. We expect to file the articles of merger as soon as practicable after Broadcast’s special shareholders’ meeting, subject to approval by Broadcast’s shareholders at the special meeting, and satisfaction or waiver of the other terms and conditions of the Merger Agreement. Registrar and Transfer Company will act as exchange agent for the merger and will forward detailed instructions to you regarding the surrender of your share certificates, together with a letter of transmittal, promptly after the merger is completed. You should not submit your certificates to Registrar and Transfer Company until you have received these materials. Registrar and Transfer Company will issue new Wireless Ronin common stock certificates to all Broadcast shareholders exchanging their shares and pay you for any fractional interests in cash as promptly as practicable following receipt of your certificates and other required documents. You will not receive accrued interest on the cash payable to you upon the surrender of your certificates. YOU SHOULD NOT SEND ANY SHARE CERTIFICATES AT THIS TIME. Conditions to the Merger Wireless Ronin’s and Broadcast’s obligations under the Merger Agreement are subject to the prior satisfaction or waiver of a number of conditions, including but not limited to the following: · Wireless Ronin and Broadcast’s representations and warranties shall be correct on the closing date in all material respects, and they shall have performed all covenants required to be performed on the closing date; · this preliminary proxy statement/prospectus shall have been declared effective and remain in effect under the Securities Act of 1933 and qualified in any states in which shareholders of Broadcast holding at least 99% of the outstanding shares have an address of record; no stop order shall have been issued by the SEC and no proceeding seeking a stop order has been initiated by the SEC or any applicable state and remain pending or shall be threatened in writing; · Broadcast shall have obtained shareholder approval in accordance with the Utah Revised Business Corporation Act and Broadcast’s charter documents; · no material adverse effect of Broadcast or Wireless Ronin will have occurred that has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances then in existence, would reasonably be expected to have or result in a material adverse effect on Wireless Ronin or Broadcast. · no provision of any applicable law shall prohibit or enjoin the consummation of the merger; · all required approvals, applications or notices with governmental authorities shall have been obtained, except those approvals the failure of which to obtain would not, individually or in the aggregate, reasonably be expected to have a material adverse effect on Wireless Ronin or Broadcast; · holders representing no more than 0.5% of the outstanding Broadcast shares of common stock shall have exercised their dissenters’ rights; · Robert Ingraham and Cameron Francis shall have entered into employment agreements with Wireless Ronin; · Broadcast shall have arranged for the conversion of all of its outstanding secured and unsecured debt obligations into shares of Broadcast common stock; and 21 TABLE OF CONTENTS · Broadcast shall have no more than $250,000 in outstanding accounts payable, and the creditors to whom such accounts payable relate shall agree to collect such accounts payable in 12 equal monthly installments after the merger; and · no more than 3,000,000 shares of Wireless Ronin stock will be subject to outstanding options, warrants and other securities convertible into such shares, subject to certain exceptions. If the law permits, Wireless Ronin or Broadcast may each waive conditions for their benefit and their shareholders’ benefit and complete the merger even though one or more of these conditions has not been met. Broadcast’s shareholder approval of the merger, the Merger Agreement and the transactions contemplated by the Merger Agreement cannot be waived.We cannot be certain that all of the conditions to the merger will be satisfied or waived or that the merger will occur. Federal and State Regulatory Requirements This preliminary proxy statement/prospectus must be declared effective by the SEC and remain effective as of the date of closing of the merger.Broadcast and Wireless Ronin are not aware of any other federal or state regulatory requirements that must be complied with or approval must be obtained in connection with the merger. Although Broadcast is the holder of FCC licenses, it presently does not have an employee who is a licensed operator under applicable FCC regulations, and therefore Broadcast cannot use its FCC licenses until it hires a licensed operator. Termination of Merger Agreement Broadcast and Wireless Ronin may agree at any time prior to Effective Time to terminate the Merger Agreement without completing the merger, even if the Broadcast shareholders have approved it. Also, either company may decide, without the consent of the other, to terminate the Merger Agreement, subject to various conditions, in a number of circumstances. These circumstances include, among others: · the merger not having been completed by May 30, 2014, which may be extended by mutual written consent of the parties; · any court or governmental entity issuing a final order or judgment preventing completion of the merger; · Broadcast’s shareholders fail to approve the merger at their special meeting; · certain breaches under the Merger Agreement, including breaches of representations and warranties which cannot be timely cured; and · upon the receipt of a superior offer, as defined in the Merger Agreement, and the payment to the other party of up to a $100,000 breakup fee. Summary Consolidated Financial Data of Wireless Ronin The following tables set forth summary consolidated financial information of Wireless Ronin. The summary statement of operations data for the fiscal years ended December 31, 2013 and December 31, 2012, and the selected balance sheet data as of December 31, 2013 have been derived from Wireless Ronin’s audited consolidated financial statements.The following information should be read together with Wireless Ronin’s consolidated financial statements, the notes related thereto and management’s related reports on Wireless Ronin’s financial condition and performance, which appear later in this preliminary proxy statement/prospectus. The operating results for the fiscal year ended December 31, 2013 are not necessarily indicative of the results to be expected in any future period. (In thousands, except per share data) 22 TABLE OF CONTENTS Year Ended December 31, Statement of operations data Total revenue $ $ Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding Cash dividends declared per common share $ $ December 31, Balance sheet data Total assets $ Long term obligations $ Summary Consolidated Financial Data of Broadcast The following tables set forth summary consolidated financial information of Broadcast. The summary statement of operations data for the fiscal years ended December 31, 2013 and December 31, 2012, and the selected balance sheet data as of December 31, 2013 have been derived from Broadcast’s audited consolidated financial statements.The following information should be read together with Broadcast’s consolidated financial statements, the notes related thereto and management’s related reports on Broadcast’s financial condition and performance, which appear later in this preliminary proxy statement/prospectus. The operating results for the fiscal year ended December 31, 2013 are not necessarily indicative of the results to be expected in any future period. (In thousands, except per share data) Year Ended December 31, Statement of operations data Total revenue $ $ Net income (loss) $ ) $ Basic and diluted loss per common share $ ) $ Basic and diluted weighted average shares outstanding $ $ Cash dividends declared per common share $ $ December 31, Balance sheet data Total assets $ Long term obligations $ Equivalent and Comparative Per Share Information The following tables set forth selected per share information on a historical and pro forma combined basis for each of Wireless Ronin common stock and Broadcast common stock for the fiscal year ended December 31, 2013.You should read the table below together with the historical consolidated financial statements and the related notes of Wireless Ronin and Broadcast contained elsewhere in this preliminary proxy statement/prospectus. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the impact of possible revenue enhancements or expense efficiencies, among other factors, that the companies expect to occur result as a consequence of the merger, and accordingly, does not attempt to predict or suggest future results. The pro forma information also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods. Historical Pro Forma Wireless Ronin Broadcast Adjustments Note # Combined As of and for the year ended December 31, 2013 Basic and diluted weighted average shares 5,744 $ 109,107 (96,971 ) 3A $ 17,880 Basic and diluted loss per common share $ (0.63 ) $ (0.02 ) 0.18 3B $ (0.47 ) Cash dividends declared per common share $ — $ — — $ — Book value per common share $ 0.12 $ (0.06 ) 0.40 3C $ 0.46 3A Reflects the elimination of 109,107,238 Broadcast basic and diluted weighted average share in exchange for 6,526,351 of Ronin Merger Shares as consideration for the merger. 3B Refer to pro forma adjustments and assumptions disclosed in the Unaudited Pro forma Condensed Combined Statement of Operations. 3C Refer to pro forma adjustments and assumptions disclosed in the Unaudited Pro forma Condensed Combined Balance Sheet. 23 TABLE OF CONTENTS MARKET PRICE DATA AND DIVIDEND INFORMATION Shares of Wireless Ronin and Broadcast common stock trade on the OTC Markets, OTCQB tier, under the symbols “RNIN” and “BCST,” respectively. The following table shows the closing sale prices of shares of Wireless Ronin common stock and Broadcast common stock as reported on the OTCQB on March 5, 2014, the last full trading day prior to the public announcement of the proposed merger, and on ,2014,the last practicable trading day prior to mailing this preliminary proxy statement/prospectus. This table also shows the implied value as of those dates of the merger consideration proposed for each share of Broadcast common stock, which we calculated by multiplying the closing price of a share of Broadcast common stock on those dates by the exchange ratio of 0.005004781 (based on 1,304,023,194 shares of Broadcast common stock expected to be outstanding on an as-converted basis, and 11,354,062 shares of common stock of Wireless Ronin Technologies expected to be outstanding on a modified fully diluted basis, immediately prior to the Effective Time). Wireless Ronin Common Stock Broadcast Common Stock Implied Value of One Share of Broadcast Common Stock March 5, 2014 $ $ $ , 2014 $ $ $ The following table sets forth for the periods indicated the high and low per share sale price of shares of Wireless Ronin common stock and Broadcast common stock. All information in this table gives pro forma effect to Wireless Ronin’s 1:5 reverse stock split of its common stock on December 14, 2012. Wireless Ronin Broadcast High Low High Low First Quarter $ Second Quarter Third Quarter Fourth Quarter First Quarter $ Second Quarter Third Quarter Fourth Quarter Broadcast’s shareholders are encouraged to obtain current market quotations for shares of Wireless Ronin common stock prior to making any decision with respect to the merger. No assurance can be given concerning the market price for shares of Wireless Ronin common stock before or after the date on which the merger is consummated. The market price for shares of Wireless Ronin common stock may fluctuate between the date of this preliminary proxy statement/prospectus and the date on which the merger is consummated and thereafter. Shareholders As of May 9, 2014, there were approximately 85 shareholders of record of Wireless Ronin common stock (not including the number of persons or entities holding stock in nominee or street name through various brokerage firms). As of May 9, 2014, there were approximately 1,400 shareholders of record of Broadcast common stock (not including the number of persons or entities holding stock in nominee or street name through various brokerage firms). Dividends Wireless Ronin and Broadcast have never paid cash dividends, and currently do not intend to pay cash dividends on Wireless Ronin common stock or Broadcast common stock at any time in the near future.Wireless Ronin’s current loan agreement with Silicon Valley Bank contains a restrictive covenant that precludes Wireless Ronin from paying dividends without Silicon Valley Bank’s consent. 24 TABLE OF CONTENTS RISK FACTORS In addition to the other information contained in this preliminary proxy statement/prospectus, you should consider the following risk factors carefully in deciding whether to vote for the approval of the Merger Agreement. Additional risks and uncertainties not presently known to the parties or that are not currently believed to be important to you, if they materialize, also may adversely affect the merger and Wireless Ronin after the merger. Risks Related to the Merger The combined company will not be able to continue operating without additional financing. Both Broadcast and Wireless Ronin have been operating at a loss. Wireless Ronin has been operating at a loss since inception, and incurred net losses of $3.6 million and $5.4 million for the years ended December31, 2013 and 2012, respectively. As of December31, 2013, Wireless Ronin had an accumulated deficit of $98.0 million.Broadcast has been experiencing recurring operating losses, and incurred net losses of $2.3 million and net income of $1.6 million for the years ended December31, 2013 and 2012, respectively. As of December31, 2013, Broadcast had an accumulated deficit of $111.9 million.In order to continue operating and remain a going concern, the combined company will need to obtain additional financing, either through borrowings, public offerings, private offerings, or some type of business combination (e.g., merger, buyout, etc.), and there can be no assurance that it will be successful in such pursuits with terms satisfactory to management and our board of directors. In the past, both companies have actively pursued a variety of funding sources including private offerings and have consummated certain transactions in order to address their respective capital requirements. However, the combined company may not be able to acquire the additional funding necessary to continue operating. Accordingly, if the combined company is unable to generate adequate cash from operations, and if it is unable to find sources of funding, it may be necessary for it to sell one or more lines of business or all or a portion of its assets, enter into a business combination, reduce or eliminate operations, liquidate assets, or seek relief through a filing under the U.S. Bankruptcy Code. These possibilities, to the extent available, may be on terms that result in significant dilution to the combined company’s existing shareholders or that result in its existing shareholders losing all of their investment in the combined company. Wireless Ronin’s stock price is volatile and the value of the Wireless Ronin common stock issued in the merger will depend on its market price at the time of the merger.Nevertheless, the exchange ratio in the merger is fixed. Under the Merger Agreement, the exchange ratio used to determine the number of shares of Wireless Ronin’s common stock that Broadcast’s shareholders will receive is unaffected by the share price of Wireless Ronin’s common stock as reflected on the OTC Markets (OTCQB). Increases in the value of Wireless Ronin’s common stock will result in a higher price being paid by Wireless Ronin for Broadcast common stock and more value received by Broadcast shareholders in the merger. Decreases in the value of Wireless Ronin’s common stock will result in a lower price being paid by Wireless Ronin for Broadcast common stock and less value received by Broadcast shareholders in the merger. It is likely that you will not know the value of Wireless Ronin’s common stock to be issued in the merger at the time of the special shareholders’ meeting of Broadcast. The value of the shares being issued in the merger may be less than you expect due to an increase in the number of outstanding Broadcast shares of common stock, options and warrants, or a decrease in the number of outstanding Wireless Ronin shares of common stock, options and warrants prior to the merger. In the merger, Wireless Ronin agrees to issue shares of Wireless Ronin equal to 36.5% of its outstanding shares of common immediately prior to the merger, on a modified fully diluted basis.The shares to be issued by Wireless Ronin will be allocated to each of the holders of Broadcast shares of common stock, options and warrants on the same conversion basis so that each share of Broadcast common stock will convert into a specific number of shares of Wireless Ronin common stock, or portion thereof, and each right to purchase a share of Broadcast common stock, whether as an option or warrant, will be converted into the right to purchase shares of Wireless Ronin common stock based upon the same conversion rate as the Broadcast shares of common stock were converted at the time of the merger. Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 11,354,062 shares of common stock outstanding on a modified fully diluted basis, and as a result 6,526,351 shares of Wireless Ronin common stock will be issued or issuable in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,304,023,194 shares of common stock outstanding an as-converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock) (the “BCST Outstanding Shares”).Assuming that these numbers of estimated RNIN Merger Shares and BCST Outstanding Shares are accurate, each BCST Outstanding Share will be entitled to receive 0.005004erger Shares as a result of the merger (the “Exchange Ratio”), and upon exercise of any Broadcast option or warrant, the holder will be able to purchase shares of Wireless Ronin common stock equal to the number obtained by multiplying (i) the number of shares of Broadcast purchasable under such option or warrant, by (ii) the Exchange Ratio. 25 TABLE OF CONTENTS If the number of Wireless Ronin shares outstanding, on a modified fully diluted basis, decreases, so will the number of Wireless Ronin shares issuable in connection with the merger.In such event, the exchange ratio would decrease and the holders of Broadcast shares of common stock would receive less Wireless Ronin shares in exchange for their Broadcast shares of common stock, and Broadcast options and warrants holders would receive less Wireless Ronin shares upon exercise of such options and warrants. Likewise, if the number of Broadcast shares of common stock, on a fully diluted basis, increase due to the issuance of additional Broadcast shares of common stock or options and warrants to purchase such shares, the exchange ratio would decrease and the holders of Broadcast shares of common stock would receive less Wireless Ronin shares in exchange for their Broadcast shares of common stock, and Broadcast options and warrants holders would receive less Wireless Ronin shares upon exercise of such options and warrants. Under the Merger Agreement, neither Wireless Ronin nor Broadcast will have the right to terminate or renegotiate the Merger Agreement or to resolicit proxies as a result of any increase or decrease in the value of Wireless Ronin’s outstanding common stock. The market price of Wireless Ronin’s common stock has been and may continue to be volatile. The trading volume and number of shares available in the public float has traditionally not been high, which impacts the volatility of Wireless Ronin’s common stock. Under the Merger Agreement, neither Wireless Ronin nor Broadcast have the right to terminate or renegotiate the Merger Agreement or to resolicit proxies as a result of any increase or decrease in the value of Wireless Ronin’s outstanding common stock. Prior to the Effective Time, the market price of Wireless Ronin stock may fluctuate significantly and decrease in response to various factors, including without limitation: · variations in operating results; · management changes; · general market conditions in the industry; · announcements and actions by competitors; · limited trading volume of Wireless Ronin’s securities on the OTC Markets (OTCQB); · regulatory and judicial actions; and · general economic conditions. In addition, as a result of the number of shares to be issued in the merger, and the potential dilution of Wireless Ronin’s earnings per share, the price of Wireless Ronin’s common stock is likely to continue to be volatile following the merger. Wireless Ronin’s common stock has low trading volume and any sale of a significant number of shares is likely to depress the trading price. Wireless Ronin’s common stock is quoted on the OTC Markets (OTCQB). Traditionally, the trading volume of the common stock has been limited. Because of this limited trading volume, former Broadcast shareholders may not be able to sell quickly any significant number of the Wireless Ronin shares, and any attempted sale of a large number of Wireless Ronin shares will likely have a material adverse impact on the quoted price of the Wireless Ronin common stock. Because of the limited number of shares being traded, the per share price is subject to volatility and may continue to be subject to rapid price swings in the future. 26 TABLE OF CONTENTS Wireless Ronin may fail to realize the anticipated benefits of the merger. The success of the merger will depend, in part, on Wireless Ronin’s ability to realize the anticipated growth opportunities and synergies from combining Wireless Ronin and Broadcast. The integration of Wireless Ronin and Broadcast will be a time consuming and expensive process and may disrupt their operations if it is not completed in a timely and efficient manner. In addition, Wireless Ronin may not achieve anticipated synergies or other benefits of the merger. Following the merger, Wireless Ronin and Broadcast must operate as a combined organization utilizing common information and communication systems, operating procedures, financial controls and human resources practices. The combined company may encounter the following integration difficulties, resulting in costs and delays: · failure to successfully manage relationships with customers and other important relationships; · failure of customers to continue using the services of the combined company; · difficulties in successfully integrating the management teams and employees of Wireless Ronin and Broadcast; · challenges encountered in managing larger operations; · losses of key employees; · failure to manage the growth and growth strategies of Wireless Ronin and Broadcast; · diversion of the attention of management from other ongoing business concerns; · incompatibility of technologies and systems; · impairment charges incurred to write down the carrying amount of intangible assets generated as a result of the merger; and · incompatibility of business cultures. If the combined company’s operations after the merger do not meet the expectations of existing or prospective customers of Wireless Ronin and Broadcast, then these customers and prospective customers may cease doing business with the combined company altogether, which would harm its results of operations, financial condition and business prospects.If the management team is not able to develop strategies and implement a business plan that successfully addresses these difficulties, Wireless Ronin may not realize the anticipated benefits of the merger. Costs associated with the merger are difficult to estimate, may be higher than expected, and may harm the financial results of the combined company. Both Broadcast and Wireless Ronin will incur substantial direct transaction costs associated with the merger and additional costs associated with consolidation and integration of operations. If the total costs of the merger exceed estimates, or the benefits of the merger do not exceed the total costs of the merger, Wireless Ronin’s consolidated financial results could be adversely affected. The merger may result in disruption of Wireless Ronin’s and Broadcast’s existing businesses, distraction of their management and diversion of other resources. The integration of Wireless Ronin’s and Broadcast’s businesses may divert management time and resources from the main businesses of both companies. After the merger, management will likely be required to spend significant time integrating Broadcast’s and Wireless Ronin’s operations. This diversion of time and resources could cause the combined business to suffer. Failure to complete the merger could negatively impact Broadcast’s and Wireless Ronin’s stock price and future operations. If the merger is not completed for any reason, Broadcast and Wireless Ronin may each be subjected to a number of material risks. The price of Broadcast and Wireless Ronin common stock may decline to the extent that the current market prices of Broadcast and Wireless Ronin common stock reflect a market assumption that the merger will be completed. Some costs related to the merger, such as legal, accounting, filing, printing and mailing, must be paid and expended even if the merger is not completed. In addition, if the merger is not completed and Broadcast’s or Wireless Ronin’s Board of Directors determines to seek another merger or business combination, there can be no assurance that either Board of Directors will be able to find a partner willing to agree to more attractive terms than those which have been negotiated for in the merger. 27 TABLE OF CONTENTS Any delay in completion of the merger may significantly reduce the benefits expected to be obtained from the merger. In addition to Broadcast shareholder approval, the merger is subject to a number of other conditions beyond the control of Wireless Ronin and Broadcast that may prevent, delay or otherwise materially adversely affect its completion. See “The Merger Agreement — Conditions to the Merger” starting on page 72. Wireless Ronin and Broadcast cannot predict whether or when these other conditions will be satisfied. Any delay in completing the merger may significantly reduce the synergies and other benefits that Wireless Ronin and Broadcast expect to achieve if they successfully complete the merger within the expected timeframe and integrate their respective businesses. Wireless Ronin is subject to various restrictive covenants under its loan and security agreement with Silicon Valley Bank that may prevent it from taking actions that could be beneficial to its shareholders, including mergers, acquisitions and the incurrence of additional indebtedness. Under the loan and security agreement between Wireless Ronin and Silicon Valley Bank, Wireless Ronin requires the prior written consent of Silicon Valley Bank to enter into a merger or acquisition, or to incur additional indebtedness.Accordingly, Silicon Valley Bank must consent to the terms of the merger prior to the consummation of the merger, which it may withhold in its sole discretion.Wireless Ronin cannot guarantee that Silicon Valley Bank will consent to the merger.If Silicon Valley Bank does not consent to the merger, Wireless Ronin will need to determine whether to pay off its outstanding obligations owed to Silicon Valley Bank and secure a new lender, which may not be possible, or to abandon the merger.Wireless Ronin did not have an outstanding balance on the line of credit as of May 9, 2014. Some of Wireless Ronin’s and Broadcast’s directors and officers have a conflict of interest. In considering the recommendation of Wireless Ronin’s and Broadcast’s Board of Directors to vote for the proposal to adopt the Merger Agreement and approve the merger, you should be aware that members of Wireless Ronin’s and Broadcast’s Board of Directors and officers of each company have interests in the merger that may differ from your interests. These interests may create potential conflicts of interests for these directors and officers in the future. Both Wireless Ronin’s Board of Directors and Broadcast’s Board of Directors were aware of each of these interests when they considered and adopted the Merger Agreement.These interests include the following: · as of May 9, 2014, directors and executive officers of Broadcast and their affiliates beneficially owned approximately 2.9% of the outstanding shares of Broadcast common stock, but excluding stock options, warrants, restricted stock units and convertible notes payable, or 6.14% of the outstanding shares of Broadcast common stock on a fully diluted basis (that is assuming the exercise in full of all options, warrants, and conversion of restricted stock units and convertible notes payable); · as of May 9, 2014, directors and executive officers of Wireless Ronin and their affiliates beneficially owned approximately 33.8% of the outstanding shares of Wireless Ronin’s common stock, excluding stock options, warrants and conversion of convertible notes payable, or 31.5% of the outstanding shares of Wireless Ronin common stock on a fully diluted basis (that is, assuming the exercise in full of all options, warrants and conversion of convertible notes payable); and · Don Harris, a director and a member of the executive committee acting as CEO of Broadcast, is a holder of $1,402,411 of Broadcast convertible debt, including accrued interest, which will be converted into 254,983,965 shares of Broadcast stock immediately prior to the Effective Time using a negotiated conversion rate and will then constitute 20% of the BCST Outstanding Shares. The market price of Wireless Ronin common stock may decline as a result of the merger. The market price of Wireless Ronin common stock may decline as a result of the merger if the integration of the Broadcast and Wireless Ronin’s businesses is unsuccessful or if the costs of implementing the integration are greater than expected. The market price also may decline if Wireless Ronin does not achieve the perceived benefits of the merger as rapidly or to the extent anticipated by financial or industry analysts, or shareholders, or if the effect of the merger on Wireless Ronin’s financial results is not consistent with the expectations of financial or industry analysts, or shareholders. 28 TABLE OF CONTENTS The Merger Agreement contains provisions that could discourage a potential competing acquiror that might be willing to pay more to acquire Broadcast or that may be willing to acquire Wireless Ronin. The Merger Agreement contains “no shop” provisions that restrict Wireless Ronin’s and Broadcast’s ability to solicit or facilitate proposals regarding a merger or similar transaction with another party. Further, there are only limited exceptions to Wireless Ronin’s or Broadcast’s agreement that their respective Board of Directors will not withdraw or adversely qualify its recommendation regarding the Merger Agreement. Although each of the Wireless Ronin and Broadcast Board of Directors are permitted to terminate the Merger Agreement in response to a superior proposal if they determine that a failure to do so would be inconsistent with their fiduciary duties, its doing so would entitle the other party to collect a termination fee of $100,000. These provisions are described under “The Merger Agreement — Termination of the Merger Agreement” starting on page 74 and “ —Expenses and Termination Fees” on page 76. These provisions could discourage a potential competing acquiror from considering or proposing acquisition, even if it were prepared to pay consideration with a higher value than that proposed to be paid in the merger, or might result in a potential competing acquiror proposing to pay a lower per share price than it might otherwise have proposed to pay because of the added expense of the termination fee. Risks Related to Wireless Ronin’s Business Wireless Ronin’s registered public accounting firm has expressed substantial doubt about its ability to continue as a going concern. In its report dated March11, 2014, Wireless Ronin’s independent registered public accounting firm, Baker Tilly Virchow Krause, LLP, stated that the financial statements of Wireless Ronin for the fiscal year ended December31, 2013, were prepared assuming that it would continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should Wireless Ronin be unable to continue as a going concern. However, Wireless Ronin’s auditor also expressed substantial doubt about our ability to continue as a going concern. Wireless Ronin’s ability to continue as a going concern is an issue raised as a result of losses suffered from operations. Wireless Ronin does not currently have sufficient capital resources to fund operations beyond May 2014. At present, Wireless Ronin has no commitments for any additional financing. Because Wireless Ronin has received an opinion from its auditor that substantial doubt exists as to whether it can continue as a going concern, it may be more difficult for Wireless Ronin to attract investors, secure debt financing or bank loans, or a combination of the foregoing, on favorable terms, if at all. Wireless Ronin’s future depends upon its ability to obtain financing and upon future profitable operations. If it is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then it likely will be forced to cease operations and investors will likely lose their entire investment. Wireless Ronin can give no assurance as to its ability to generate adequate revenue, raise sufficient capital, sufficiently reduce operating expenses or continue as a going concern.In addition, concerns about Wireless Ronin’s financial viability have had and may continue to have an adverse effect on its current and potential customers’ willingness to enter into long-term relationships with Wireless Ronin, including relationships where it provides hosting services for customers. Wireless Ronin’s operations and business are subject to the risks of an early stage company with limited revenue and a history of losses, operating in a developing industry. Wireless Ronin has incurred losses since inception, and had only limited revenue. Wireless Ronin may never become or remain profitable. Since inception, Wireless Ronin has had limited revenue from the sale of our products and services, and has incurred net losses. Wireless Ronin incurred net losses of $3.6 million and $5.4 million for the years ended December31, 2013 and 2012, respectively. As of December31, 2013, Wireless Ronin had an accumulated deficit of $98.0 million. Wireless Ronin has not been profitable in any year of its operating history and anticipate incurring additional losses into the foreseeable future. Wireless Ronin does not know whether or when it will become profitable. Even if it is able to achieve profitability in future periods, it may not be able to sustain or increase its profitability in successive periods. Wireless Ronin has formulated its business plans and strategies based on certain assumptions regarding acceptance of its business model and the marketing of its products and services. However, Wireless Ronin’s assessments regarding market size, market share, market acceptance of products and services and a variety of other factors may prove incorrect. Wireless Ronin’s future success will depend upon many factors, including factors that may be beyond its control or which cannot be predicted at this time. 29 TABLE OF CONTENTS Adequate funds for Wireless Ronin’s operations may not be available, requiring it to curtail its activities significantly. Wireless Ronin’s current cash position is insufficient to meet its working capital needs beyond May 2014. It will likely be required to raise additional funding through public or private financings, including equity financings. Any additional equity financings may be dilutive to its shareholders, including those Broadcast shareholders that receive shares of Wireless Ronin common stock in the merger, and may be completed at a discount to market price. Debt financing, if available, would likely involve restrictive covenants similar to or more restrictive than those contained in the security and loan agreement Wireless Ronin currently has with Silicon Valley Bank. Those covenants include maintaining minimum tangible net worth, which Wireless Ronin has not been able to satisfy since September 2013. In March 2014, Wireless Ronin entered into an amendment of the loan and security agreement with Silicon Valley Bank, which reduced the tangible net worth requirement to $150,000 starting with the month ending March 31, 2014 and on the last day of each following month through July 2014. As a result of the contractually imposed limits on Wireless Ronin’s borrowing base, the amount available for borrowing under the agreement, based on calculations as of February 28, 2014, was approximately $491,000. There can be no assurance that Wireless Ronin will successfully complete any future equity or debt financing. Adequate funds for its operations, whether from financial markets, collaborative or other arrangements, may not be available when needed or on terms attractive to Wireless Ronin, especially from markets which continue to be risk averse. If adequate funds are not available, Wireless Ronin’s plans to operate its business may be adversely affected and it could be required to curtail its activities significantly and/or cease operating. Wireless Ronin’s future success will depend in significant measure on its ability to create a successful strategy for growth through business combinations with other companies, including the proposed merger with Broadcast, or through other strategic and financial initiatives.If it does not successfully identify and consummate these combinations, that failure may have a severe adverse impact on its access to financing, customers, technology, and human resources.Wireless Ronin may experience difficulties identifying or consummating strategic or financial alternatives, and any such alternatives may not achieve desired results. Wireless Ronin is evaluating strategic and financial alternatives in light of its financial condition and potential for continued net losses. Such alternatives may include licensing products for use in one or more specific industries, acquiring other entities to enable it to gain sufficient mass to regain meaningful access to the capital markets and/or become a more attractive acquisition candidate, and/or selling substantially all of its assets or engaging in some other business combination transaction.Wireless Ronin’s pending merger with Broadcast is one potential business combination that Wireless Ronin believes may achieve such objectives, but there is no guarantee that it will do so, or that it will close at all.Pursuing such alternatives may disrupt operations, distract management and create uncertainties regarding the future direction of Wireless Ronin’s business, products and services that could result in the loss of current or prospective customers, suppliers, employees and other business partners. In addition, Wireless Ronin cannot be certain that it will identify one or more suitable third parties for any such transaction. Even if it identifies one or more suitable third parties, it may not successfully negotiate or consummate any such transaction. If such a transaction is consummated, it may nonetheless fail to resolve Wireless Ronin’s short-term liquidity issues. Furthermore, when pursuing such a transaction Wireless Ronin may incur substantial legal and other fees whether or not such transaction is consummated. If Wireless Ronin is unable to consummate such transaction, it may be required to discontinue certain products or services or otherwise exit all or certain portions of its business. If Wireless Ronin divests or otherwise exits certain portions of its business, its business, financial condition and results of operations could be adversely affected. Wireless Ronin also may incur certain liabilities and costs in connection with any divestiture or discontinuation of products or services, such as workforce reduction costs, costs associated with closing facilities and disposing of or writing off excess inventory and equipment, and contract termination costs. Any decision made regarding strategic and financial alternatives will necessarily involve risks and uncertainties and present challenges in implementation and integration. As a result, pursuit of any such alternatives may not lead to increased shareholder value and, whether or not Wireless Ronin pursues such alternatives, the value of its shares may decrease. Wireless Ronin expects that there will be significant consolidation in its industry.Its failure or inability to lead that consolidation may have a severe adverse impact on its access to financing, customers, technology, and human resources. Wireless Ronin’s industry is currently composed of a large number of relatively small businesses, no one of which is dominant or which provides integrated solutions and product offerings incorporating much of the available technology.Accordingly, Wireless Ronin believes that substantial consolidation may occur in our industry in the near future.This is one factor the Board of Directors considered in determining to enter into the Merger Agreement with Broadcast.If Wireless Ronin does not play a positive role in that consolidation, either as a leader or as a participant whose capability is merged in a larger entity, Wireless Ronin may be left out of this process, with only product offerings of limited value, compared with those of our competitors.Moreover, even if Wireless Ronin leads the consolidation process, the market may not validate the decisions it makes in that process. 30 TABLE OF CONTENTS Wireless Ronin’s success depends on its marketing technologies, RoninCast® software and its other products and services achieving and maintaining widespread acceptance in our targeted markets. If Wireless Ronin’s products contain errors or defects, its business reputation may be harmed. Wireless Ronin’s success will depend to a large extent on broad market acceptance of its marketing technologies, RoninCast® software and its other products and services. Wireless Ronin’s prospective customers may still not use its solutions for a number of other reasons, including preference for static advertising, lack of familiarity with Wireless Ronin’s technology, preference for competing technologies or perceived lack of reliability. Wireless Ronin believes that the acceptance of its marketing technologies, RoninCast® software and its other products and services depend on the following factors: · Wireless Ronin’s ability to demonstrate the economic and other benefits of its marketing technologies and RoninCast® software; · Wireless Ronin’s customers becoming comfortable with using its marketing technologies and RoninCast® software; and · the reliability of Wireless Ronin’s marketing technologies and the RoninCast® software and the hardware comprising its digital signage and other marketing technologies systems. Wireless Ronin’s software is complex and must meet stringent user requirements. Wireless Ronin’s products could contain errors or defects, especially when first introduced or when new models or versions are released, which could cause Wireless Ronin’s customers to reject its products, result in increased service costs and warranty expenses and harm its reputation. Unanticipated warranty and other costs for defective products could adversely affect Wireless Ronin’s business. Wireless Ronin must develop its products quickly to keep pace with the rapidly changing digital signage and communications market. In the future, Wireless Ronin may experience delays in releasing new products as problems are corrected. In addition, some undetected errors or defects may only become apparent as new functions are added to Wireless Ronin’s products. The need to repair or replace products with design or manufacturing defects could temporarily delay the sale of new products and adversely affect Wireless Ronin’s reputation and business. Difficult and volatile conditions in the capital, credit and commodities markets and general economic uncertainty have prompted companies to cut capital spending worldwide and could continue to materially adversely affect Wireless Ronin’s business. Disruptions in the economy and constraints in the capital, credit and commodities markets have caused companies to reduce or delay capital investment. Some of Wireless Ronin’s prospective customers may cancel or delay spending on the development or roll-out of capital and technology projects with Wireless Ronin due to continuing economic uncertainty. Wireless Ronin’s financial position, results of operations and cash flow could continue to be materially adversely affected by continuing difficult economic conditions and significant volatility in the capital, credit and commodities markets and in the overall worldwide economy. The continuing impact that these factors might have on Wireless Ronin and its business is uncertain and cannot be predicted at this time.The difficult conditions in these markets and the overall economy affect Wireless Ronin’s business in a number of ways. For example: · There is no assurance that funds are available or sufficient under Wireless Ronin’s loan and security agreement with Silicon Valley Bank, and Wireless Ronin may not be able to successfully obtain additional financing on favorable terms, or at all.From time to time, Wireless Ronin has failed to satisfy the minimum tangible net worth covenant under such agreement, which must be satisfied in order for us to borrow under such agreement and while there is an outstanding balance owed to Silicon Valley Bank.The loan from Silicon Valley Bank is secured by all of the assets of Wireless Ronin.Furthermore, as a result of the contractually imposed limits on Wireless Ronin’s borrowing base and its current non-compliance with the foregoing tangible net worth requirements, Wireless Ronin has no additional borrowing capability with Silicon Valley Bank.Wireless Ronin recently amended its agreement with Silicon Valley Bank, the terms of which, among other things, reduces the tangible net worth covenant, and extended the maturity date of the loan to July 15, 2014.However, there is no guarantee that Wireless Ronin will be able to meet such tangible net worth covenant in the future. · Market volatility has exerted downward pressure on Wireless Ronin’s stock price, which may make it more difficult for Wireless Ronin to raise additional capital in the future. 31 TABLE OF CONTENTS · Economic conditions could continue to result in Wireless Ronin’s customers experiencing financial difficulties or electing to limit spending because of the declining economy, which may result in decreased revenue to Wireless Ronin.Difficult economic conditions have adversely affected certain industries in particular, including the automotive and restaurant industries, in which Wireless Ronin has major customers.Wireless Ronin could also experience lower than anticipated order levels from current customers, cancellations of existing but unfulfilled orders, and extended payment or delivery terms. · Economic conditions could materially impact Wireless Ronin through insolvency of its suppliers or current customers. · Economic conditions combined with weakness in the credit markets could continue to lead to increased price competition for Wireless Ronin’s products, increased risk of excess and obsolete inventories and higher overhead costs as a percentage of revenue. If the markets in which Wireless Ronin participates experience subsequent economic downturns or slow recovery, this could continue to negatively impact Wireless Ronin’s sales and revenue generation, margins and operating expenses, and consequently have a material adverse effect on its business, financial condition and results of operations. While Wireless Ronin has down-sized its operations to reflect decreased demand, it may not be successful in mirroring current demand. If customer demand were to decline further, Wireless Ronin might be unable to adjust expense levels rapidly enough in response to falling demand or without changing the way in which it operates. If revenue were to decrease further and Wireless Ronin was unable to adequately reduce expense levels, it might incur significant losses that could adversely affect its overall financial performance and the market price of its common stock. Wireless Ronin’s license agreement with Delphi Display Systems, Inc. may limit its future revenue opportunities and, if it becomes bankrupt or insolvent, Delphi would obtain the source code for the RoninCast software. In April 2013, Wireless Ronin entered into a license agreement with Delphi Display Systems, Inc. (“Delphi”), pursuant to which Wireless Ronin granted Delphi an exclusive, worldwide, perpetual license to use and sublicense RoninCast® software in two specified target markets, namely quick-service restaurants or food service providers that have a substantial number of drive-through locations, and pump toppers (displays located on fuel dispensing devices). The license is exclusive in the target markets for five years from the date of the license agreement, unless earlier terminated pursuant to the license agreement. During this exclusivity period, Wireless Ronin has agreed not to market, sell or otherwise promote, either directly or indirectly, any product with substantially similar functionality to the software to the target markets. Under the license agreement, Delphi paid Wireless Ronin a one-time license fee for the first 7,500 installed nodes, which represents approximately 1,500 locations based on an assumption of five installed nodes per location. Wireless Ronin also agreed to certain node license fees for additional nodes and monthly hosting and support service fees, including certain minimums. These fees may not adequately compensate Wireless Ronin for the limitations Wireless Ronin has agreed to as the target markets develop. Over the life of the exclusivity period, especially in markets that grow larger or faster than anticipated, Wireless Ronin’s revenue under the license agreement may be less than what it could have achieved in such markets directly. In addition, Delphi may fail to devote sufficient resources to promoting Wireless Ronin’s software or may otherwise be unsuccessful in identifying new users in the target markets, which would adversely affect the amount of any incremental revenue over the minimum that Wireless Ronin receives under the license agreement. Wireless Ronin has no control over Delphi’s actions under the license agreement other than Delphi’s covenant to use its best efforts to market, promote, and sublicense the software, and Wireless Ronin is now dependent on Delphi to realize the full potential of the Wireless Ronin software in the target markets. Finally, as part of the license agreement, Wireless Ronin entered into an escrow arrangement pursuant to which Delphi would have the right to obtain the source code for the software if Wireless Ronin ceases to carry on business, become bankrupt, insolvent or the subject of receivership, or upon certain material breaches of the license agreement by Wireless Ronin. Accordingly, if those events occur, Wireless Ronin would lose control over its software, which would have a material adverse effect on its business and operating results. 32 TABLE OF CONTENTS Wireless Ronin’s financial condition and potential for continued net losses negatively impact its relationships with customers, prospective customers and third-party suppliers. Wireless Ronin’s current cash position is insufficient to meet its working capital needs beyond May 2014. Wireless Ronin believes its financial condition and potential for continued net losses has caused and could continue to cause current and prospective customers to defer placing orders, to require terms that are less favorable to Wireless Ronin, or to place their orders with marketing technology suppliers other than Wireless Ronin, which adversely affects Wireless Ronin’s business, financial condition and results of operations. On the same basis, third-party suppliers may refuse to do business with Wireless Ronin, or may do so only on terms that are unfavorable to Wireless Ronin, which also could cause its revenue to decline. Because Wireless Ronin does not have long-term purchase commitments from its customers, the failure to obtain anticipated orders or the deferral or cancellation of commitments could have adverse effects on its business. Wireless Ronin’s business is characterized by short-term purchase orders and contracts which do not require that purchases be made. This makes forecasting sales difficult. The failure to obtain anticipated orders and deferrals or cancellations of purchase commitments because of changes in customer requirements, or otherwise, could have a material adverse effect on Wireless Ronin’s business, financial condition and results of operations. Wireless Ronin has experienced such challenges in the past and may experience such challenges in the future. Most of Wireless Ronin’s contracts are terminable by its customers with limited notice and without penalty payments, and early terminations could have a material effect on its business, operating results and financial condition. Most of Wireless Ronin’s contracts are terminable by customers following limited notice and without early termination payments or liquidated damages due from them. In addition, each stage of a project often represents a separate contractual commitment, at the end of which the customers may elect to delay or not to proceed to the next stage of the project. Wireless Ronin cannot assure that one or more of our customers will not terminate a material contract or materially reduce the scope of a large project. The delay, cancellation or significant reduction in the scope of a large project or a number of projects could have a material adverse effect on Wireless Ronin’s business, operating results and financial condition. Due to Wireless Ronin’s dependence on a limited number of customers, it is subject to a concentration of credit risk. As of December31, 2013, Chrysler and EWI accounted for 44.8% and 15.0%, respectively, of Wireless Ronin’s accounts receivable. In the case of insolvency by one of Wireless Ronin’s significant customers, an account receivable with respect to that customer might not be collectible, might not be fully collectible, or might be collectible over longer than normal terms, each of which could adversely affect Wireless Ronin’s financial position. In one case in the past, Wireless Ronin converted a customer’s account receivable into a secured note receivable then into the underlying collateral, which Wireless Ronin ultimately wrote off. In the future, if Wireless Ronin converts other accounts receivable into notes receivable or obtain the collateral underlying notes receivable, it may not be able to fully recover the amount due, which could adversely affect its financial position. Furthermore, the value of the collateral which serves to secure any such obligation is likely to deteriorate over time due to obsolescence caused by new product introductions and due to wear and tear suffered by those portions of the collateral installed and in use. There can be no assurance that Wireless Ronin will not suffer credit losses in the future. Wireless Ronin’s prospective customers often take a long time to evaluate its products and services and its customers may not make significant purchases even after their initial purchase.This extended and variable sales cycle making it difficult to predict operating results. It is difficult to forecast the timing and recognition of revenue from sales of Wireless Ronin’s products and services because its prospective customers often take significant time to evaluate products before purchasing them. Even after making their first purchases of our products and services, existing customers may not make significant purchases of those products and services for a long period of time following their initial purchases or at all. The period between initial customer contact and a purchase by a customer may be years with potentially an even longer period separating initial purchases and any significant purchases thereafter. During the evaluation period, prospective customers may decide not to purchase or may scale down proposed orders of Wireless Ronin’s products for various reasons, including; · reduced need to upgrade existing visual marketing systems; · introduction of products by competitors of Wireless Ronin; · lower prices offered by competitors of Wireless Ronin; and · changes in budgets and purchasing priorities of such customers. Wireless Ronin’s prospective customers routinely require education regarding the use and benefit of Wireless Ronin’s products. This may also lead to delays in receiving customers’ orders. 33 TABLE OF CONTENTS Because Wireless Ronin intends to create strategic partnerships and business alliance relationships, it will face risks not faced by companies using only internal sales forces. Wireless Ronin’s results of operations may depend upon selling its products and services to those companies, and within those industries, with many sites that could benefit from digital signage or marketing technologies solutions. Digital signage and marketing technologies systems installation projects deploying hundreds or even thousands of systems present significant technical and logistical challenges that Wireless Ronin has not yet demonstrated the ability to overcome. Digital signage and marketing technologies systems employ sophisticated hardware and software that constantly evolves. Sites into which digital signage and marketing technologies systems may be installed vary widely, including such factors as interference with wireless networks, ambient light, extremes of temperature and other factors that may make each individual location unique. Managing the process of installing hundreds or thousands of dynamic, complicated digital signage and marketing technologies systems into unique environments may present difficulties that Wireless Ronin has not yet faced on projects performed to date with smaller numbers of installations. If Wireless Ronin’s customers opt to engage it to provide system monitoring and maintenance services through Wireless Ronin’s network operations center, or NOC, on one or more large-scale implementations, Wireless Ronin may not successfully or profitably monitor and maintain the hardware, software and content in a manner satisfactory to the customers or in compliance with Wireless Ronin’s contractual obligations. The efficiency and effectiveness of NOC monitoring and maintenance are directly affected by Wireless Ronin’s software and that software’s ability to monitor the customers’ systems. For large-scale implementations, Wireless Ronin may need to further develop its software to facilitate efficient and effective system monitoring and maintenance. Wireless Ronin may not succeed in developing such software, digital signage systems, project management and infrastructure to successfully implement, monitor, manage and maintain large-scale implementation projects or ongoing operations. Wireless Ronin’s failure to do so could harm its business and financial condition. Difficulty in developing and maintaining relationships with third-party manufacturers, suppliers and service providers could adversely affect Wireless Ronin’s ability to deliver products and meet its customers’ demands. Wireless Ronin relies on third parties to manufacture and supply parts and components for marketing technologies and digital signage systems it provides, and to provide order fulfillment, installation, repair services and technical and customer support. Wireless Ronin’s strategy to rely on third party manufacturers, suppliers and service providers involves a number of significant risks, including the loss of control over the manufacturing process, the potential absence of adequate capacity, the unavailability of certain parts and components used in products and reduced control over delivery schedules, quality and costs. For example, Wireless Ronin does not generally maintain a significant inventory of parts or components, but relies on suppliers to deliver necessary parts and components to third party manufacturers, in a timely manner, based on forecasts. If delivery of such products and services to customers is interrupted, or if such products experience quality problems, Wireless Ronin’s ability to meet customer demands would be harmed, causing a loss of revenue and harm to our reputation. Increased costs, transition difficulties and lead times involved in developing additional or new third party relationships could adversely affect Wireless Ronin’s ability to deliver products and services, meet its customers’ demands, and harm its business. Reductions in hardware costs will likely decrease hardware pricing to Wireless Ronin’s customers and would reduce its per-unit revenue. Wireless Ronin’s pricing includes a standard percentage markup over our cost of digital signage systems and other marketing technologies, such as computers and display monitors. As such, any decrease in costs to acquire such components from third parties will likely be reflected as a decrease in hardware pricing to Wireless Ronin’s customers. Therefore, reductions in such hardware costs could potentially reduce Wireless Ronin’s revenue. 34 TABLE OF CONTENTS Because Wireless Ronin intends to create strategic partnerships and business alliance relationships, it will face risks not faced by companies using only internal sales forces. Wireless Ronin currently sells most of its marketing technology offerings, which include digital signage systems and software licenses, through an internal sales force. Wireless Ronin believes that its future success will depend on such sales force and its ability to attract and form relationships with strategic partners and business alliances. Wireless Ronin may not, however, be successful in forming these types of relationships, which could result in an inability to expand its sales network to generate revenue. Wireless Ronin’s anticipated reliance on strategic partners and business alliances involves several risks, including the following: · Wireless Ronin may not be able to adequately train its strategic partners and those with which it has business alliances to sell and service its software and services; · Strategic partners and business alliances may emphasize competitors’ products or decline to promote and sell Wireless Ronin’s software and services; · efforts to co-market products and services with third parties may not result in further adoption of Wireless Ronin’s products and services; · arrangements with Wireless Ronin’s strategic partners and business alliances can be terminated by either party at any time and do not require any material financial commitment; · channel conflict may arise between other third parties and/or Wireless Ronin’s internal sales staff; and · software to manage content may be given away. Hardware companies may include digital signage software with functionality similar to RoninCast® software as an integrated hardware and software solution, which could have a material adverse effect on Wireless Ronin’s business. Wireless Ronin has provided digital signage content management software to NEC. Wireless Ronin’s software development agreement with NEC provides that NEC owns the software that Wireless Ronin wrote. NEC intends to bundle this software with hardware that it sells to its digital signage customers. While the software developed for NEC does not encompass all of the features and functions of Wireless Ronin’s proprietary RoninCast® software, the NEC software enables digital signage customers to implement basic digital signage applications. While Wireless Ronin believes that a certain number of those NEC customers beginning with the NEC software may come to want or need enhanced functionality of the RoninCast® software product, there is a risk that bundled software will cannibalize the demand for more fully featured products like RoninCast® digital signage software. If bundling digital signage content management software with hardware becomes an industry standard, Wireless Ronin could risk losing software licensing sales. It is difficult for Wireless Ronin to predict whether, when or the extent to which bundling digital signage content management software with hardware will become customary. It is also difficult to predict the functionality of the software that hardware manufacturers may bundle with hardware. If more sophisticated and fully featured software is bundled with hardware, that bundling may negatively impact the RoninCast® software license sales and adversely affect Wireless Ronin’s business. Wireless Ronin’s industry is characterized by frequent technological change. If Wireless Ronin is unable to adapt our products and services and develop new products and services to keep up with these rapid changes, it will not be able to obtain or maintain market share. The market for Wireless Ronin’s products and services is characterized by rapidly changing technology, evolving industry standards, changes in customer needs, heavy competition and frequent new product and service introductions. If Wireless Ronin fails to develop new products and services or modify or improve existing products and services in response to these changes in technology, customer demands or industry standards, its products and services could become less competitive or obsolete. Wireless Ronin must respond to changing technology and industry standards in a timely and cost-effective manner. It may not be successful in using new technologies, developing new products and services or enhancing existing products and services in a timely and cost effective manner. Wireless Ronin’s pursuit of necessary technology may require substantial time and expense as experienced with the software product, RoninCast®. Wireless Ronin may need to license new technologies to respond to technological change. These licenses may not be available to it on commercially reasonable terms or at all. Wireless Ronin may not succeed in adapting its products and services to new technologies as they emerge. Furthermore, even if it successfully adapts its products and services, these new technologies or enhancements may not achieve market acceptance. 35 TABLE OF CONTENTS Wireless Ronin’s ability to execute its business strategy depends on its ability to protect its intellectual property, and if any third parties make unauthorized use of its intellectual property, or if its intellectual property rights are successfully challenged, its competitive position and business could suffer. Wireless Ronin’s success and ability to compete depends substantially on its proprietary technologies. Wireless Ronin regards its copyrights, service marks, trademarks, trade secrets and similar intellectual property as critical to its success, and relies on trademark and copyright law, trade secret protection and confidentiality agreements with its employees, customers and others to protect its proprietary rights. Despite Wireless Ronin’s precautions, unauthorized third parties might copy certain portions of its software or reverse engineer and use information that it regards as proprietary. In addition, confidentiality agreements with employees and others may not adequately protect against disclosure of Wireless Ronin’s proprietary information. As of March1, 2014, Wireless Ronin had received one design patent, had one U.S. patent application pending and had one Canadian patent application pending relating to various aspects of the RoninCast® delivery system.Additional patents may not be granted. Even if they are granted, the patents may be successfully challenged by others or invalidated. In addition, any patents that may be granted may not provide significant competitive advantages. Although Wireless Ronin has been granted patents and trademarks, they could be challenged in the future. If future trademark registrations are not approved because third parties own these trademarks, Wireless Ronin’s use of these trademarks would be restricted unless it enters into arrangements with the third party owners, which might not be possible on commercially reasonable terms or at all. If Wireless Ronin fails to protect or enforce its intellectual property rights successfully, its competitive position could suffer. Wireless Ronin may be required to spend significant resources to monitor and protect its intellectual property rights. Wireless Ronin may not be able to detect infringement and may lose competitive position in the market. In addition, competitors may design around its technology or develop competing technologies. Intellectual property rights may also be unavailable or limited in some foreign countries, which could make it easier for competitors to capture market share.Our acquisition of Broadcast, if consummated, will include 14 additional patents and other intellectual property, all of which would be subject to these risks. Wireless Ronin’s industry is characterized by frequent intellectual property litigation, and it could face claims of infringement by others in such industry. Such claims are costly and add significant risk to Wireless Ronin’s business. The digital media and communications industry is characterized by uncertain and conflicting intellectual property claims and frequent intellectual property litigation, especially regarding patent rights. Wireless Ronin could be subject to claims of infringement of third party intellectual property rights, which could result in significant expense and could ultimately result in the loss of intellectual property rights. From time to time, third parties may assert patent, copyright, trademark or other intellectual property rights to technologies that are important to Wireless Ronin’s business. In addition, because patent applications in the United States are not publicly disclosed until the patent is issued, applications may have been filed that relate to the digital media and communications industry to which Wireless Ronin is not aware. Wireless Ronin has in the past and may in the future receive notices of claims that its products infringe or may infringe intellectual property rights of third parties. Any litigation to determine the validity of these claims, including claims arising through contractual indemnification of business partners, regardless of their merit or resolution, would likely be costly and time consuming and divert the efforts and attention of Wireless Ronin’s management and technical personnel. If any such litigation resulted in an adverse ruling, Wireless Ronin could be required to: · pay substantial damages; · cease the development, use, licensing or sale of infringing products; · discontinue the use of certain technology; or · obtain a license under the intellectual property rights of the third party claiming infringement, which license may not be available on reasonable terms or at all. 36 TABLE OF CONTENTS Wireless Ronin’s business may be adversely affected by malicious applications that interfere with, or exploit security flaws in, its products and services. Wireless Ronin’s business may be adversely affected by malicious applications that make changes to its customers’ computer systems and interfere with the operation and use of Wireless Ronin’s products. These applications may attempt to interfere with Wireless Ronin’s ability to communicate with our customers’ devices. The interference may occur without disclosure to or consent from Wireless Ronin’s customers, resulting in a negative experience that Wireless Ronin’s customers may associate with its products. These applications may be difficult or impossible to uninstall or disable, may reinstall themselves and may circumvent other applications’ efforts to block or remove them. In addition, Wireless Ronin offers a number of products and services that its customers download to their computers or that they rely on to store information and transmit information over the Internet. These products and services are subject to attack by viruses, worms and other malicious software programs, which could jeopardize the security of information stored in a customer’s computer or in Wireless Ronin’s computer systems and networks. The ability to reach customers and provide them with a superior product experience is critical to Wireless Ronin’s success. If Wireless Ronin’s efforts to combat these malicious applications fail, or if its products and services have actual or perceived vulnerabilities, there may be claims based on such failure or its reputation may be harmed, which would damage its business and financial condition. Wireless Ronin relies on computer systems and information technology to run its business. Any material failure, interruption or security breach of its computer systems or information technology may adversely affect the operation of its business and results of operations. Computer viruses or terrorism may disrupt Wireless Ronin’s operations and adversely affect its operating results. Despite Wireless Ronin’s implementation of security measures, including a co-location center that can be used in case its primary computer center location is disabled or destroyed, all of its technology systems are vulnerable to disability or failures due to hacking, viruses, acts of war or terrorism, and other causes. If Wireless Ronin’s technology systems were to fail and it were unable to recover in a timely manner, it would be unable to fulfill critical business functions, which could have a material adverse effect on its business, operating results, and financial condition. Wireless Ronin competes with other companies that have more resources, which puts it at a competitive disadvantage. The market for marketing technologies, including digital signage, is highly competitive and Wireless Ronin expects competition to increase in the future. Some of Wireless Ronin’s competitors or potential competitors may have significantly greater financial, technical and marketing resources than Wireless Ronin. These competitors may be able to respond more rapidly than Wireless Ronin can to new or emerging technologies or changes in customer requirements. They may also devote greater resources to the development, promotion and sale of their products than Wireless Ronin. We expect competitors to continue to improve the performance of their current products and to introduce new products, services and technologies. Successful new product and service introductions or enhancements by competitors could reduce sales and the market acceptance of Wireless Ronin’s products and services, cause greater price competition or make Wireless Ronin’s products and services obsolete. To be competitive, Wireless Ronin must continue to invest significant resources in research and development, sales and marketing and customer support. If it does not have sufficient resources to make these investments or is unable to make the technological advances necessary to be competitive, its competitive position will suffer. Increased competition could result in price reductions, fewer customer orders, reduced margins and loss of market share. Wireless Ronin’s failure to compete successfully against current or future competitors could adversely affect its business and financial condition. Wireless Ronin may experience fluctuations in its quarterly operating results. Wireless Ronin may experience variability in its total sales on a quarterly basis as a result of many factors, including the condition of the marketing technologies, electronic communication and digital signage industries in general, shifts in demand for software and hardware products, technological changes and industry announcements of new products and upgrades, absence of long-term or large-scale commitments from customers, timing and variable lead times of customer orders, delays in or cancellations of customer orders, variations in component costs and/or adverse changes in the supply of components, variations in operating expenses, changes in pricing policies or those of competitors, the ability of Wireless Ronin’s customers to pay for products and services, effectiveness in managing Wireless Ronin’s operations and changes in economic conditions in general. Wireless Ronin may not consider it prudent to adjust its spending levels on the same timeframe; therefore, if total sales decline for a given quarter, its operating results may be materially adversely affected. As a result of the potential fluctuations in Wireless Ronin’s quarterly operating results, it believes that period-to-period comparisons of financial results should not be relied upon as an indication of future performance. Further, it is possible that in future quarters its operating results will be below the expectations of public market analysts and investors. In such event, the price of its common stock would likely be materially adversely affected. 37 TABLE OF CONTENTS Wireless Ronin’s future success depends on key personnel and its ability to attract and retain additional personnel. Wireless Ronin’s key personnel include Scott W. Koller, President and Chief Executive Officer, and John Walpuck, Chief Financial Officer and Chief Operating Officer.If Wireless Ronin fails to retain its key personnel or to attract, retain and motivate other qualified employees, its ability to maintain and develop its business may be adversely affected. Wireless Ronin’s future success depends significantly on the continued service of its key technical, sales and senior management personnel and their ability to execute Wireless Ronin’s growth strategy. The loss of the services of such key employees could harm Wireless Ronin’s business. Wireless Ronin may be unable to retain its employees or to attract, assimilate and retain other highly qualified employees who could migrate to other employers who offer competitive or superior compensation packages. Wireless Ronin may be subject to sales and other taxes, which could have adverse effects on its business. In accordance with current federal, state and local tax laws, and the constitutional limitations thereon, Wireless Ronin currently collect sales, use or other similar taxes in state and local jurisdictions where it has a physical presence that it understands to be sufficient to require Wireless Ronin to collect and remit such taxes. One or more state or local jurisdictions may seek to impose sales tax collection obligations on Wireless Ronin and other out-of-state companies which engage in commerce with persons in that state. Several U.S. states have taken various initiatives to prompt more sellers to collect local and state sales taxes. Furthermore, tax law and the interpretation of constitutional limitations thereon are subject to change. In addition, new or expanded business operations in states where we do not currently have a physical presence sufficient to obligate us to collect and remit taxes could subject shipments of goods into or provision of services in such states to sales tax under current or future laws. If Wireless Ronin grows, increased sales of its products and services to locations in various states and municipalities may obligate Wireless Ronin to collect and remit sales tax and to pay state income and other taxes based upon increased presence in those jurisdictions. Wireless Ronin intends to collect, remit and pay those state and local taxes that are owed according to applicable law. State and local tax laws are, however, subject to change, highly complex and diverse from jurisdiction to jurisdiction. If one or more state or local jurisdictions successfully asserts that Wireless Ronin must collect sales or other taxes beyond its current practices or that it owes unpaid sales or other taxes and penalties, it could adversely affect Wireless Ronin’s business and financial condition. Wireless Ronin may be subject to U.S. and international tax authorities challenging transfer price allocations, which could have adverse effects on Wireless Ronin’s business. Currently a significant portion of Wireless Ronin’s revenue is generated within the United States from products and services provided through its Canadian operations. As a result, Wireless Ronin is required to prepare a transfer price allocation between its U.S. and Canadian entities. This allocation involves assumptions and estimates that may be challenged by the I.R.S. or Canadian tax authorities. If one of these tax authorities successfully challenges such transfer price allocation, it may result in Wireless Ronin being subject to additional corporate taxes and penalties. Wireless Ronin’s results of operations could be adversely affected by changes in foreign currency exchange rates, particularly fluctuations in the exchange rate between the U.S. dollar and the Canadian dollar. Since a portion of Wireless Ronin’s operations and revenue occur outside the United States and in currencies other than the U.S. dollar, its results could be adversely affected by changes in foreign currency exchange rates. Additionally, given Wireless Ronin’s ownership of Wireless Ronin Technologies (Canada), Inc., a Canadian subsidiary, changes in the exchange rate between the U.S. dollar and the Canadian dollar can significantly affect inter-company balances and the results of operations. Wireless Ronin is subject to various restrictive covenants under its loan and security agreement with Silicon Valley Bank that may prevent it from taking actions that could be beneficial to its shareholders without Silicon Valley Bank’s consent, including mergers, acquisitions and the incurrence of additional indebtedness. Pursuant to the loan and security agreement between Wireless Ronin and Silicon Valley Bank, Wireless Ronin generally requires the prior written consent of Silicon Valley Bank to, among other things: · dispose of assets; 38 TABLE OF CONTENTS · change our business; · liquidate or dissolve; · change its Chief Executive Officer or Chief Operating Officer (replacements must be satisfactory to Silicon Valley Bank); · enter into any transaction in which its shareholders who were not shareholders immediately prior to such transaction own more than 40% of its voting stock (subject to limited exceptions) after the transaction; · merge or consolidate with any other person, including the pending merger with Broadcast International; · acquire all or substantially all of the capital stock or property of another person; or · become liable for any indebtedness (other than permitted indebtedness). If Wireless Ronin determines that taking one of these actions would be in its best interests and it were unable to obtain the prior written consent of Silicon Valley Bank to do so, it would be required to repay the amount owing Silicon Valley Bank at that time, which may not be advisable or even practical, or forgo taking the action for which it sought consent. In such scenario, Wireless Ronin would be unable to borrow additional sums under the agreement with Silicon Valley Bank which could adversely affect its liquidity and capital resources. Additionally, Wireless Ronin is required to maintain a certain minimum tangible net worth level at either the time of an advancement or while there is an outstanding balance owed to Silicon Valley Bank. As of December 31, 2013, Wireless Ronin had failed to meet the minimum tangible net worth requirement, which precludes it from drawing on such line of credit. Wireless Ronin’s inability to take actions due to the restrictive covenants or is need to repay amounts borrowed and effective loss of the line of credit could have a material adverse effect on its business and financial condition.In March 2014, Wireless Ronin entered into an amendment of the Loan and Security agreement with Silicon Valley Bank, which reduced the tangible net worth requirement to $150,000 starting with the month ending March 31, 2014 and on the last day of each following month through July 2014. Risks Related to Wireless Ronin’s Securities Wireless Ronin’s common stock has been delisted from the NASDAQ Stock Market, which may in the future adversely affect the trading price of its common stock and potentially subject trading in its shares to application of the SEC’s “penny stock” rules. On May31, 2013, Wireless Ronin’s common stock was delisted from the NASDAQ Capital Market, due to Wireless Ronin’s failure to meet the $2.5 million minimum shareholders’ equity requirement for continued listing. Since such delisting, Wireless Ronin’s common stock has been traded on the OTCQB tier of the OTC Markets, an inter-dealer, over-the-counter market. As compared to securities quoted on a national exchange such as NASDAQ, selling Wireless Ronin’s common stock can be more difficult because smaller quantities of shares are likely to be bought and sold, transactions could be delayed, security analysts’ coverage of Wireless Ronin may be reduced, and its common stock may trade at a lower market price than it otherwise would. In addition, as a result of the delisting of Wireless Ronin’s common stock, trading in its shares may become subject to the SEC’s “penny stock” rules and therefore subject to the requirements of Rule 15g-9 under the Exchange Act. Under this rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker-dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a penny stock, including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker-dealers are likely to undertake these compliance activities. As a result of the NASDAQ delisting, Wireless Ronin is no longer eligible to use Form S-3, which could impair its ability to raise capital to continue its operations, and NASDAQ’s dilution-inhibiting rules no longer apply, which could adversely affect trading in Wireless Ronin’s common stock. As a result of the delisting of Wireless Ronin’s common stock from the NASDAQ Capital Market, it is no longer eligible to use Form S-3 either to file shelf registration statements or to register resales of its securities. Wireless Ronin has relied on shelf registration statements on Form S-3 for most of its financings in recent years, and accordingly these limitations may harm its ability to raise needed capital. Under these circumstances, Wireless Ronin will be required to use a registration statement on Form S-1 to register securities with the SEC, or issue such securities in a private placement. These limitations are expected to increase its costs of raising capital. 39 TABLE OF CONTENTS Furthermore, Wireless Ronin’s shareholders will no longer have the benefit of restrictions on dilution and other rules imposed by national exchanges, and Wireless Ronin may engage in potentially dilutive transactions without complying with shareholder approval rules imposed by national exchanges. These factors could have a material adverse effect on the trading price, liquidity, volatility, value and marketability of Wireless Ronin’s common stock and could have a material adverse effect on its ability to obtain financing for the continuation of its operations. Wireless Ronin is subject to financial reporting and other requirements for which its accounting, other management systems and resources may not be adequately prepared. As a public company, Wireless Ronin incurs significant legal, accounting and other expenses, including costs associated with reporting requirements and corporate governance requirements, including requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the Sarbanes-Oxley Act of 2002, and rules implemented by the SEC, which are subject to change from time to time. If Wireless Ronin identifies significant deficiencies or material weaknesses in our internal control over financial reporting that it cannot remediate in a timely manner, investors and others may lose confidence in the reliability of Wireless Ronin’s financial statements, and the trading price of its common stock and the ability to obtain any necessary equity or debt financing could suffer. In addition, the foregoing regulatory requirements could make it difficult or costly for Wireless Ronin to obtain certain types of insurance, including directors’ and officers’ liability insurance, and Wireless Ronin may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these events could also make it more difficult for Wireless Ronin to attract and retain qualified persons to serve on its Board of Directors, on board committees or as executive officers. The market price of Wireless Ronin’s stock may be subject to wide fluctuations. The price of Wireless Ronin’s common stock may fluctuate, depending on many factors, some of which are beyond its control and may not be related to Wireless Ronin’s operating performance. These fluctuations could cause Wireless Ronin’s investors to lose part or all of their investment in shares of Wireless Ronin’s common stock. Factors that could cause fluctuations include, but are not limited to, the following: · price and volume fluctuations in the overall stock market from time to time; · significant volatility in the market price and trading volume of companies in Wireless Ronin’s industry; · actual or anticipated changes in our earnings or fluctuations in operating results or in the expectations of financial market analysts; · investor perceptions of Wireless Ronin’s industry, in general, and of Wireless Ronin, in particular; · the operating and stock performance of comparable companies; · general economic conditions and trends; · major catastrophic events; · loss of external funding sources; · sales of large blocks of our stock or sales by insiders; or · departures of key personnel. 40 TABLE OF CONTENTS Wireless Ronin’s articles of incorporation, bylaws and Minnesota law may discourage takeovers and business combinations that Wireless Ronin’s shareholders might consider to be in their best interests. Anti-takeover provisions of Wireless Ronin’s articles of incorporation and bylaws, and Minnesota law, could diminish the opportunity for shareholders to participate in acquisition proposals at a price above the then current market price of Wireless Ronin’s common stock. For example, while Wireless Ronin has no present plans to issue any preferred stock, its Board of Directors, without further shareholder approval, may issue up to approximately 16.7million shares of undesignated preferred stock and fix the powers, preferences, rights and limitations of such class or series, which could adversely affect the voting power of Wireless Ronin’s common stock. In addition, Wireless Ronin’s bylaws provide for an advance notice procedure for nomination of candidates to its Board of Directors that could have the effect of delaying, deterring or preventing a change in control. Further, as a Minnesota corporation, Wireless Ronin is subject to provisions of the Minnesota Business Corporation Act, or MBCA, regarding “control share acquisitions” and “business combinations.” Wireless Ronin may, in the future, consider adopting additional anti-takeover measures. The authority of Wireless Ronin’s Board of Directors to issue undesignated preferred stock and the anti-takeover provisions of the MBCA, as well as any future anti-takeover measures adopted by Wireless Ronin, may, in certain circumstances, delay, deter or prevent takeover attempts and other changes in control of Wireless Ronin not approved by our Board of Directors. Wireless Ronin does not anticipate paying cash dividends on its shares of common stock in the foreseeable future. Wireless Ronin has never declared or paid any cash dividends on its shares of common stock. Wireless Ronin intends to retain any future earnings to fund the operation and expansion of its business and, therefore, it does not anticipate paying cash dividends on its shares of common stock in the foreseeable future. As a result, capital appreciation, if any, of Wireless Ronin’s common stock will be the sole source of gain for investors in Wireless Ronin’s common stock for the foreseeable future. Furthermore, Wireless Ronin’s loan and security agreement with Silicon Valley Bank contains a restrictive covenant that precludes it from paying dividends without Silicon Valley Bank’s consent. Risks Related to Broadcast’s Business Broadcast’s independent auditors have expressed doubt as to our ability to continue as a going concern. Broadcast’s audited consolidated financial statements for the year ended December 31, 2013 contain a “going concern” qualification.As discussed in Note 3 of the Notes to Consolidated Financial Statements, Broadcast has incurred losses and has not demonstrated the ability to generate sufficient cash flows from operations to satisfy its liabilities and sustain operations.Because of these conditions, Broadcast’s independent auditors have raised substantial doubt about its ability to continue as a going concern. If Broadcast does not successfully commercialize its CodecSys technology, it may never achieve profitability, or be able to raise future capital. It is imperative that Broadcast successfully commercializes its CodecSys technology. Broadcast continues to develop this technology for a variety of applications.Broadcast has never been involved in a development project of the size and breadth that is involved with CodecSys and none of its management has ever been involved with a software development project.Management may lack the expertise and it may not have the financial resources needed for successful development of this technology.Furthermore, commercialization and future applications of the CodecSys technology are expected to require additional capital estimated to be approximately $2.0 million annually for the foreseeable future, although Broadcast has spent considerably more than that in past years.This estimate will increase or decrease depending on specific opportunities and available funding.If Broadcast is unsuccessful in its CodecSys development and commercialization efforts, it is highly doubtful Broadcast will achieve profitable operations, or be able to raise additional funding in the future. Broadcast needs additional capital.If additional capital is required but is not available, Broadcast may have to curtail or cease operations. If Broadcast is unable to generate net sales in excess of operating expenses, Broadcast will need to obtain additional financing to continue operations.Broadcast believes external funding may be difficult to obtain, particularly given the prevailing financial market conditions.If sufficient capital is not available, Broadcastwill be required to pursue one or a combination of the following remedies:significantly reduce development, commercialization or other operating expenses; sell part or all of its assets; or terminate operations.The existing turbulence and illiquidity in the credit and financial markets are continuing challenges that have generally made potential funding sources more difficult to access, less reliable and more expensive.These market conditions have made the management of Broadcast’s liquidity significantly more challenging.A further deterioration in the credit and financial markets or a prolonged period without improvement could adversely affect our ability to raise additional capital. 41 TABLE OF CONTENTS Broadcast has sustained and may continue to sustain substantial losses. Broadcast has sustained operating losses in each of the last seven years.Through December 31, 2013, its accumulated deficit was $111,873,431.Broadcast continues to sustain operating losses on a quarterly and annual basis and may continue to do so. Broadcast’s success depends on adoption of its CodecSys technology by OEMs and end-users. The success of Broadcast’s CodecSys technology depends on the adoption of this technology by original equipment manufacturers, or OEMs, like IBM, Fujitsu and HP, as well as end-users.The OEM qualification and adoption process is complex, time-consuming and unpredictable.Furthermore, OEMs may elect to maintain their relationships with incumbent technology providers, even when presented with technology that may be superior to the incumbent technology.Significant delays in the development or OEM adoption of CodecSys will adversely affect Broadcast’s results of operations, financial condition and prospects. Broadcast’s continued losses may impact our relationships with OEMs and customers. Broadcast’s continued losses may impact its relationships with existing and potential OEMs and customers.OEMs may be reluctant to partner with Broadcast or present its technology in conjunction with their product offerings if they believe Broadcast’s financial condition is marginal or in jeopardy.OEMs and prospective customers may delay adoption of the CodecSys technology and other products if they believe Broadcastis not financially sound enough to support its technology or other product offerings. Adverse economic or other market conditions could reduce the purchase of our services by existing and prospective customers, which would harm Broadcast’s business. Broadcast’s business is impacted from time to time by changes in general economic, business and international conditions and other similar factors.Adverse economic or other market conditions negatively affect the business spending of existing and prospective customers.In adverse market times, Broadcast’s network and other services may not be deemed critical for these customers.Therefore, Broadcast’s services are often viewed as discretionary and may be deferred or eliminated in times of limited business spending, thereby harming its business. The recent recession and market turmoil present considerable risks and challenges.These risks and challenges have reached unprecedented levels and have significantly diminished overall confidence in the national economy, upon which we Broadcast is dependent.Such factors could have an adverse impact on its business and prospects in ways that are not predictable or that we may fail to anticipate. Broadcast’s systems of internal operational and financial controls may not be effective. Broadcast establishes and maintains systems of internal operational and financial controls that provideBroadcast with critical information.These systems are not foolproof, and are subject to various inherent limitations, including cost, judgments used in decision-making, assumptions about the likelihood of future events, the soundness of its systems, the possibility of human error, and the risk of fraud.Moreover, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions and the risk that the degree of compliance with policies or procedures may deteriorate over time.Because of these limitations, any system of internal controls or procedures may not be successful in preventing all errors or fraud or in making all material information known in a timely manner to the appropriate levels of management.Broadcast previously experienced significant deficiencies in its required disclosure controls and procedures regarding the updating of certain accounting pronouncements and the reporting of current information required to be filed with the SEC.Broadcast also experienced a significant deficiency and a material weakness in its required disclosure controls and procedures regarding its accounting entries and financial statements, which resulted in the restatement of one accounting period.Any future deficiency, weakness, malfunction or inadequacy related to internal operational or financial control systems or procedures could produce inaccurate and unreliable information that may harm its business. Broadcast may be unable to respond adequately to rapid changes in technology. The markets for private communication networks and video encoder systems are characterized by rapidly changing technology, evolving industry standards and frequent new product introductions.The introduction of new technology and products and the emergence of new industry standards not only impacts Broadcast’s ability to compete, but could also render its products, services and CodecSys technology uncompetitive or obsolete.If Broadcast is unable to adequately respond to changes in technology and standards, it will not be able to serve its clients effectively.Moreover, the cost to modify its services, products or infrastructure in order to adapt to these changes could be substantial and it may not have the financial resources to fund these expenses. 42 TABLE OF CONTENTS Broadcast faces intense competition that could harm its business. The communications industry is extremely competitive.Broadcast competes with numerous competitors who are much larger than Broadcast and have greater financial and other resources.In the satellite network and services segment, including digital signage, Broadcast competes with Convergent Media Systems, Globecast, IBM, Cisco, Hughes and others.Broadcast’s competitors have established distribution channels and significant marketing and sales resources.Competition results in reduced operating margins for Broadcast’s business and may cause it to lose clients and/or prevent it from gaining new clients critical for success. There are several additional major market sectors in which Broadcast plans to compete with its CodecSys technology, all with active competitors.These sectors include the basic codec technology market, the corporate enterprise network market and small business streaming media market.These are sectors where Broadcast may compete by providing direct services.Competition in these new market areas will also be characterized by intense competition with much larger and more powerful companies, such as Microsoft and Yahoo, which are already in the video compression and transmission business.Many of these competitors already have established customer bases with industry standard technology, which Broadcast must overcome to be successful. On a technology basis, CodecSys competition varies by market sector, with codecs and codec suppliers like Microsoft Windows Media Player, Real Networks’ Real Player, Apple QuickTime, MPEG2, MPEG4, On2, DivX and many others.There are several companies, including Akamai, Inktomi, Activate and Loudeye, which utilize different codec systems.These companies specialize in encoding, hosting and streaming content services primarily for news/entertainment clients with large consumer audiences.All are larger and have greater financial resources than Broadcast.Tandberg/Erickson and Harmonic are two of the largest suppliers of high end video encoders to the broadcast industry and are the incumbent suppliers to many of the customers to which Broadcast is selling. If Broadcast fails to hire additional specialized personnel or retain key personnel in the future, it will not have the ability to successfully commercialize its technology or manage its business. Broadcast needs to hire additional specialized personnel to successfully commercialize its CodecSys technology.If it is unable to hire or retain qualified software engineers and project managers, Broadcast’s ability to complete further development and commercialization efforts will be significantly impaired. Broadcast’s revenue is dependent upon the sales efforts of others. Broadcast is dependent upon the sales and marketing efforts of IBM, HP, Fujitsu and other third-party businesses in order to derive licensing revenue from its CodecSys technology.Such businesses may not continue their sales efforts which would adversely affect Broadcast’s potential licensing fees.Broadcast is not able to control the sales and marketing efforts of these third parties.Limited revenues from Broadcast’s historical sources make it even more dependent upon the sales efforts of others.Given the current recession and market developments, third-party businesses may scale back on sales efforts which could significantly harm Broadcast’s business and prospects. Broadcast relies heavily on a few significant customers and if it loses any of these significant customers, its business may be harmed. A small number of customers account for a large percentage of Broadcast’s revenue.Its business model relies upon generating new sales to existing and new customers.In September 2009, Broadcast secured a contract with a large national organization, which became its largest customer.The contract with this customer terminated May 31, 2013.Broadcast may continue to provide some managed media services to the customer in the future, but in excess of 90% of our revenues from the customer have been lost. As a result of this termination, Broadcast’s revenues have declined substantially and its operations have been substantially curtailed. 43 TABLE OF CONTENTS There is significant uncertainty regarding Broadcast’s patent and proprietary technology protection. Broadcast’s success is dependent upon its CodecSys technology and other intellectual property rights.If it is unable to protect and enforce these intellectual property rights, its competitors will have the ability to introduce similar competing products.If this were to occur, Broadcast’s revenues, market share and operating results could suffer.To date, Broadcast has relied primarily on a combination of patent, copyright, trade secret, and trademark laws, and nondisclosure and other contractual restrictions on copying and distribution to protect its proprietary technology. Its initial U.S. patent related to CodecSys technology was granted by the USPTO in August 2007 and four additional patents related to applications of the technology were subsequently issued by the USPTO.As of December 31, 2012, eleven foreign countries had issued Broadcast’s initial patent.In addition, Broadcast has 20 pending U.S. and foreign patent applications.If Broadcast fails to deter misappropriation of its proprietary information or if it is unable to detect unauthorized use of its proprietary information, then its revenues, market share and operating results may suffer.The laws of some countries may not protect Broadcast’s intellectual property rights to the same extent as do the laws of the United States.Furthermore, litigation may be necessary to enforce Broadcast’s intellectual property rights, to protect trade secrets, to determine the validity and scope of the proprietary rights of others, or to defend against claims of infringement or invalidity.This litigation could result in substantial costs and diversion of resources that could harm Broadcast’s business. Broadcast’s products could infringe on the intellectual property rights of others, which may subject it to future litigation and cause financial harm to its business. To date, we have not been notified that our services, products and technology infringe the proprietary rights of third parties, but there is the risk that third parties may claim infringement by us with respect to current or future operations.We expect software developers will increasingly be subject to infringement claims as the number of products and competitors in the industry segment grows and the functionality of products in different industry segments overlaps.Any of these claims, with or without merit, could be time-consuming to defend, result in costly litigation, divert management’s attention and resources, cause product shipment delays, or require us to enter into royalty or licensing agreements.These royalty or licensing agreements, if required, may not be available on terms acceptable to us.A successful claim against us of infringement and failure or inability to license the infringed or similar technology on favorable terms would harm its business. Current and future legal proceedings against Broadcast could be costly and time consuming to defend. From time to time Broadcast is subject to legal proceedings and claims that arise in the ordinary course of business, including claims brought by its customers in connection with commercial disputes, employment-based claims made by its current or former employees, administrative agencies, or government regulators. Litigation, enforcement actions, and other legal proceedings, regardless of their outcome, may result in substantial costs and may divert management’s attention and Broadcast’s resources, which may harm its business, overall financial condition and operating results. In addition, legal claims that have not yet been asserted against Broadcast may be asserted in the future. 44 TABLE OF CONTENTS THE BROADCAST SPECIAL SHAREHOLDERS’ MEETING Broadcast is furnishing this document to holders of Broadcast common stock in connection with the solicitation by Broadcast’s Board of Directors of proxies to be voted at the special meeting of Broadcast shareholders to be held on, 2014, and at any adjournment or postponement of the meeting. This document is first being mailed to Broadcast shareholders on or aboutMay 19, 2014. This document is also furnished to Broadcast shareholders as a prospectus in connection with the issuance by Wireless Ronin of shares of Wireless Ronin common stock as contemplated by the Merger Agreement. The meeting will be held onMonday, June 16, 2014 at 3 pm, local time, atBroadcast’s corporate offices located at 6952 S. High Tech Drive, Suite C, Salt Lake City, Utah. Matters to Be Considered The purpose of the Broadcast meeting is to consider and vote on the following proposals: 1. Merger Proposal:To adopt the Agreement and Plan of Merger and Reorganization, dated March 5, 2014, by and among Wireless Ronin Technologies, Inc., Broadcast Acquisition Co., a wholly owned subsidiary of Wireless Ronin Technologies, Inc., and Broadcast International, Inc., as amended on April 11, 2014, a copy of which is included as Appendix A to this preliminary proxy statement/prospectus (the “Merger Agreement”). 2. Amendment and Restatement of Articles Proposal:To consider and vote upon a proposal to approve an amendment to Broadcast’s articles of incorporation that increases the number of authorized shares of Broadcast common stock to 1,500,000,000 shares to accommodate the conversion of all convertible debt at conversion rates that take into consideration the current trading value of the Broadcast common stock. Broadcast shareholders may also be asked to transact any other business that may be properly brought before the meeting or any adjournments or postponements of the meeting. Other than the above-described proposals, Broadcast’s Board of Directors is currently unaware of any matters that may properly come before the meeting. Recommendation of Broadcast’s Board of Directors Broadcast’s Board of Directors approved the Merger Agreement and has determined that the Merger Agreement and the merger are advisable, fair to and in the best interests of Broadcast’s shareholders. Broadcast’s Board of Directors recommends that Broadcast shareholders vote “FOR” adoption of the two proposals at the meeting. Record Date and Voting Broadcast has fixed the close of business on May 19, 2014 as the record date for the determination of holders of Broadcast common stock, par value, $0.001 per share, entitled to notice of and to vote on all matters at the meeting and any adjournment or postponement of the meeting. In deciding all matters that come before the meeting, each holder of Broadcast common stock is entitled to one vote per share of Broadcast common stock held as of the close of business on the record date. At the close of business on the record date for the meeting, there are outstanding and entitled to vote 111,370,878 shares of Broadcast common stock, held by approximately 1,400 holders of record. There are no other shares of Broadcast capital stock entitled to notice of and to vote at the meeting. Vote Required In order for each proposal to be approved, Utah law requires that the affirmative vote of the holders of a majority of the shares of Broadcast common stock outstanding on the record date and entitled to vote at the meeting approve such proposal. Quorum; Abstentions and Broker Non-Votes A quorum, consisting of 56,799,148shares, which is a majority of the outstanding shares of Broadcast common stock entitled to vote, must be represented at the meeting in person or by proxy before any action may be taken with respect to the matters at the meeting. Abstentions and broker “non-votes” will be counted as shares that are present and entitled to vote for purposes of determining the presence of a quorum. 45 TABLE OF CONTENTS An “abstention” occurs when a shareholder sends in a proxy with explicit instructions to decline to vote regarding a particular matter. Broker “non-votes” are shares held by brokers or nominees for whom voting instructions have not been received from the beneficial owners or the persons entitled to vote those shares and the broker or nominee does not have discretionary voting power under rules applicable to broker-dealers. If you hold your shares of Broadcast common stock through a broker, bank or other nominee, generally the nominee may only vote your shares in accordance with your instructions. However, if your broker, bank or other nominee has not timely received your instructions, it may vote on matters for which it has discretionary voting authority. Under rules applicable to broker-dealers, the proposal to adopt the Merger Agreement is not a matter on which brokerage firms may vote in their discretion on behalf of their clients if such clients have not furnished voting instructions within ten days of the special meeting. If you do not instruct your broker, bank or other nominee, they will not be able to vote your shares on either proposal at the meeting. Abstentions and broker non-votes will have the same effect as votes against the proposals. In addition, the failure of a Broadcast shareholder to return a proxy will have the effect of a vote against the proposals. Accordingly, if a broker, bank or other nominee holds your shares you are urged to instruct your broker, bank or nominee on how to vote your shares. If you do not instruct your broker how to vote, it will have the effect of a vote against the proposals. Voting Shares Held by Broadcast Executive Officers and Directors At the close of business on the record date for the meeting, the directors and executive officers of Broadcast collectively beneficially owned approximately 2.9% shares of Broadcast common stock or approximately 9.4% of the outstanding shares of Broadcast common stock (inclusive of shares subject to stock options that may be exercised within 60 days following that date, restricted stock units and other instruments convertible into shares of Broadcast common stock). At the close of business on the record date for the meeting and the date of this preliminary proxy statement/prospectus, neither Broadcast nor any of its directors or executive officers owned any shares of Wireless Ronin common stock and neither Wireless Ronin nor any of its directors or officers owned any shares of Broadcast common stock. Proxies If your shares of Broadcast common stock are registered directly in your name, you may vote: · By Mail. Complete and mail the enclosed proxy card in the enclosed postage prepaid envelope. By casting your vote by proxy, you are authorizing the individuals listed on the proxy to vote your shares in accordance with your instructions. If you sign and return the enclosed proxy, but do not specify how you want your shares voted, your shares will be voted “FOR” each proposal. · At Meeting. If you attend the meeting, you may deliver your completed proxy card in person or you may vote by completing a ballot, which will be available at the meeting. If your shares of Broadcast common stock are held in “street name” (held for your account by a broker, bank or other nominee), you may vote: · By Mail. You should receive instructions from your broker, bank or other nominee explaining how to vote your shares. Please follow their instructions carefully. · At Meeting. Contact your broker, bank or other nominee who holds your shares to request a broker’s proxy card and present that broker’s proxy card and proof of identification at the meeting. Counting Your Vote All proxies received by Broadcast prior to the meeting that are not revoked will be voted at the meeting in accordance with the instructions indicated on the proxies. If you hold shares in your name and sign, date and mail your proxy card without indicating how you want to vote, your shares will be voted “FOR” each proposal. Broadcast’s Board of Directors does not presently intend to bring any other business before the meeting and is unaware of any matters, other than the Merger Proposal and the Amendment and Restatement of Articles Proposal (described above), that may properly come before the meeting. If any other matters may properly come before the meeting, the persons named as proxies in the accompanying Broadcast proxy, or their duly constituted substitutes acting at the meeting or any adjournment or postponement of the meeting, will be deemed authorized to vote or otherwise act on such matters in accordance with their judgment. 46 TABLE OF CONTENTS The persons named in the enclosed Broadcast proxy, or their duly constituted substitutes acting at the meeting or any adjournment or postponement of the meeting, may propose and vote for one or more adjournments or postponements of the meeting, including adjournments or postponements to permit further solicitations of proxies sufficient to adopt the proposals.No proxy voted against a proposal will be voted in favor of any adjournment or postponement to permit further solicitation of proxies. Proxies solicited may be voted only at the meeting and any adjournment or postponement of the meeting and will not be used for any other Broadcast meeting of shareholders. Interwest Transfer Company, Inc., Broadcast’s transfer agent, will serve as proxy tabulator and count the votes. The results will be certified by the inspector of election. How to Change Your Vote A Broadcast shareholder who has given a proxy may revoke it at any time before it is exercised at the special meeting by: · delivering to the Secretary of Broadcast a written notice, bearing a date later than the date of the proxy, stating that the proxy is revoked; · submitting a proxy at a later date by telephone or via the Internet, or by signing and delivering a proxy card relating to the same shares and bearing a later date than the date of the previous proxy prior to the vote at the special meeting, in which case your later-submitted proxy will be recorded and your earlier proxy revoked; or · attending the special meeting and voting in person (your attendance at the special meeting, in and of itself, will not revoke the proxy). Any written notice of revocation, or later dated proxy, should be delivered to: Broadcast International, Inc. 6952 S. High Tech Drive Salt Lake City, UT 84047 Attention: Rodney M. Tiede Facsimile: (801) 562-1773 Alternatively, you may hand deliver a written revocation notice, or a later dated proxy, to the Secretary at the meeting before voting begins.If your shares of Broadcast common stock are held by a bank, broker or other nominee, you must follow the instructions provided by the bank, broker or other nominee if you wish to change your vote. Solicitation of Proxies and Expenses The Broadcast proxy accompanying this preliminary proxy statement/prospectus is solicited on behalf of Broadcast’s Board of Directors. Wireless Ronin will bear the costs of preparing and filing this preliminary proxy statement/prospectus with the U.S. Securities and Exchange Commission, and Broadcast will bear the printing and mailing costs and other costs of the solicitation of proxies from its shareholders. Following the mailing of this preliminary proxy statement/prospectus, the directors, officers, employees and agents of Broadcast may solicit proxies in person, by mail, or by telephone, facsimile or other electronic methods without additional compensation other than reimbursement for their actual expenses. Brokerage houses and other custodians, nominees and fiduciaries will send beneficial owners the proxy materials. Broadcast will, upon request, reimburse those brokerage houses and custodians for their reasonable expenses.Broadcast urges its shareholders to vote without delay. 47 TABLE OF CONTENTS MEETING PROPOSAL NO. 1 — APPROVAL OF THE MERGERAGREEMENT AND MERGER This section of the preliminary proxy statement/prospectus describes material aspects of the proposed merger. For more information regarding the Merger Agreement, please see “The Merger Agreement” section of this preliminary proxy statement/prospectus starting on page 60. While we believe that the description covers the material terms of the merger and the related transactions, this summary may not contain all of the information that is important to Broadcast’s shareholders. You should read the Merger Agreement and the other documents we refer to carefully and in their entirety for a more complete understanding of the merger. General Wireless Ronin and Broadcast have entered into an Agreement and Plan of Merger and Reorganization dated March 5, 2014 (as amended on April 11, 2014, the “Merger Agreement”) that provides for the merger of Broadcast and a wholly owned subsidiary of Wireless Ronin. As a result of the merger, (i) Broadcast will become a wholly owned subsidiary of Wireless Ronin, (ii) Broadcast common shareholders will receive shares of Wireless Ronin common stock in exchange for each share of Broadcast common stock they own, and (iii) Broadcast option and warrant holders will receive shares of Wireless Ronin common stock upon the exercise of their options and warrants (with the exercise price and number of shares to be issued upon exercise being changed based upon the exchange ratio).At May 9, 2014, Wireless Ronin had 6,474,135 shares of common stock outstanding. The Broadcast shareholders will have no shareholder rights in Broadcast after the merger. The Merger Agreement and the Amendment to the Merger Agreement are attached to this preliminary proxy statement/prospectus as Appendix A. The exhibit and schedules to the Merger Agreement are not included but may be obtained from Broadcast upon request. Background of the Merger · April 9, 2012.Liolio’s Group arranged an introduction call between Wireless Ronin and Broadcast.Both Wireless Ronin and Broadcast contract with Liolios Group for investor relations.Liolios Group thought that there may be synergies between the two companies. Phone attendees included: o Scott Koller, Wireless Ronin President & CEO o Darin McAreavey, Wireless Ronin CFO o Rod Tiede,Broadcast International CEO o Matt Glover, Liolios Group Both companies presented a high-level overview of their respective business operations, products and services.At the time of this call it was decided that there could be some collaboration however, the companies were basically competitors and that there was some amount of overlap.No further discussions followed. · Jan 6, 2013. It was noted by Wireless Ronin that Broadcast and AllDigital Holdings, Inc. (AllDigital) had entered into a definitive merger agreement. · November 4, 2013. Mr. Bob Fisk of Philadelphia Brokerage Corporation (PBC), a financial advisor to Broadcast, called Mr. Koller, the President and Chief Executive Officer of Wireless Ronin, to inform Mr. Koller that the merger agreement between Broadcast and AllDigital was terminated. Mr. Fisk requested a call between Wireless Ronin and Mr. Fisk to discuss possible synergies between Wireless Ronin and Broadcast.A call is set up for November 5, 2013. 48 TABLE OF CONTENTS · November 5, 2013.Mr. Fisk phoned Mr. Koller to discuss a possible business combination (merger) involving Wireless Ronin and Broadcast. Mr. Fisk informed Mr. Koller that Broadcast had already begun a restructuring to prepare for the failed merger with AllDigital. This restructuring eliminated many of the original concerns of a competitive nature and operational overlap that the companies previously believed existed at their meeting on April 9, 2012.Mr. Koller informed Mr. Fisk that Wireless Ronin would arrange a meeting of its Board of Directors to see if there was any interest on behalf of Wireless Ronin to investigate a possible business combination with Broadcast. · November 5, 2013.Wireless Ronin and Broadcast enter in to Mutual Non-Disclosure Agreement. · November 8, 2013.Mr. Fisk sends Mr. Koller a draft term sheet of a business combination transaction between Wireless Ronin and Broadcast as a starting point for discussions. · November 11, 2013. Mr. Koller arranged a telephonic meeting of the Board of Directors of Wireless Ronin to discuss a possible business combination with Broadcast. Attendees included: o Scott Koller, Wireless Ronin President, CEO and Director o Darin McAreavey, Wireless Ronin CFO o Stephen Birke, Chairman of the Board o Kent Lillemoe, Director o Howard Liszt, Director o Eric Rindahl, Roth Capital, financial advisor to Wireless Ronin o Jacob Frank, Roth Capital, financial advisor to Wireless Ronin o Brett Anderson, Legal Counsel to Wireless Ronin At the meeting Mr. Koller reiterated to the Board the possible business combination opportunity with Broadcast as outlined by Mr. Fisk.The Board instructed Mr. Koller and Mr. Lillemoe to learn more about the opportunity.Mr. Lillimoe had been appointed by the Board previously as a Board representative to discuss any strategic alternatives of Wireless Ronin.Wireless Ronin was already investigating two other strategic scenarios in which Wireless Ronin would become a private company.The possible combination with Broadcast was the only scenario in which Wireless Ronin would remain a public company, allowing Wireless Ronin to continue to grow and keep a public trading market to drive shareholder value. · November 12, 2013.Mr. Koller and Mr. Lillemoe, on behalf of Wireless Ronin, and Mr. Fisk, on behalf of Broadcast, have a productive conversation regarding a possible business combination.Mr. Koller and Mr. Lillemoe asked Mr. Fisk about the financing of the combined company upon closing.Mr. Fisk understood that the combined business would need to be properly capitalized. · November 13, 2013.Wireless Ronin holds a telephonic meeting of its Board of Directors to discuss strategic alternatives and Messrs. Koller and Lillemoe update the Board on their conversation with Mr. Fisk on November 12, 2013. · November 19, 2013.Wireless Ronin holds a telephonic meeting of its Board of Directors to summarize further conversations among Mr. Koller, Mr. Lillemoe, Mr. Fisk and Mr. Harris, a director of Broadcast, on a possible business combination involving Wireless Ronin and Broadcast. · November 22, 2013.Mr. Fisk and Mr. James Allsopp from PBC visit Wireless Ronin to continue conversations on a possible business combination involving Wireless Ronin and Broadcast. · November 22, 2013.Wireless Ronin holds a meeting of its Board of Directors to discuss the terms of a possible financing using PBC as a placement agent.The Board noted that this transaction was independent of any possible combination with Broadcast.The Board determined that engaging PBC for financing was not appropriate at that time. · November 25, 2013.Mr. Fisk provides Mr. Koller with an updated draft term sheet for possible transaction between Wireless Ronin and Broadcast International. 49 TABLE OF CONTENTS · December 17, 2013 – December 18, 2013.Mr. Koller travels to Salt Lake City to meet with key executives at Broadcast International and discuss possible business combination.Mr. Koller meets with Broadcast Team including Mr. Tiede. Mr. Solomon and Mr. Ingraham.Meetings were very productive.Mr. Koller returns to Minneapolis and calls a board meeting on January 9th to review all strategic alternatives. · December 18, 2013 – January 9,2014Mr. Koller, Mr. Lillemoe and Mr. Fisk have several phone calls in preparation of a meeting of Wireless Ronin’s Board of Directors to be held January 9, 2014.They discuss primarily the advantages of a Wireless Ronin-Broadcast business combination, including the combined revenue projections and leveraging of combined intellectual property. · January 9, 2014.The Board of Directors of Wireless Ronin holds a meeting.The Board discusses extensively the possible business combination with Broadcast.Mr. Fisk presents to the Board a presentation of the possible business combination and industry consolidation. At the meeting, the Board authorizes Mr. Koller to commence due diligence on Broadcast for possible business combination. · January 10, 2014 – February 2, 2014.Numerous phone calls between Mr. Koller, Mr. Fisk and other key players of Broadcast and Wireless Ronin occur to gather the appropriate due diligence materials.Mr. Koller, Mr. McAreavey and legal counsel o Wireless Ronin conduct due diligence of Broadcast. · February 2, 2014 – February 6, 2014.Messrs. Koller and McAreavey visit Broadcast to conduct on-site due diligence.Mr. Chester Cardinale, of Atherio Corporation, joins Messrs. Koller and McAreavey as a third party technical resource to perform due diligence of Broadcast’s intellectual property, patents and systems.Broadcst provides Messrs. Koller and Cardinale with a detailed presentation/demonstration of Broadcast’s intellectual property holdings, including: o Media Management System (MMS); o Music and Messaging on Hold (MMOH); and o CodecSys: Video Compression Technology. Mr. Koller and Mr. Cardinale meet also review supporting documentation of Broadcast IP.Mr. Koller receives presentation and review of Broadcast International Sales Pipeline.Mr. Koller shares with Wireless Ronin executives Jane Johnson, SVP of Sales/Marketing and Alan Buterbaugh, SVP of Content Development for review. · February 14, 2014.Wireless Ronin holds a telephonic meeting of its Board of Directors, and at such meeting the Board further discusses and considers a possible business combination with Broadcast, reviews terms of a merger agreement and the results of the due diligence conducted by Wireless Ronin and its legal counsel. · February 17, 2014.Wireless Ronin holds a telephonic meeting of its Board of Directors.At the meeting the Board discusses the preliminary results of Atherio Corporation’s due diligence investigation of Broadcast’s intellectual property portfolio.The Board further discusses extensively Broadcast’s relationship sales pipeline.The Board directs the officers of Wirleess Ronin to continue to work on a possible business combination with Broadcast. · February 18, 2014 – March 5, 2014.Wireless Ronin and Broadcast engage in numerous communications and negotiations to create a draft agreement outlining the terms of a merger in which Broadcast will merge with and into a wholly owned subsidiary of Wireless Ronin. 50 TABLE OF CONTENTS · February 27, 2014.Mr. Cardinale presents to Wireless Ronin the complete results of Atherio Corporation’s due diligence investigation of Broadcast’s intellectual property portfolio. · March 4, 2014.Wireless Ronin discusses with Mr. Don Harris, a director of Broadcast, whether Mr. Harris is interested in joining the Wireless Ronin’s Board of Directors after the merger.Wireless Ronin attendees included: o Stephen Birke, Chairman of the Board o Kent Lillemoe, Director o Howard Liszt, Director The parties agreed that after the merger, Mr. Harris would be a beneficial addition and contributor to the Wireless Ronin Board of Directors. · March 5, 2014.Wireless Ronin holds a telephonic meeting of its Board of Directors.The Board further considers in detail the results of its due diligence, the foregoing considerations, reviews the terms of the definitive merger agreement, the breakup fee arrangements, undisclosed liabilities, and debt of Broadcast.The Board also discusses the “worst case” and different scenarios that could arise after the merger.After discussion, the executive officers and the Board determine that the business combination of Wireless Ronin and Broadcast allows Wireless Ronin to remain a public company, represents a favorable strategic alternative to other scenarios, and is in the best interest of the stockholders of Wireless Ronin.After this discussion, the Board formally approves the merger agreement and the transactions contemplated by the merger agreement. · March 6, 2014.Wireless Ronin announces the execution of a definitive Merger Agreement with Broadcast. Wireless Ronin has its Fiscal 2013 Earnings call with investors to discuss operational updates and the Broadcast Merger Agreement. · March 12, 2014.Mr. Koller travels to Philadelphia to meet with Mr. Fisk and other personnel at PBC.Mr. Koller provides a presentation on the Wireless Ronin-Broadcast business combination to PBC and investors. · March 13, 2013 – April 9, 2014.Numerous phone calls occur between Wireless Ronin, Broadcast and their respective legal counsel and accountants regarding the drafting and finalization of the Form S-4.PBC also provides comments and assistance. Wireless Ronin’s Reasons for the Merger Wireless Ronin’s Board of Directors, after due consideration, has unanimously approved the merger and Merger Agreement and the proposed issuance of Wireless Ronin common stock in connection with the merger. The Wireless Ronin Board of Directors believes that the merger is advisable and in the best interests of its shareholders.The factors listed below were the most significant in reaching its decision to approve the merger: · The merger presents significant value creation potential for a combined client base and shareholder base.In particular— · a combined company has a marquee client base consisting of Chrysler, ARAMARK, Polaris, Chester’s International, Caterpillar and Washington Trust Bank; · both companies have robust sales pipelines with several large pilot campaigns underway with major organizations; and · a combined company provides greater scale and ability to accelerate growth, achieve mid-term profitability and increase shareholder equity. 51 TABLE OF CONTENTS · The combination of Wireless Ronin’s Marketing Technology Content Management System and Broadcast’s Digital Media & Broadcast Solutions will likely provide a competitive solution in the marketplace.The integration of these two technologies is expected to differentiate the combined company and provide for a much better go-to-market strategy than the two companies could separately.In particular— · Wireless Ronin’s award-winning RoninCast® 4.2 Content Management System combined with BCST’s proven Media Management System (MMS) creates what is believed to be the most comprehensive, synergistic offering in the digital marketing technology industry; · Broadcast enhances Wireless Ronin’s market scope through its deep experience deploying and managing large-scale digital signage solutions; · Broadcast’s patented CodecSys technology provides what is believed to be a strong competitive advantage to Wireless Ronin’s core business through enhanced content delivery and performance benefits; · Competitive video compression IP has focused on “traditional” hardware-based and single-codec selection; · The combined company will likely also benefit from Broadcast’s Intellectual Property in the form of five issued patents and 20 patent applications focusing on video compression using artificial intelligence to select codecs from a multiple codec library. · It is expected that the combination will result in synergies and upsell opportunities from existing and prospective customers and partners and that the combined operational costs will be significantly reduced from economies of scale and the elimination of redundant cost centers.In particular— · Wireless Ronin’s omni-channel marketing capabilities can likely be sold into BCTS’s customer base and sales pipeline, along with other extended solutions and services; · Attractive licensing and partnership opportunities may exist for Broadcast’s CodecSys technology; · Broadcast has a history of licensing point solutions like CodecSys and Music & Messaging On Hold, which may provide new revenue streams for the combined company; and · Competitive video compression IP has focused on “traditional” hardware-based and single-codec selection. In reaching its conclusions, the Board of Directors of Wireless Ronin also considered the following: · The results of management’s analysis of the digital signage industry and the opportunities of cross-selling products and services to existing and new customers of each company; · A review of the existing intellectual property and technology of Broadcast conducted by Atherio; and · The fact that Wireless Ronin would remain a public entity after the merger was complete. Wireless Ronin’s Board of Directors also considered a variety of potential risks and detriments in its consideration of the Merger Agreement, including the following: · Broadcast’s history of operating losses; · Broadcast’s sales concentration with limited customers; and · Broadcast’s recent losses from operations. 52 TABLE OF CONTENTS Broadcast’s Reasons for the Merger; Recommendation to Shareholders In reaching its decision to approve the merger, the Broadcast’s Board of Directors consulted with Broadcast’s management and Broadcast’s legal and financial advisors, and considered the potentially positive factors set forth below: · the integration of Broadcast’s content management system and Wireless Ronin’s platform is expected to enable the combined company to provide a highly scalable, flexible and secure digital broadcasting platform where virtually any form of digital media can be delivered to mobile, in-store and desktop devices; · the expectation that the combination will result in synergies and upsell opportunities from existing and prospective customers and partners and that the combined operational costs will be significantly reduced from economies of scale and the elimination of redundant cost centers; · the possible alternatives to the merger, including the difficulties of continuing to operate as an independent entity given the financial condition and prospects of Broadcast; · management's assessment of the potential competitive advantages and operational and other synergies that potentially could be realized from the merger; · the potential business, operational and financial synergies that may be realized over time by the combined company following the merger; · the current financial condition of Broadcast, including its ability to raise needed capital, replace the loss of most of the revenue from its largest customer and continue operations; · management’s existing knowledge of the business, operations and financial condition of Wireless Ronin; · the current and prospective environment in which Broadcast operations, including the competitive environment, loss of revenue from Broadcast’s largest customer, the importance of scale in competitive markets, the potential for the merger to enhance Broadcast’s ability to compete effectively, raise capital, increase value to stockholders and the anticipated effect of the merger on Broadcast’s potential growth, development, productivity, profitability and strategic options; · the terms of the Merger Agreement, including the parties’ representations, warranties and covenants, and the conditions to their respective obligations; and · the likelihood that the merger will be completed. In its deliberations concerning the merger, the Broadcast board also identified and considered a variety of potentially negative factors, which are set forth below. · the risks, challenges and costs inherent in combining the operations of two public companies and the substantial expenses to be incurred in connection with the merger, including the possibility that delays or difficulties in completing the integration could adversely affect the combined company’s operating results and preclude the achievement of some benefits anticipated from the merger; · the possible volatility, at least in the short term, of the trading price of Broadcast’s common stock resulting from the merger announcement; · the possible loss of key management, technical or other personnel of either of the combining companies as a result of the management and other changes that will be implemented in integrating the businesses; · the risk of diverting management’s attention from other strategic priorities to implement merger integration efforts; · the potential loss of one or more large customers or partners of either company as a result of any such customer’s or partner’s unwillingness to do business with the combined company; · the possibility that the reactions of existing and potential competitors to the combination of the two businesses could adversely impact the competitive environment in which the companies operate; · the risk that the merger might not be consummated in a timely manner, or that the merger might not be consummated at all; 53 TABLE OF CONTENTS · the risk to Broadcast’s business, sales, operations and financial results in the event that the merger is not consummated; · the risk that the anticipated benefits of product integration and interoperability and cost savings will not be realized; · the potential incompatibility of business cultures; and · various other applicable risks associated with the combined company and the merger, including those described in the section of this preliminary proxy statement/prospectus entitled “Risk Factors.” During its deliberations concerning the merger, Broadcast’s board also was aware that one of Broadcast’s directors, Don Harris, had interests in the merger that were different from, or in addition to, those of Broadcast’s shareholders generally. Specifically, Don Harris is to be appointed to the Wireless Ronin Board of Directors at the time of the merger. While the Broadcast’s board considered potentially negative and potentially positive factors, it concluded that, overall, the potentially positive factors outweighed the potentially negative factors. The foregoing discussion summarizes the material information and factors considered by the Broadcast’s board in its consideration of the merger. The Broadcast’s board reached the decision to approve the Merger Agreement in light of the factors described above and other factors that each member of the Broadcast’s board felt were appropriate. In view of the wide variety of factors and the quality and amount of information considered, Broadcast’s board did not find it useful or practicable to and did not make specific assessments of, quantify, rank or otherwise assign relative weights to the specific factors considered in reaching its determination.Individual members of the Broadcast’s board may have given different weight to different factors. This explanation of the reasoning of the Boards of Directors of Wireless Ronin and Broadcast and much of the other information presented in this section is forward-looking in nature and, therefore, should be read in light of the factors discussed under the heading “Forward-Looking Statements” at the beginning of this proxy/prospectus and under the heading “Risk Factors” starting on page 25 of this preliminary proxy statement/prospectus. THE BROADCAST BOARD OF DIRECTORS RECOMMENDS THAT BROADCAST SHAREHOLDERS VOTE “FOR” APPROVAL OF THE MERGER AGREEMENT AND MERGER. Interests of Directors and Executive Officers in the Merger When Broadcast’s shareholders are considering the recommendation of Broadcast’s Board of Directors that they vote in favor of the approval of the Merger Agreement, Broadcast shareholders should be aware that some of the directors and officers of Broadcast have interests in the merger and participate in arrangements that are different from, or are in addition to, those of Broadcast shareholders generally. The Broadcast’s Board of Directors was aware of these interests and considered them, among other matters, when they adopted and approved the merger, the Merger Agreement and the transactions contemplated by the Merger Agreement.These interests on behalf of Broadcast include the following: · As of May 9, 2014, directors and executive officers of Broadcast and their affiliates beneficially owned approximately 2.9% of the outstanding shares of Broadcast common stock, excluding stock options, warrants and conversion of restricted stock units and convertible notes payable, or 6.14% of the outstanding shares of Broadcast common stock on a fully diluted basis (that is, assuming the exercise in full of all options, warrants and conversion of restricted stock units and convertible notes payable being converted at $.25 per share). Assuming the Exchange Ratio of 0.004672869, directors and executive officers of Broadcast and their affiliates will receive approximately 1,213,913 shares of Wireless Ronin common stock after giving consideration to the conversion of convertible debt and settlement of restricted stock units, representing 9.8% of the outstanding shares of Wireless Ronin common stock, excluding stock options, warrants and conversion of restricted stock units and convertible notes payable, or 7.4% of the outstanding shares of Wireless Ronin common stock on a fully diluted basis. · Don Harris, a director of Broadcast, will be appointed to Wireless Ronin’s Board of Directors at the time of the merger. · Don Harris, a director and a member of the executive committee acting as Chief Executive Officer of Broadcast, is a holder of Broadcast convertible debt. Mr. Harris is the holder of $1,402,411, including interest, of convertible debt and his note will convert to 254,983,818 shares of Broadcast common stock. In the merger, it is expected that his Broadcast shares will be exchanged for approximately 1,192,234 shares of RNIN Merger Shares constituting beneficial ownership of approximately 9.6% of Wireless Ronin common stock. The Broadcast Board of Directors were aware of and discussed these potentially conflicting interests when they approved the merger. 54 TABLE OF CONTENTS MEETING PROPOSAL NO. 2 — AMENDMENT OF BROADCAST’S ARTICLES OF INCORPORATION Overview The Broadcast Board of Directors has unanimously approved an amendment of Broadcast’s articles of incorporation that increases the number of authorized shares of Broadcast common stock to 1,500,000,000 shares.Broadcast’s board has declared this amendment to be advisable and recommended that this proposal be presented to Broadcast shareholders for approval. The text of the form of such proposed amendment of Broadcast’s articles of incorporation is attached to this preliminary proxy statement/prospectus as Appendix C.Broadcast does not intend to undertake a going private transaction by filing the Broadcast amendment to the articles or otherwise. Reasons for the Increase in Authorized Shares The primary reason for the increase in authorized shares is to ensure there are available a sufficient number of shares of common stock to effect the: · conversion of all outstanding secured and unsecured convertible notes; · conversion of new debt required to satisfy account payable obligations as required under the Merger Agreement; · issuance of shares to our investment advisor in consideration of its fees; and · settlement of restricted stock units previously granted to members of Broadcast’s Board of Directors. The conversions of debt referred to above will be effected at conversion prices ranging from $.0055 per share to $.01 per share.The debt conversions and share issuances referred to above are required in order to effect the merger because the Merger Agreement requires that all debt of Broadcast be converted into shares of Broadcast common stock.Presently, Broadcast does not have sufficient authorized share capital to effect these debt conversions and share issuances that are conditions precedent to the merger. If this Proposal No. 2 is not approved by the Broadcast shareholders, and the closing condition to the Merger Agreement is not waived by Wireless Ronin (which Wireless Ronin is unlikely to do), Broadcast will be unable to complete the merger. If Proposal No. 2 is approved and the amendment to the articles of incorporation are filed with the State of Utah, but the merger fails to close, Broadcast will have significant share capital available for issuance.In this regard, Broadcast has no commitments or agreements to issue additional shares of common stock in such a case.Nevertheless, in connection with Broadcast’s evaluation of its strategic and financing alternatives, Broadcast may determine to issue additional shares of its common stock at any time if the merger fails to close. In addition, the additional shares may be used for various purposes without further shareholder approval, except as may be required by applicable law, regulations promulgated by government agencies or, if applicable, the rules of a market or exchange on which Broadcast common stock is then listed. Among others, these purposes may include: · raising capital; · providing equity incentives to employees, officers or directors; · establishing strategic relationships with other companies; and · expanding the business or product lines of the combined company through the acquisition of other businesses or products. Effects of the Increase in Authorized Shares The terms of additional shares of common stock will be identical to those of the currently outstanding shares of Broadcast common stock.Nonetheless, because holders of Broadcast common stock have no preemptive rights to purchase or subscribe for any unissued stock of Broadcast, the issuance of any additional shares of common stock authorized as a result of the increase in the number of authorized shares of common stock will substantially reduce the current shareholders’ percentage of ownership interest in the total outstanding shares of common stock. If the merger fails to close after approval of this Proposal No. 2, the increase in the authorized number of shares of common stock could have a number of effects on the shareholders of Broadcast depending upon the exact nature and circumstances of any actual issuances of authorized but unissued shares.The increase could have an anti-takeover effect, in that additional shares could be issued (within the limits imposed by applicable law) in one or more transactions that could make a change in control or takeover of Broadcast difficult.For example, additional shares could be issued by Broadcast so as to dilute the stock ownership or voting rights of persons seeking to obtain control of Broadcast. Similarly, the issuance of additional shares to certain persons allied with Broadcast’s management could have the effect of making it more difficult to remove Broadcast’s management by diluting the stock ownership or voting rights of persons seeking to cause such removal. 55 TABLE OF CONTENTS The proposed amendment of Broadcast’s articles of incorporation to increase the number of authorized shares of Broadcast common stock to 1,500,000,000 will be effective upon the filing of the Broadcast amended articles with the State of Utah or such later date as specified in such filing. Notwithstanding shareholder approval of the proposed Broadcast amendment of the articles of incorporation, Broadcast’s Board of Directors may abandon the proposed amendment of the articles of incorporation without any further action by Broadcast shareholders at any time prior to its effectiveness, and will likely abandon the amendment of the articles of incorporation if Broadcast’s shareholders do not approve the merger. Vote Required; Recommendation of Broadcast Board of Directors The affirmative vote of a majority of Broadcast common stock outstanding on the record date for the Broadcast special meeting is required to approve the proposal to amend Broadcast’s articles of incorporation to increase the authorized shares of Broadcast’s common stock to 1,500,000,000 shares. A failure to submit a proxy card or vote at the special meeting, or an abstention, vote withheld or “broker non-vote” will have the same effect as a vote against Broadcast Proposal No. 2. BROADCAST’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT BROADCAST SHAREHOLDERS VOTE “FOR” BROADCAST PROPOSAL NO. 2 TO APPROVE AN AMENDMENT OF BROADCAST’S ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF BROADCAST COMMON STOCK TO 1,500,000,000 SHARES. 56 TABLE OF CONTENTS UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited financial information has been derived by the application of pro forma adjustments to the historical consolidated and combined financial statements of Wireless Ronin and Broadcast to reflect the merger.In particular, the unaudited pro forma balance sheet as of December31, 2013 (the “pro forma balance sheet”) gives effect to the merger as if it had occurred on December31, 2013. The unaudited pro forma consolidated statement of operations for the year ended December31, 2013 gives effect to the merger as if it had occurred on January1, 2013.The unaudited pro forma condensed combined financial information is not necessarily indicative of the financial position or operating results that would have been achieved had the merger been consummated as of the dates indicated, nor is it necessarily indicative of future financial position or operating results. This information should be read in conjunction with the historical financial statements and related notes of Wireless Ronin and Broadcast included in this preliminary proxy statement/prospectus. We anticipate that the merger will provide the combined company with financial benefits that may include increased revenues due to departmental or marketing synergies, and cost savings on business expenses, including but not limited to product marketing, insurance expenses, salaries, benefits, professional fees as well as other general and administrative costs.While helpful in illustrating the financial characteristics of the combined company under one set of assumptions, the pro forma information does not reflect the benefits of increased revenues due to departmental or marketing synergies, or cost savings on business expenses.Accordingly, the pro forma financial information is being provided for informational purposes only, and such information does not necessarily serve as, and should not be assumed to be, an indication of the results that would have been achieved had the merger been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma combined condensed consolidated financial statements and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma combined condensed consolidated financial statements should be read together with: · the audited consolidated financial statements of Wireless Ronin and Broadcast for the years ended December 31, 2013 and the notes relating thereto; and · other information pertaining to Wireless Ronin and Broadcast contained in or incorporated by reference into this document.See “Selected Historical Financial Data of Wireless Ronin” and “Selected Historical Financial Data of Broadcast.” A total of 6,526,351 at $0.80 per share of Wireless Ronin Merger shares will be issued upon closing of the merger as consideration.The assumptions and significant adjustments used in recording the pro forma adjustments are provided as footnotes within the unaudited condensed combined pro forma financial statements. The pro forma adjustments reflected in the unaudited combined pro forma financials represent estimated values and amounts based on available information and do not reflect cost savings and synergies that management believes would have resulted had the acquisition been completed as of the dates indicated above.The allocation of the purchase price to the assets acquired and the liabilities assumed is preliminary and has not yet been completed.The actual adjustments that will result from the acquisition may differ materially from the adjustments presented in this Form S-4. The unaudited combined condensed pro forma balance sheet reflects the acquisition using the purchase method as of December 31, 2013.Subject to results of operations, and changes in net assets through March 31, 2014, the preliminary allocation of purchase price, is as follows: Purchase Price Allocation: Net Assets, at December 31, 2013 $ (6,655 ) Adjustments to book value of assets to reflect fair value of assets assumed: 6,697 Excess purchase price over fair value of identified assets goodwill 5,180 Total purchase price $ 5,221 Purchase Price: Stock Issued: Common stock 52 Additional paid-in capital $ 5,169 57 TABLE OF CONTENTS UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET Historical - December 31, 2013 (1) Pro Forma Wireless Ronin Broadcast Adjustments Note # Combined ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,484 $ 215 $ - $ 1,699 Accounts receivable 1,070 51 - 1,121 Inventories 69 20 - 89 Prepaid expenses and other current assets 135 15 - 150 Total current assets 2,758 301 - 3,059 Property and equipment, net 229 64 - 293 Patents, net - 66 - 66 Goodwill - - 5,180 1A 5,180 Restricted cash 50 - - 50 Other assets 19 111 - 130 TOTAL ASSETS $ 3,056 $ 542 $ 5,180 $ 8,778 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Current portion of notes payable (Net of discount $0) $ - $ 5,245 $ (5,245 ) 1B $ - Derivative liability - 12 (12 ) 1C - Accounts payable 298 1,034 (784 ) 1D 548 Deferred revenue 754 - - 754 Accrued liabilities 421 906 (656 ) 1B 671 Total current liabilities 1,473 7,197 (6,697 ) 1,973 Convertible notes payable (net of discount of $153) 672 - - 672 Convertible notes payable - related party (net of discount of $47) 203 - - 203 Total liabilities long-term liabilities 875 - - 875 Total liabilities 2,348 7,197 (6,697 ) 2,848 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred Stock - - - Common Stock 60 5,512 (5,460 ) 1E, 1F 112 Additional paid-in capital 99,166 99,706 (94,536 ) 1E, 1F 104,336 Accumulated deficit (98,019 ) (111,873 ) 111,873 1E (98,019 ) Accumulated other comprehensive loss (499 ) - - (499 ) Total shareholders' equity 708 (6,655 ) 11,877 5,930 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,056 $ 542 $ 5,180 $ 8,778 (1) Derived from audited Annual Reports on Form 10-K for the year ended December 31, 2013 of each of Wireless Ronin and Broadcast. 1ARecords excess of consideration ($5,221,081) over identifiable net assets, resulting in goodwill of $5,179,665. Upon completion of the merger Wireless Ronin will engage an independent third-party valuation firm to determine the proper allocation of the purchase price to goodwill & intangible assets. 1BReflects the assumed conversion of all notes payable of $5,245,000 and related accrued interest of $655,928. 1CReflects purchase accounting adjustment to eliminate estimated portion of derivative valuation of $11,736 related to the warrants that are expected to be exchanged to common shares in the exchange offer. 1DReflects the reduction in accounts payable to $250,000 agreed to per the merger agreement. 1EReflects elimination of shareholders' equity of Broadcast International. 1FReflects the estimated 6,526,351 shares at $0.80 per share committed to be issued at closing of the merger. 58 TABLE OF CONTENTS UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS Historical - Year Ended December 31, 2013 Pro Forma Wireless Ronin Broadcast Adjustments Note # Combined Net Sales - Cost of sales - Gross profit - Operating expenses: Sales and marketing expenses - Research and development expenses - General and administrative expenses - Impairment of assets - 10 - 10 Depreciation and amortization expense - Total operating expenses - Operating loss ) ) - ) Other income (expenses): Interest expense ) ) 2A ) Gain on derivative valuation - ) 2B - Gain on extinguishment of liabilities - - Loss on sale of assets - ) - ) Other income, net - 4 - 4 Total other expense ) 26 Net loss $ ) $ ) $ $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted shares outstanding 2A Reflects purchase accounting adjustment to eliminate Broadcast interest expense related to the convertible notes payable to be converted as condition to the merger. 2BReflects purchase accounting adjustment to eliminate 2013 gain on derivative valuation for debt to be converted as a condition to the merger. (1)Derived from audited Annual Reports on Form 10-K for the year ended December 31, 2013 of each of Wireless Ronin and Broadcast. 59 TABLE OF CONTENTS THE MERGER AGREEMENT The following is a brief summary of the material provisions of the Agreement and Plan of Merger and Reorganization dated March 5, 2014 (as amended on April 11, 2014, the “Merger Agreement”), a copy of which is attached as Appendix A to this preliminary proxy statement/prospectus and is incorporated by this reference. This summary may not contain all of the information about the Merger Agreement that may be important to you. We urge all shareholders of Broadcast to read the Merger Agreement in its entirety for a more complete description of the terms and conditions of the merger. General In the merger, a newly created wholly owned subsidiary of Wireless Ronin will be merged with and into Broadcast, and Broadcast will survive the merger and become a wholly owned subsidiary of Wireless Ronin. The merger will be completed only after the approval of the Merger Agreement by the shareholders of Broadcast, and the satisfaction or waiver of the other conditions to the merger. The merger will become effective at the time of the filing of articles of merger with the State of Utah.The parties anticipate completing the transaction as soon as practicable after the Broadcast special shareholders’ meeting. Conversion of Broadcast Shares With the exception of dissenting shares, all of the shares of Broadcast common stock outstanding at the time of the merger (the “Effective Time”) will be exchanged into shares of Wireless Ronin common stock, the amount of which is based upon the number of Broadcast shares outstanding on an a modified and as-converted basis, and the number of Wireless Ronin shares of common stock outstanding, on a modified fully diluted basis.In calculating Wireless Ronin shares outstanding on a modified fully diluted basis, Wireless Ronin and Broadcast have agreed to exclude 389,185 shares of Wireless Ronin common stock that are issuable upon exercise of outstanding warrants in calculating the number of shares of Wireless Ronin common stock outstanding on a fully diluted basis.In calculating Broadcast shares outstanding on a modified as-converted basis, the parties have agreed to exclude 42,863,636 Broadcast shares of common stock issuable upon exercise of outstanding options and warrants of Broadcast.In both cases, the parties agreed to exclude these issuable shares based upon the exercise prices of such warrants and options and the unlikelihood of such warrants and options being exercised in the future. The amount of Broadcast shares outstanding will include all shares issued in consideration of the cancellation of debt of Broadcast, including its secured convertible debt, unsecured convertible debt and outstanding accounts payable.At this time, Broadcast expects that its secured convertible debt outstanding at the time of the merger, plus accrued interest, will be converted into Broadcast shares at a conversion price of $0.0055, for a total issuance of 905,101,371 shares, and its existing unsecured convertible debt, plus accrued interest, will be converted into Broadcast shares at a conversion price of $0.01, for a total issuance of 111,561,111 shares.In addition, Broadcast expects that payment of its outstanding accounts payable will occur and as a result an additional 118,811,881 Broadcast shares will be issued.After conversion of all such debt, and excluding the options and warrants set forth above, Broadcast expects there will be 1,304,023,194 Broadcast shares outstanding, on a modified, as converted basis.Although Broadcast believes the foregoing conversions will be acceptable to is creditors, it has no formal agreements in place with respect to such debt settlements.The amount of shares to be issued to convert such debt may be greater or less, and it is a condition to the closing of the merger that such debt be settled. Prior to the Effective Time, Wireless Ronin expects to issue up to 1,000,000 shares of common stock, or securities convertible into common stock, to finance operations.This estimated amount of shares is added to the amount of Wireless Ronin shares of common stock that Wireless Ronin and Broadcast expect to be outstanding on a modified fully diluted basis and is taken into account in calculating the merger consideration to be issued to Broadcast shareholders. At the Effective Time, Wireless Ronin will issue to Broadcast shareholders a number of shares of Wireless Ronin common stock that aggregate to 36.5% of its outstanding shares, as calculated above.Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 11,354,062 shares of common stock outstanding on a modified fully diluted basis, and as a result 6,526,351 shares of Wireless Ronin common stock will be issued to Broadcast shareholders in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,304,023,194 shares of common stock outstanding, on an as-converted basis, after excluding those shares set forth above (the “BCST Outstanding Shares”).Assuming that these share numbers are accurate, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 6,526,hares, and each BCST Outstanding Share will be converted into 0.005004erger Shares as a result of the merger (the “Exchange Ratio”).If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock are entitled may be greater or less.Broadcast shareholders will have no shareholder rights in Broadcast after the merger. Treatment of Stock Options and Warrants At the Effective Time, each Broadcast warrant and option that remains outstanding and unexercised following the Effective Time will be become exercisable for Wireless Ronin common stock. The terms and conditions of the warrants and options will remain the same, except that the number of shares covered by the option or warrant, and the exercise price thereof, will be adjusted to reflect the Exchange Ratio. Assuming that the numbers of estimated RNIN Merger Shares and BCST Outstanding Shares are accurate, holders of outstanding options and warrants to purchase BCST Outstanding Shares as of the Effective Time will have the right to purchase a total of approximately 200,296 shares of Wireless Ronin common stock, based upon the Exchange Ratio, and at a weighted-average exercise price of $100.58. Exchange of Stock Certificates When the merger is completed, Broadcast common stock will automatically convert into the right to receive shares of Wireless Ronin common stock. Broadcast shareholders will be requested to exchange their Broadcast stock certificates for Wireless Ronin stock certificates.After the Effective Time, Wireless Ronin will deliver, or will cause its transfer agent and the exchange agent, Registrar and Transfer Company, to deliver to the Broadcast shareholders of record a letter of transmittal and instructions to exchange their Broadcast stock certificates. A Broadcast shareholder who surrenders his, her or its certificate to the exchange agent, together with a duly executed letter of transmittal, will receive a certificate representing the shares of Wireless Ronin common stock that the shareholder is entitled to receive. The surrendered certificates will be canceled. Holders of Broadcast common stock should not send in their certificates until they receive a letter of transmittal from Wireless Ronin or the exchange agent. 60 TABLE OF CONTENTS Wireless Ronin will not issue any fractional shares of Wireless Ronin common stock in the merger. Instead, the shares of Wireless Ronin common stock to which such Broadcast shareholder is entitled shall be aggregated and then rounded down to the nearest whole share of Wireless Ronin common stock. After the Effective Time, there will be no further registration of transfers of Broadcast shares. If, after the Effective Time, Broadcast certificates are presented to the exchange agent, Broadcast or Wireless Ronin, they will be canceled and exchanged for shares of common stock of Wireless Ronin based upon the Exchange Ratio. If any Broadcast certificate has been lost, stolen or destroyed, the owner of the certificate must provide an appropriate affidavit of loss to Wireless Ronin or the exchange agent. Wireless Ronin or the exchange agent may require the owner of such certificate to deliver a bond as indemnity against any claim that may be made against them with respect to the Broadcast certificates alleged to have been lost, stolen or destroyed. BROADCAST SHAREHOLDERS SHOULD NOT SUBMIT ANY STOCK CERTIFICATES UNTIL RECEIPT OF THE LETTER OF TRANSMITTAL FROM WIRELESS RONIN OR REGISTRAR AND TRANSFER COMPANY. Expenses Generally, Wireless Ronin and Broadcast will each pay its own transaction costs and expenses in connection with the merger. The expenses incurred in connection with printing and mailing of this preliminary proxy statement/prospectus and any government filings will be paid solely by Broadcast. Broadcast Dissenters’ Rights Broadcast shareholders have the right to dissent under Section 16-10a-1302 of the Utah Revised Business Corporation Act (“Corporation Act”) with respect to their shares of Broadcast common stock in connection with the merger.This section contains a brief description of the dissenters’ rights available to Broadcast shareholders under Part 13 of the Corporation Act, the full text of which is attached as Appendix B to this preliminary proxy statement/prospectus/consent solicitation.It is a condition to the closing of the merger that holders of no more than 0.5% of the issued and outstanding shares of Broadcast common stock have exercised dissenters’ rights with respect to their shares. Generally, Part 13 permits a Broadcast shareholder to dissent from the proposed merger and obtain cash payment of the fair value of his, her or its shares by complying with the applicable statutory procedures set forth in Part 13.Fair value of the shares means the value of the shares immediately before the Effective Time, excluding any appreciation or depreciation in anticipation of the merger. Only record holders of Shares who meet and comply with the requirements of Part 13 will be entitled to assert dissenters’ rights thereunder.Specifically, a Broadcast shareholder who desires to exercise dissenters’ rights with respect to the merger must cause Broadcast to receive written notice, prior to the vote on the merger at the Broadcast special meeting, of such shareholder’s intent to dissent from the merger if it is approved at the Broadcast special meeting (a “notice of intent to dissent”) and must not vote any shares of Broadcast common stock in favor of the proposed merger.Broadcast shareholders who fail to provide Broadcast with a notice of intent to dissent from the merger prior to the vote on the merger at the Broadcast special meeting or who vote in favor of the meeting, either in person or by proxy, will lose their right to dissent under Part 13. If the merger is approved at the Broadcast special meeting, Broadcast will provide each Broadcast shareholder who provided it with a notice of intent to dissent prior to the vote on the merger (each a “Broadcast dissenting shareholder”) a notice of such shareholder’s dissenters’ rights that includes further instructions and a form for demanding payment (“dissenters’ notice”).Broadcast will send the dissenters’ notice to each Broadcast dissenting shareholder within ten days of the date of the approval of the merger at the Broadcast special meeting.In order to exercise dissenters’ rights and receive payment for its shares, a Broadcast dissenting shareholder must comply with the instructions that will be provided in the dissenters’ notice, including deadlines for submitting a written demand for payment. 61 TABLE OF CONTENTS Summary of Procedure.If you wish to exercise your statutory right to dissent from the merger, you should read the more detailed explanation of your dissenter rights and the procedure that must be followed to exercise those rights set forth below. Do You Have the Right to Exercise Dissenter Rights?To exercise dissenter rights under Utah law, you must have been the holder of record of the shares of Broadcast common stock as to which the dissenter rights are to be exercised on the record date for the Broadcast special meeting (, 2014), the date of the Broadcast special meeting, and on the date that the written demand and notice for appraisal described below is made, and you must continuously hold those shares through the Effective Time. How to Exercise Dissenters’ Rights.To exercise dissenter rights, you must: · cause Broadcast to receive your written notice of intent to dissent before the vote on the merger is taken at the Broadcast special meeting; and · not vote any of your shares in favor of the merger; and · cause Broadcast to receive written notice of your demand for payment for your Broadcast common stock no later than the time specified in the dissenters’ notice that will be sent to Broadcast dissenting shareholders following shareholder approval of the merger; and · comply with the other instructions and deadlines set forth in the dissenters’ notice. A BROADCAST SHAREHOLDER WHO DOES NOT SATISFY THE FOREGOING REQUIREMENTS WILL NOT BE ENTITLED TO DEMAND PAYMENT FOR HIS, HER ITS SHARES UNDER PART 13. The foregoing discussion is not a complete statement of the law pertaining to dissenters’ rights under the Corporation Act and is qualified in its entirety by the full text of Part 13 of the Corporation Act, which is reprinted in its entirety as Appendix B to this preliminary proxy statement/prospectus. The provisions of Part 13 of the Corporation Act are complex and it is suggested that any Broadcast shareholder who desires to exercise its dissenters’ rights should consult independent legal counsel. The Effective Time At the closing of the merger, the parties will cause the merger to become effective by filing articles of merger with the Utah Secretary of State. The parties anticipate that the closing of the merger will occur in the law offices of Maslon Edelman Borman & Brand, LLP, outside counsel to Wireless Ronin, no later than the second business day after the satisfaction or waiver all conditions to closing. The Surviving Corporation Broadcast will merge with Broadcast Acquisition Co. and will be the surviving corporation of the merger and will thereafter operate as a wholly owned subsidiary of Wireless Ronin. The certificate of incorporation of Broadcast in effect at the Effective Time shall be the certificate of incorporation of the surviving corporation until amended in accordance with applicable law.Similarly, the bylaws of Broadcast in effect at the Effective Time shall be the bylaws of the surviving corporation, until amended in accordance with applicable law. It is anticipated that Wireless Ronin, in its capacity as the sole shareholder of the surviving corporation after the merger, will appoint Scott W. Koller, President and Chief Executive Officer of Wireless Ronin, as the sole director of the surviving corporation and that Scott W. Koller and John Walpuck, Chief Financial and Chief Operating Officer of Wireless Ronin, will initially serve as the Chief Executive Officer and Chief Financial Officer, respectively, of the surviving corporation. 62 TABLE OF CONTENTS Representations and Warranties The Merger Agreement contains customary representations and warranties that Wireless Ronin and Broadcast Acquisition Co., on the one hand, and Broadcast, on the other hand, have made to one another. The representations and warranties in the Merger Agreement expire at the Effective Time. The assertions embodied in the representations and warranties are qualified by information in disclosure schedules that Wireless Ronin and Broadcast have exchanged in connection with signing the Merger Agreement. While Wireless Ronin and Broadcast do not believe that these disclosure schedules contain information that securities laws require the parties to publicly disclose other than information that has already been so disclosed, the disclosure schedules do contain information that modifies, qualifies and creates exceptions to the representations and warranties set forth in the Merger Agreement. Accordingly, the representations and warranties in the Merger Agreement should not be relied upon as characterizations of the actual state of facts, since such representations and warranties are qualified by the disclosure schedules and since facts may have changed or may change in the future. The disclosure schedules exchanged by Wireless Ronin and Broadcast generally contain information that has been included in the companies’ general prior public disclosures, as well as additional non-public information. Moreover, information concerning the subject matter of the representations and warranties may have changed since the date of the Merger Agreement, which subsequent information may or may not be fully reflected in the companies’ public disclosures. In addition, certain representations and warranties in the Merger Agreement were used for the purpose of allocating risk between Wireless Ronin and Broadcast rather than establishing matters as facts. The customary representations and warranties of each of Broadcast and Wireless Ronin in the Merger Agreement relate to following subject matters, among other things: · corporate organization, qualifications to do business, corporate standing and corporate power; · ownership of subsidiaries’ capital stock; · capitalization; · documents filed with the SEC; · disclosure controls and procedures and internal controls over financial reporting; · financial statements and off-balance sheet arrangements; · compliance with and certain Sarbanes-Oxley requirements; · absence of certain changes and events; · title to assets and leasehold interests; · customers and loans made to employees and other service providers; · real and personal property; · intellectual property; · material contracts; · the effect on material contracts of entering into and completing the transactions contemplated by the Merger Agreement and other matters relating to material contracts; · absence of certain liabilities; · compliance with applicable laws; · possession of and compliance with material permits and other governmental authorizations required for the operation of the business; · taxes; · employee benefit plans and labor matters; · environmental matters; · insurance; 63 TABLE OF CONTENTS · transactions with affiliates; · litigation; · shareholder votes needed to approve the transactions contemplated by the Merger Agreement; · absence of any violation of any applicable legal requirements or the charter documents, or certain other effects, as a result of entering into and completing the transactions contemplated by the Merger Agreement; · brokerage, finder’s or other fees or commissions payable to brokers, finders or financial advisors in connection with the merger; · Broadcast Acquisition Co. (made only by Wireless Ronin); · the valid issuance of Wireless Ronin common stock to be issued in the merger (made only by Wireless Ronin); · no ownership of Broadcast common stock (made only by Wireless Ronin); and · the accuracy of the information provided in connection with the preliminary proxy statement/prospectus pertaining to the merger. Covenants; Conduct of Business Before the Merger Affirmative Covenants of Broadcast. Broadcast has agreed that before the Effective Time it will, and it will cause its subsidiaries to, among other things: · provide Wireless Ronin and its representatives with reasonable access during normal business hours to its personnel, tax and accounting advisers, assets, books, records, tax returns, work papers and other documents, in each case as reasonably requested by Wireless Ronin; · provide Wireless Ronin and its representatives with copies of existing books, records, tax returns, work papers and other documents and information relating to Broadcast and its subsidiaries as reasonably requested by Wireless Ronin; · permit Wireless Ronin’s senior officers to meet, upon reasonable notice and during normal business hours, with officers of Broadcast responsible for Broadcast’s financial statements and internal controls in order to discuss certain matters; · provide Wireless Ronin with copies of any notice, report or other document filed with or sent to any governmental body on behalf of Broadcast or any of its subsidiaries in connection with the merger or the other transactions contemplated by the Merger Agreement; · conduct its business and operations in the ordinary course and in accordance in all material respects with past practices, use its commercially reasonable efforts to attempt to preserve intact the material components of its current business organization, keep available the services of its current officers and key employees and maintain its relations and goodwill with all material suppliers, material customers, material licensors and governmental bodies; · promptly notify Wireless Ronin of any claim or legal proceeding against, relating to, involving or otherwise affecting Broadcast or its subsidiaries that relates to the transactions contemplated by the Merger Agreement commenced or, to Broadcast’s knowledge, overtly threatened by a governmental body or threatened in writing by any other person; · promptly notify Wireless Ronin of any event, condition, fact or circumstance that would reasonably be expected to make the timely satisfaction of the conditions to Wireless Ronin’s obligation to close the merger impossible or that has had or would reasonably be expected to have or result in a material adverse effect on Broadcast and its subsidiaries; 64 TABLE OF CONTENTS · Cause, prior to the Effective Time, the increase to the number of shares of Broadcast common stock authorized for issuance under the Broadcast stock plan; · use commercially reasonable efforts to obtain and deliver to Wireless Ronin at or prior to the Effective Time the resignation of each director of Broadcast; · take such action so as to cause the termination of any 401(k) plans maintained by Broadcast effective no later than the day prior to the Effective Time; · promptly notify Wireless Ronin of any material weaknesses (or a series of control deficiencies that collectively are deemed to constitute a material weakness) in the effectiveness of Broadcast’s internal control over financial reporting identified by Broadcast or its auditors and use its commercially reasonable efforts to rectify such material weakness or series of control deficiencies; and · notify Wireless Ronin within two business days of becoming aware of an indication from an Broadcast shareholder that such shareholder has or intends to exercise dissenters’ rights with regard to the merger. Negative Covenants of Broadcast. Broadcast has agreed that before the Effective Time, except as otherwise consented to in writing by Wireless Ronin, which consent may not be unreasonably withheld, conditioned or delayed, or as previously disclosed to Wireless Ronin pursuant to the Merger Agreement or contemplated by the Merger Agreement, it will not, will not agree to, and will not permit any of its subsidiaries to, among other things: · subject to limited exceptions, declare, accrue, set aside or pay any dividend or make any other distribution in respect of any shares of capital stock, or repurchase, redeem or otherwise reacquire any shares of capital stock or other securities; · subject to limited exceptions, sell, issue, grant or authorize the sale, issuance or grant of any capital stock or other security or any option, call, warrant, stock appreciation right or right to acquire any capital stock or other security or any security convertible into any capital stock or other security; · amend or waive any of its rights under, or, except as contemplated by the terms of Broadcast’s equity plan or the relevant award or employment agreements as in effect as of the date of the Merger Agreement and described on the Broadcast disclosure schedule, accelerate the vesting under, any provision of Broadcast’s equity plan or any agreement evidencing any outstanding equity award or otherwise modify the terms of any outstanding equity award, warrant or other security or related contract; · amend or permit the adoption of any amendment to its certificate of incorporation or bylaws (or other charter or organizational documents); · acquire an equity interest or other interest in any other entity or form any subsidiary, in each case except in the ordinary course of business and consistent with past practices, or effect or become a party to any merger, consolidation, share exchange, business combination, amalgamation, recapitalization, reclassification of shares, stock split, reverse stock split or similar transaction; · make any capital expenditures other than (a) those that are provided for in Broadcast’s capital expense budget; and (b) if not provided for in Broadcast’s capital expense budget, those that, when added together with all other capital expenditures made since the date of the Merger Agreement that are not provided for in Broadcast’s capital expense budget, do not exceed $5,000 in the aggregate; · other than in the ordinary course of business and consistent with past practices, enter into or become bound by any material contract or amend, terminate or waive any material right or remedy under any material contract; · acquire, lease or license any right or other asset from any other person or sell or otherwise dispose of, or lease or license, any right or other asset to any other person other than assets that are acquired, leased, licensed or disposed of in the ordinary course of business consistent with past practices or assets that are immaterial to the business of Broadcast and its subsidiaries (taken as a whole); · make any pledge of any material asset or permit any material asset to become subject to any encumbrances other than certain encumbrances expressly permitted under the Merger Agreement; 65 TABLE OF CONTENTS · subject to limited exceptions, lend any money to any person, or incur or guarantee any indebtedness; · subject to limited exceptions, establish, adopt, enter into or amend any employee plan or employee agreement, pay any bonus or make any profit-sharing or similar payment to, or increase the amount of the wages, salary, commissions, fringe benefits or other compensation or remuneration payable to, or adopt or agree to any retention arrangements with or for the benefit of, any of its directors or any of its officers or other employees; · hire any employee at the level of vice president or above or with an annual base salary in excess of $100,000, or promote any employee to vice president or above, except in order to fill a position vacated; · subject to limited exceptions, change any of its methods of accounting or accounting practices in any respect; · make any material tax election; · subject to limited exceptions, commence any legal proceeding or settle any legal proceeding; and · take any action that would be reasonably expected to cause the merger to fail to qualify as a “reorganization” for federal income tax purposes under the Code or fail to take any reasonable action necessary to cause the merger to so qualify. Affirmative Covenants of Wireless Ronin. Wireless Ronin has agreed that before the Effective Time, it will, among other things: · provide Broadcast and its representatives with reasonable access during normal business hours to its personnel, tax and accounting advisers, assets, books, records, tax returns, work papers and other documents, in each case as reasonably requested by Broadcast; · provide Broadcast and its representatives with copies of existing books, records, tax returns, work papers and other documents and information relating to Wireless Ronin and its subsidiaries as reasonably requested by Broadcast; · provide Broadcast with copies of any notice, report or other document filed with or sent to any governmental body on behalf of Wireless Ronin or any of its subsidiaries in connection with the merger or the other transactions contemplated by the Merger Agreement; · conduct its business and operations in the ordinary course and in accordance in all material respects with past practices, use its commercially reasonable efforts to attempt to preserve intact the material components of its current business organization, keep available the services of its current officers and key employees and maintain its relations and goodwill with all material suppliers, material customers, material licensors and governmental bodies; · promptly notify Broadcast of any claim or legal proceeding against, relating to, involving or otherwise effecting Wireless Ronin or its subsidiaries that relates to the transactions contemplated by the Merger Agreement commenced or, to Wireless Ronin’s knowledge, overtly threatened by a governmental body or threatened in writing by any other person; · promptly notify Broadcast of any event, condition, fact or circumstance that would reasonably be expected to make the timely satisfaction of the conditions to Broadcast’s obligation to close the merger impossible or that has had or would reasonably be expected to have or result in a material adverse effect on Wireless Ronin and its subsidiaries; · use commercially reasonable efforts to obtain and deliver to Wireless Ronin at or prior to the Effective Time the resignation of each director of Wireless Ronin; · promptly notify Broadcast of any material weaknesses (or a series of control deficiencies that collectively are deemed to constitute a material weakness) in the effectiveness of Wireless Ronin’s internal control over financial reporting identified by Wireless Ronin or its auditors and use its commercially reasonable efforts to rectify such material weakness or series of control deficiencies; 66 TABLE OF CONTENTS · obtain, prior to the Effective Time, all regulatory approvals needed to ensure that the Wireless Ronin common stock to be issued in the merger is registered, qualified or exempt from registration or qualification of every state in which shareholders of Broadcast reside, provided that Wireless Ronin shall not be required to qualify to do business as a foreign corporation in any jurisdiction in which it is not now qualified; · cause merger sub to perform its obligations under the Merger Agreement. Negative Covenants of Wireless Ronin. Wireless Ronin has agreed that before the Effective Time, except as otherwise consented to in writing by Broadcast, which consent may not be unreasonably withheld, conditioned or delayed, or as previously disclosed to Broadcast pursuant to the Merger Agreement or contemplated by the Merger Agreement, it will not, will not agree to, and will not permit any of its subsidiaries to, among other things: · subject to limited exceptions, declare, accrue, set aside or pay any dividend or make any other distribution in respect of any shares of capital stock, or repurchase, redeem or otherwise reacquire any shares of capital stock or other securities; · subject to limited exceptions, sell, issue, grant or authorize the sale, issuance or grant of any capital stock or other security or any option, call, warrant, stock appreciation right or right to acquire any capital stock or other security or any security convertible into any capital stock or other security; · amend or waive any of its rights under, or, except as contemplated by the terms of Wireless Ronin’s equity plans or the relevant award or employment agreements as in effect as of the date of the Merger Agreement and described on the Wireless Ronin disclosure schedule, accelerate the vesting under, any provision of Wireless Ronin’s equity plans or any agreement evidencing any outstanding equity award or otherwise modify the terms of any outstanding equity award, warrant or other security or related contract; · amend or permit the adoption of any amendment to its certificate of incorporation or bylaws (or other charter or organizational documents) other than as contemplated herein; · acquire an equity interest or other interest in any other entity or form any subsidiary, in each case except in the ordinary course of business and consistent with past practices, or effect or become a party to any merger, consolidation, share exchange, business combination, amalgamation, recapitalization, reclassification of shares, stock split, reverse stock split or similar transaction; · make any capital expenditure in excess of $10,000, except that Wireless Ronin may make any capital expenditure that is provided for in its capital expense budget delivered or made available to Broadcast prior to the date of this Agreement; · other than in the ordinary course of business and consistent with past practices, enter into or become bound by any material contract or amend, terminate or waive any material right or remedy under any material contract; · acquire, lease or license any right or other asset from any other person or sell or otherwise dispose of, or lease or license, any right or other asset to any other person other than assets that are acquired, leased, licensed or disposed of in the ordinary course of business consistent with past practices or assets that are immaterial to the business of Wireless Ronin and its subsidiaries (taken as a whole); · make any pledge of any material asset or permit any material asset to become subject to any encumbrances other than certain encumbrances expressly permitted under the Merger Agreement; · subject to limited exceptions, lend any money to any person, or incur or guarantee any indebtedness; · subject to limited exceptions, establish, adopt, enter into or amend any employee plan or employee agreement, pay any bonus or make any profit-sharing or similar payment to, or increase the amount of the wages, salary, commissions, fringe benefits or other compensation or remuneration payable to, any of its directors or any of its officers or other employees; 67 TABLE OF CONTENTS · hire any employee at the level of vice president or above or with an annual base salary in excess of $100,000, or promote any employee to vice president or above, except in order to fill a position vacated; · subject to limited exceptions, change any of its methods of accounting or accounting practices in any respect; · make any material tax election; · subject to limited exceptions, commence any legal proceeding or settle any legal proceeding; or · take any action that would be reasonably expected to cause the merger to fail to qualify as a “reorganization” for federal income tax purposes under the Code or fail to take any reasonable action necessary to cause the merger to so qualify. Affirmative Covenants of Wireless Ronin and Broadcast. Both Wireless Ronin and Broadcast have agreed to, among other things, as promptly as practicable after the date of the Merger Agreement (but in any event within 30 days after the date of the Merger Agreement), both Wireless Ronin and Broadcast will prepare and cause to be filed with the SEC a preliminary proxy statement/prospectus and Wireless Ronin will prepare and cause to be filed with the SEC a registration statement on Form S-4, of which such preliminary proxy statement/prospectus is a part and will use reasonable best efforts to: · cause the registration statement and the joint preliminary proxy statement/prospectus to comply with all applicable rules and regulations promulgated by the SEC; · promptly notify the other of, cooperate with each other with respect to and respond promptly to any comments of the SEC or its staff; · have the registration statement declared effective as promptly as practicable after it is filed with the SEC; and · keep such registration statement effective through the consummation of the merger in order to permit the consummation of the merger; · take, or cause to be taken, all actions necessary to consummate the merger and the other transactions contemplated by the Merger Agreement; · make all filings and give all required notices required to be made or given by such party in connection with the merger and the other transactions contemplated by the Merger Agreement; · obtain each consent required to be obtained by such party in connection with the merger or the other transactions contemplated by the Merger Agreement; and · lift any restraint, injunction or other legal bar to the merger. Each party will promptly notify the other in writing of any fact or circumstance that would cause any of the disclosing party’s representations, warranties or covenants to be untrue or incomplete in any respect, and the disclosing party shall promptly deliver to the other party an updated version of any applicable section of the disclosing party’s disclosure schedules or a new section of such disclosure schedules reflecting such fact or circumstance.Each party will take all actions necessary to ensure that, immediately following the Effective Time, Wireless Ronin’s Board of Directors is composed as described in the Merger Agreement (unless otherwise agreed to by the parties in writing). Indemnification and Insurance The Merger Agreement provides that, for a period of six years after the merger, Wireless Ronin will cause the surviving corporation and its subsidiaries to indemnify their respective current or former directors and officers and any person who becomes a director or officer of Broadcast (or any of its subsidiaries) prior to the Effective Time to the fullest extent that applicable legal requirements permit a company to indemnify its own officers and directors and in compliance with applicable indemnification agreements in effect as of the date of the Merger Agreement, including any provision relating to advancement of expenses. 68 TABLE OF CONTENTS In addition, the Merger Agreement provides that prior to the Effective Time of the merger, Wireless Ronin will arrange for, and immediately following the Effective Time, will purchase and pay for, a six-year “tail” prepaid policy on Broadcast’s existing D&O policy with coverage of at least $5 million. Obligations of the Boards of Directors with Respect to Recommendations and Shareholder Approvals The Broadcast Board of Directors has agreed to take all actions necessary to call, give notice of and hold a shareholder meeting to approve the merger and Merger Agreement.The Wireless Ronin Board of Directors has agreed to take all actions necessary to cause the Board of Directors and shareholder of Broadcast Acquisition Co. to approve the Merger Agreement. Broadcast has agreed to include a statement in this preliminary proxy statement/prospectus pertaining to the merger to the effect that the Boards of Directors of Broadcast recommends that the shareholders of Broadcast approve and adopt all proposals to be voted on at the Broadcast special meeting.The Merger Agreement provides that neither the Board of Directors of Broadcast nor the Board of Directors of Wireless Ronin may withdraw its recommendation or modify its recommendation in a manner adverse to the other company except in certain circumstances. The Merger Agreement provides that the Board of Directors of Broadcast is entitled to withdraw or modify its recommendation that its shareholders vote in favor of the transaction, or alternatively that Broadcast may terminate the Merger Agreement (and pay a termination fee of $100,000 in cash to the other party), in connection with an unsolicited written acquisition proposal for Broadcast if the following requirements are met: · Broadcast has not materially breached certain obligations under the Merger Agreement regarding non-solicitation of alternative transactions (see a description of such obligations under the section entitled “The Merger Agreement — Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals” below); · an unsolicited bona fide written acquisition proposal for Broadcast is made after January 6, 2013 and the Board of Directors of such company determines in its good faith judgment, after having consulted with an independent financial advisor and outside legal counsel, and after taking into account the likelihood and anticipated timing of consummation, that this offer is more favorable from a financial point of view to such company’s shareholders than the merger; · for a period of five business days after receipt of the new acquisition proposal Broadcast engages in good faith negotiations with Wireless Ronin to amend the Merger Agreement in such manner that the new acquisition proposal that was determined to be favorable is no longer more favorable than the merger set forth in the Merger Agreement; and · such company’s Board of Directors determines in good faith (after having consulted with its outside legal counsel) that in light of the new acquisition proposal, the withdrawal or change in its recommendation is required in order for such Board of Directors to comply with its fiduciary obligations to the shareholders of such company under applicable law. The Merger Agreement provides that, if Broadcast withdraws or modifies the recommendation of its Board of Directors, it may be required to pay a fee of $100,000 to Wireless Ronin under certain circumstances. See the section entitled “The Merger Agreement — Expenses and Termination Fees.” Unless the Merger Agreement is terminated beforehand in accordance with the termination provisions of the Merger Agreement, Broadcast has agreed to submit the adoption of the Merger Agreement to its shareholders, regardless of any withdrawal or modification of the respective recommendation by the Board of Directors of Broadcast. 69 TABLE OF CONTENTS Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals In General The Merger Agreement contains detailed provisions prohibiting Broadcast and Wireless Ronin from seeking or entering into an alternative transaction to the merger. Under these “no solicitation” and related provisions, subject to specific exceptions described in the Merger Agreement, each of Broadcast and Wireless Ronin has agreed that, prior to the earlier of consummation of the merger or the termination of the Merger Agreement, it will not, directly or indirectly (and that it will (a)cause the subsidiaries and the respective officers, directors and financial advisers of such company and its subsidiaries not to; and (b)use its reasonable best efforts to ensure that the other representatives of such company and its subsidiaries do not, directly or indirectly): · solicit, initiate, knowingly encourage or knowingly facilitate the making, submission or announcement of any acquisition proposal or acquisition inquiry with respect to such company; · furnish any information regarding such company or any of its subsidiaries to any person in connection with or in response to an acquisition proposal or acquisition inquiry with respect to such company; · engage in discussions or negotiations with any person with respect to any acquisition proposal or acquisition inquiry with respect to such company; · approve, endorse or recommend any acquisition proposal with respect to such company or acquisition inquiry with respect to any person or group becoming the beneficial owner of more than 5% of the equity securities of such company; and · enter into any letter of intent or contract relating to any acquisition transaction with respect to such company. Under the Merger Agreement, an “acquisition inquiry” is defined as an inquiry, indication of interest or request for nonpublic information (other than those made or submitted by Wireless Ronin or Broadcast, as the case may be) that would reasonably be expected to lead to an acquisition proposal, and an “acquisition proposal” is defined as any offer or proposal with respect to Broadcast (other than those made or submitted by Wireless Ronin) or Wireless Ronin (other than those submitted by Broadcast) relating to any acquisition transaction. Under the Merger Agreement, subject to limited exceptions, an “acquisition transaction” with respect to Broadcast or Wireless Ronin, as the case may be, is defined as any transaction or series of related transactions (other than the one contemplated by the Merger Agreement or any bridge financing permitted by the Merger Agreement) involving: · any merger, exchange, consolidation, business combination, issuance of securities, acquisition of securities, reorganization, recapitalization, takeover offer, tender offer, exchange offer or similar transaction involving such company or one of its material subsidiaries, in which a third party or group acquires more than a 30% interest in the total outstanding voting securities of such company or one of its material subsidiaries, or in which such company or one of its material subsidiaries issues more than 30% of the outstanding voting securities of such company or that significant subsidiary (as described below); · any sale, lease, exchange, transfer, license, acquisition or disposition of assets representing 30% or more of the consolidated net revenues, consolidated net income or consolidated assets of such company and its subsidiaries; or · any liquidation or dissolution of such company or one of its significant subsidiaries. Under the Merger Agreement, a “significant subsidiary” of Broadcast or Wireless Ronin, as the case may be, is defined as any subsidiary that accounts for 10% or more of the consolidated net revenues, consolidated net income or consolidated assets of such company and its subsidiaries taken as a whole. Under the Merger Agreement, Broadcast and Wireless Ronin agreed to cease any existing discussions with any third party that relate to any acquisition proposal or acquisition inquiry with respect to such company. Each of Broadcast and Wireless Ronin has agreed to advise the other party, within 24 hours after receipt of any acquisition proposal or acquisition inquiry with respect to such company, of the identity of the person making the acquisition proposal or acquisition inquiry and the terms thereof.The Merger Agreement provides that each party receiving an acquisition proposal or an acquisition inquiry must keep the other party reasonably informed of the status of the acquisition proposal or acquisition inquiry and the status and terms of any material modifications or material proposed modifications thereto. Each of Broadcast and Wireless Ronin has also agreed not to release or waive any provision of any confidentiality, non-solicitation, no-hire, standstill or similar contract under which such company or any of its subsidiaries has any rights and to use commercially reasonable efforts to enforce such contracts at the request of the other party, unless the Board of Directors of such company determines in good faith (after consultation with outside counsel) that failure to take such action would be a breach of its fiduciary duties to such company’s shareholders under applicable law. 70 TABLE OF CONTENTS Certain Exceptions The Merger Agreement provides that if prior to the Effective Time either Broadcast or Wireless Ronin receives an acquisition proposal from any person with respect to such company, then such company may furnish nonpublic information to, and engage in discussions and negotiations with, the person making the acquisition proposal, as long as: · the acquisition proposal is not a result of any material breach of the “no solicitation” obligations of such company (see the description of these obligations under the heading “ — Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals” above); · such company’s Board of Directors concludes in good faith (after having consulted with its outside legal counsel) that such acquisition proposal is reasonably likely to lead to a superior offer; · such company has given the other party at least one business day’s prior notice of its intention to take such action and the identity of the person who made the acquisition proposal; · such company receives an executed confidentiality agreement from the person who made the acquisition proposal with terms at least as favorable to such company in the aggregate as the confidentiality agreement between Broadcast and Wireless Ronin (except that no such confidentiality agreement need include a “standstill” provision); and · such company provides the other party with any nonpublic information to be furnished to the person who made the acquisition proposal (that has not previously been delivered to the other party) contemporaneously with furnishing such person with such nonpublic information. For purposes of the Merger Agreement, the term “superior offer,” with respect to either Wireless Ronin or Broadcast, as the case may be, is defined as an unsolicited bona fide written acquisition proposal by a third party that is determined by the Board of Directors of such company, in its good faith judgment (after consulting with an independent financial advisor and outside legal counsel and after taking into account the likelihood and anticipated timing of the consummation of the transaction contemplated by such offer) to be more favorable from a financial point of view to such company’s shareholders than the transactions contemplated by the Merger Agreement. Material Adverse Effect Several of the representations, warranties, covenants, closing conditions and termination provisions of Wireless Ronin and Broadcast in the Merger Agreement use the phrase “material adverse effect.” The Merger Agreement provides that “material adverse effect” means, with respect to either Wireless Ronin or Broadcast, as the case may be, any effect, change, claim, event or circumstance that, considered together with other effects, changes, claims, events and circumstances, has (or would reasonably be expected to have) a material adverse effect on the business, financial condition, results of operations or prospects of the subject company and its subsidiaries taken as a whole; however, no effect, change, claim, event or circumstance resulting from the following will be deemed to constitute, or be taken into account in determining whether there has occurred, a material adverse effect on the particular subject company: · conditions generally affecting the industries in which the subject company participates or the U.S. or global economy, to the extent that such conditions do not have a disproportionate impact on the subject company and its subsidiaries taken as a whole, as compared to other industry participants; · general conditions in the financial markets and any changes therein (including any changes arising out of acts of terrorism, war, weather conditions or other force majeure events), to the extent that such conditions do not have a disproportionate impact on the subject company and its subsidiaries taken as a whole, as compared to other industry participants; · changes in the trading price or trading volume of the subject company’s common stock in and of themselves; 71 TABLE OF CONTENTS · changes in GAAP applicable to the subject company and its subsidiaries; · the failure to meet public estimates or forecasts of revenues, earnings of other financial metrics, in and of itself, or the failure to meet internal projections, forecasts or budgets of revenues, earnings or other financial metrics, in and of itself; · any shareholder litigation directly resulting from the execution of the Merger Agreement or the consummation of the merger; · loss of employees, suppliers or customers resulting directly from the announcement or pendency of the Merger Agreement or the transactions contemplated by the Merger Agreement; · the taking of any action expressly required to be taken pursuant to the Merger Agreement; · the taking of any action requested by the other party pursuant to the terms of the Merger Agreement (to the extent taken in accordance with such request); · changes in applicable law after March 5, 2014; or · the ability of the subject company to consummate the transactions contemplated under the Merger Agreement. Conditions to the Merger Conditions to the Obligations of Wireless Ronin and Broadcast Acquisition Co.The Merger Agreement provides that the obligations of Wireless Ronin and Broadcast Acquisition Co. to consummate the merger are subject to the satisfaction of each of the following conditions: · subject to the Broadcast disclosure schedule, the accuracy in all respects of a limited number of representations and warranties made by Broadcast in the Merger Agreement, including those relating to capitalization and authorization to enter into the Merger Agreement, among others; · subject to the Broadcast disclosure schedule, the accuracy of the remaining representations and warranties made by Broadcast in the Merger Agreement in all material respects (disregarding all materiality qualifications limiting the scope of such representations and warranties); · the performance in all material respects by Broadcast of its obligations and covenants set forth in the Merger Agreement that are required to be performed at or prior to the consummation of the merger; · the registration statement on Form S-4, of which the preliminary proxy statement/prospectus is a part, shall have become effective in accordance with the provisions of the Securities Act, shall not be subject to any stop order or pending or threatened proceedings seeking such a stop order and shall be qualified (or the issuance of shares of Wireless Ronin common stock in the merger shall be exempt from qualification) in states in which Broadcast shareholders holding at least 99% of the outstanding shares of Broadcast common stock have an address of record; · Broadcast’s shareholders shall have approved the merger and the Merger Agreement; · Wireless Ronin shall have received a legal opinion from its legal counsel, dated as of the date of consummation of the merger, to the effect that the merger will constitute a “reorganization” for federal income tax purposes; · Broadcast’s chief executive officer and chief financial officer shall have delivered to Wireless Ronin a certificate confirming that certain conditions to the merger have been duly satisfied; · there shall not have occurred and be continuing any event that has a material adverse effect on Broadcast which has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances, would reasonably be expected to have or result in a material adverse effect on Broadcast; 72 TABLE OF CONTENTS · there shall be no temporary restraining order, preliminary or permanent injunction or other order preventing the consummation of the merger and no legal requirement making the consummation of the merger illegal; · there shall be no legal action by one or more Broadcast shareholders that has resulted or is reasonably likely to result in the issuance of any injunction binding on, or in any determination of liability in an amount in excess of $250,000 against, Wireless Ronin, Broadcast Acquisition Co. or Broadcast; · the number of shares of Broadcast common stock dissenting from the merger shall be less than 0.5% of the outstanding Broadcast common stock; · the adjusted working capital of Wireless Ronin immediately prior to the closing of the merger shall be equal to or greater than a deficit of $1 million; · each of the executive officers of Wireless Ronin as of the Effective Time shall have executed employment agreements with Wireless Ronin; · Broadcast shall have arranged for the conversion of all of its outstanding secured and unsecured debt obligations into shares of Broadcast Common Stock immediately prior to the Effective Time; · Broadcast shall have no more than $250,000 in outstanding accounts payable, and shall provide evidence of the same that is reasonably acceptable to Wireless Ronin, and the creditors to whom such accounts payable relate shall agree to collect such accounts payable in 12 equal monthly installments after the Effective Time, in a manner reasonably acceptable to Wireless Ronin; · Broadcast shall not have received notice from any party to a material contract (or customer or potential customer of Broadcast) of any plans, intentions or actions that would have an adverse effect on the scope of services to be provided, profitability or availability of products or services to be provided by Broadcast; and · Wireless Ronin shall be satisfied in its sole discretion with the results of its due diligence regarding Broadcast. Conditions to the Obligations of Broadcast.The Merger Agreement provides that the obligation of Broadcast to consummate the merger is subject to the satisfaction of each of the following conditions: · subject to the Wireless Ronin disclosure schedule, the accuracy in all respects of a limited number of representations and warranties made by Wireless Ronin in the Merger Agreement, including those relating to capitalization and authorization to enter into the Merger Agreement, among others; · subject to the Wireless Ronin disclosure schedule, the accuracy of the remaining representations and warranties made by Wireless Ronin in the Merger Agreement in all material respects (disregarding all materiality qualifications limiting the scope of such representations and warranties); · the performance in all material respects by Wireless Ronin of its obligations and covenants set forth in the Merger Agreement that are required to be performed at or prior to the consummation of the merger; · the registration statement on Form S-4, of which the preliminary proxy statement/prospectus/consent solicitation pertaining to the merger is a part, shall have become effective in accordance with the provisions of the Securities Act, shall not be subject to any stop order or pending or threatened proceedings seeking such a stop order and shall be qualified (or the issuance of shares of Wireless Ronin common stock in the merger shall be exempt from qualification) in states in which Broadcast shareholders holding at least 99% of the outstanding shares of Broadcast common stock have an address of record; · Broadcast’s shareholders shall have approved the merger and the Merger Agreement; · Broadcast shall have received a legal opinion from its legal counsel, dated as of the date of consummation of the merger, to the effect that the merger will constitute a “reorganization” for federal income tax purposes; · an executive officer of Wireless Ronin shall have delivered to Broadcast a certificate confirming that certain conditions have been duly satisfied; 73 TABLE OF CONTENTS · there shall not have occurred and be continuing any event that has a material adverse effect on Wireless Ronin which has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances, would reasonably be expected to have or result in a material adverse effect on Wireless Ronin; · there shall be no temporary restraining order, preliminary or permanent injunction or other order preventing the consummation of the merger and no legal requirement making the consummation of the merger illegal; · there shall be no legal action by one or more Wireless Ronin shareholders that has resulted or is reasonably likely to result in the issuance of any injunction binding on, or in any determination of liability in an amount in excess of $250,00 against, Wireless Ronin, Broadcast Acquisition Co. or Broadcast; · Wireless Ronin shall have delivered to Broadcast the resignations, effective as of the Effective Time, of all Wireless Ronin directors and officers who are not specified as continuing directors and officers of Wireless Ronin after the Effective Time, and certified resolutions of the Wireless Ronin and the surviving corporation causing such boards of directors to be comprised of the directors as specified in the Merger Agreement and appointing officers of Wireless Ronin and the surviving corporation as specified in the Merger Agreement as of the Effective Time; · the number of shares of Broadcast common stock dissenting from the merger shall be less than 0.5% of the outstanding Broadcast common stock; · Wireless Ronin shall not have received notice from any party to a material contract (or customer or potential customer of Wireless Ronin) of any plans, intentions or actions that would have an adverse effect on the scope of services to be provided, profitability or availability of products or services to be provided by Wireless Ronin; and · excluding specified Wireless Ronin warrants, Wireless Ronin restricted stock units and securities whose conversion or exercise price may decrease or be reset as a result of a subsequent event or whose terms provide for any redemption rights upon a change of control, the number of outstanding Wireless Ronin warrants, options and other securities convertible or exchangeable into shares of Wireless Ronin common stock shall not be convertible or exchangeable into more than 3 million shares of Wireless Ronin Common Stock; · each of the executive officers of Wireless Ronin as of the Effective Time shall have executed employment agreements with Wireless Ronin; and · Broadcast shall be satisfied in its sole discretion with the results of its due diligence regarding Wireless Ronin. Termination of the Merger Agreement The Merger Agreement provides that, at any time prior to the consummation of the merger, either before or after the requisite approval of the shareholders of Broadcast, the Merger Agreement may be terminated: · by mutual written consent; · by either Broadcast or Wireless Ronin if the merger shall not have been consummated by May 30, 2014; provided, however, that neither party will be permitted to terminate the Merger Agreement under this provision of the Merger Agreement if the failure to consummate the merger by May 30, 2014 is caused by a breach of an obligation to be performed prior to the Effective Time of the merger by the party seeking to terminate the Merger Agreement; · by either Wireless Ronin or Broadcast if a court of competent jurisdiction or other governmental body shall have issued a final and non-appealable order or taken other final and non-appealable action permanently prohibiting the consummation of the merger; · by either Wireless Ronin or Broadcast if Broadcast’s shareholders do not approve the merger at the Broadcast special shareholders’ meeting; 74 TABLE OF CONTENTS · by either Wireless Ronin or Broadcast if the Wireless Ronin special meeting (including any postponements and adjournments thereof) has been held, a final vote on the issuance of shares of Wireless Ronin common stock pursuant to the Merger Agreement has been taken, and Wireless Ronin’s shareholders do not approve the Wireless Ronin proposals by the required vote; · by Wireless Ronin if, at any time prior to the adoption of the Broadcast proposals, any of the following events shall have occurred (which are referred to as “Broadcast triggering events”): (i) Broadcast shall have failed to include in the preliminary proxy statement/prospectus pertaining to the merger its Board of Directors’ recommendation in favor of the approval of the Broadcast proposals, or Broadcast’s Board of Directors shall have withdrawn or modified its recommendation in a manner adverse to Wireless Ronin; (ii) the Board of Directors of Broadcast shall have approved, endorsed or recommended any acquisition proposal with respect to Broadcast (other than the merger with Broadcast Acquisition Co.); (iii) Broadcast shall have entered into any letter of intent or contract relating to any acquisition proposal with respect to Broadcast; or (iv) Broadcast shall have breached its “no solicitation” obligations (see the description of these obligations under the heading “Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals” above). · by Broadcast if, at any time prior to the approval of the Wireless Ronin Proposals, any of the following events shall have occurred (which are referred to as “Wireless Ronin triggering events”): (i) the Board of Directors of Wireless Ronin shall have approved, endorsed or recommended any acquisition proposal with respect to Wireless Ronin (other than the merger between Broadcast Acquisition Co. and Broadcast); (ii) Wireless Ronin shall have entered into any letter of intent or contract relating to any acquisition proposal with respect to Wireless Ronin; or (iii) Wireless Ronin shall have breached its “no solicitation” obligations (see the description of these obligations under the heading “Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals” above). · by Wireless Ronin if Broadcast’s representations and warranties are inaccurate such that the closing conditions relating to the accuracies of Broadcast’s representations and warranties would not be satisfied (see section “Conditions to the Merger” on page 75) or if Broadcast has breached any of its covenants and obligations in any material respect; provided that if any such inaccuracy or breach is curable by Broadcast before May 30, 2014 and Broadcast is continuing to exercise its reasonable best efforts to cure such inaccuracy or breach, Wireless Ronin may not terminate the Merger Agreement under this provision unless the inaccuracy remains uncured for a period of 30 days following notice thereof; · by Broadcast if Wireless Ronin’s representations and warranties are inaccurate such that the closing conditions relating to the accuracies of Wireless Ronin’s representations and warranties would not be satisfied (see section “Conditions to the Merger” on page 72) or if Wireless Ronin has breach any of its covenants and obligations in any material respect; provided that if any such inaccuracy or breach is curable by Wireless Ronin before May 30, 2014 and Wireless Ronin is continuing to exercise its reasonable best efforts to cure such inaccuracy or breach, Broadcast may not terminate the Merger Agreement under this provision unless the inaccuracy remains uncured for a period of 30 days following notice thereof; · by Broadcast in connection with an unsolicited written acquisition proposal for Broadcast if the following requirements are met:(i) Broadcast has not materially breached certain obligations under the Merger Agreement regarding non-solicitation of alternative transactions (see a description of such obligations under the section entitled “The Merger Agreement — Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals” on page 70); (ii) an unsolicited bona fide written acquisition proposal for Broadcast is made after March 5, 2014 and the Board of Directors of Broadcast determines in its good faith judgment (after having consulted with an independent financial advisor and outside legal counsel) that this acquisition proposal is more favorable from a financial point of view to Broadcast’s shareholders than the merger; (iii) for a period of five business days after receipt of the new acquisition proposal Wireless Ronin engages in good faith negotiations with Broadcast to amend the Merger Agreement in such manner that the new acquisition proposal that was determined to be favorable is no longer more favorable than the Merger Agreement; and (iv) Broadcast’s Board of Directors determines in good faith (after having consulted with its outside legal counsel) that in light of the new acquisition proposal, the termination of the Merger Agreement is required in order for such Board of Directors to comply with its fiduciary obligations to the shareholders of Broadcast under applicable law. 75 TABLE OF CONTENTS Expenses and Termination Fees The Merger Agreement provides that, subject to limited exceptions, all fees and expenses incurred in connection with the Merger Agreement and the merger will be paid by the party incurring such expenses. The Merger Agreement provides that Broadcast will pay Wireless Ronin a $100,000 termination fee if any of the following events occurs: · the Merger Agreement is terminated by Wireless Ronin under the provision of the Merger Agreement permitting such termination in the event of the occurrence of any of the Broadcast triggering events described in “The Merger Agreement — Termination of the Merger Agreement;” · the Merger Agreement is terminated by Broadcast to pursue an unsolicited, bona fide, written acquisition proposal for Broadcast that meets certain requirements set forth in the Merger Agreement. For a description of those requirements, see the relevant portion of the section entitled “The Merger Agreement — Termination of the Merger Agreement;” · the Merger Agreement is terminated by Broadcast or Wireless Ronin under the provision of the Merger Agreement permitting such termination in the event that the shareholders of Broadcast have not approved the Broadcast proposals at the Broadcast special shareholders’ meeting, (ii) before such termination an acquisition proposal with respect to Broadcast shall have been publicly disclosed or announced and is not withdrawn, and (iii) on or prior to the first anniversary of the termination of the Merger Agreement, either an acquisition transaction with respect to Broadcast is consummated or Broadcast (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to Broadcast; or · the Merger Agreement is terminated by Wireless Ronin under the provision of the Merger Agreement permitting such termination in the event of Broadcast’s breach in any material respect of any of its representations and warranties or covenants in the Merger Agreement that is not cured by Broadcast in accordance with the terms of the Merger Agreement, (ii) before such termination an acquisition proposal with respect to Broadcast shall have been publicly disclosed or announced and is not withdrawn, and (iii) on or prior to the first anniversary of the termination of the Merger Agreement, either an acquisition transaction with respect to Broadcast is consummated or Broadcast (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to Broadcast. The Merger Agreement provides that Wireless Ronin will pay Broadcast a $100,000 termination fee if any of the following events occurs: · the Merger Agreement is terminated by Broadcast under the provision of the Merger Agreement permitting such termination in the event of the occurrence of any of the Wireless Ronin triggering events described in “The Merger Agreement — Termination of the Merger Agreement;” · the Merger Agreement is terminated by Wireless Ronin to pursue an unsolicited, bona fide, written acquisition proposal for Wireless Ronin that meets the requirements set forth in the Merger Agreement. For a description of those requirements, see the relevant portion of the section entitled “The Merger Agreement — Termination of the Merger Agreement;” or · the Merger Agreement is terminated by Broadcast under the provision of the Merger Agreement permitting such termination in the event of Wireless Ronin’s breach in any material respect of any of its representations and warranties or covenants in the Merger Agreement that is not cured by Wireless Ronin in accordance with the terms of the Merger Agreement, (ii) before such termination an acquisition proposal with respect to Wireless Ronin shall have been publicly disclosed or announced and is not withdrawn, and (iii) on or prior to the first anniversary of the termination of the Merger Agreement, either an acquisition transaction with respect to Wireless Ronin is consummated or Wireless Ronin (or any of its subsidiaries) enters into a definitive agreement providing for an acquisition transaction with respect to Wireless Ronin. 76 TABLE OF CONTENTS Consequences to Shareholders Exercising Dissenters’ Rights The discussion above does not apply to shareholders who exercise dissenters’ rights. A holder of Broadcast common stock who exercises dissenters’ rights with respect to the merger and receives cash in exchange for shares of Broadcast common stock generally will recognize gain or loss equal to the difference between the amount of cash received and the shareholder’s tax basis in the shares surrendered. Such gain or loss generally will be capital gain or loss, and will be long-term capital gain or loss if the holding period of the Broadcast common stock surrendered is more than one year. However, if the holder owns Wireless Ronin stock actually or constructively by reason of the attribution rules under Section 318 of the Internal Revenue Code immediately after the merger, it is possible that the holder could be treated as receiving a dividend taxable as ordinary income. Dividend treatment will apply if the receipt of cash has the effect of a distribution of a dividend under Section 302 of the Internal Revenue Code. Shareholders exercising appraisal rights are urged to consult with their own tax advisers as to the application of Section 302 and the potential collateral consequences of dividend treatment in their particular circumstances. Any payment in respect of an exercise of appraisal rights may be subject to backup withholding. Backup Withholding Unless a shareholder complies with reporting and/or certification procedures or is an exempt recipient under the backup withholding and information reporting provisions of the Internal Revenue Code and treasury regulations, the shareholder may be subject to a withholding tax on any cash received in lieu of a fractional shares. Any amounts withheld under the backup withholding rules may be allowed as a refund or a credit against the holder’s federal income tax liability, provided the requisite information is furnished to the Internal Revenue Service. The above discussion is only intended to provide you with a general summary. It is not a complete analysis or description of every potential U.S. federal income tax consequence or any other consequence of the transaction. In addition, the discussion does not address tax consequences that may vary with, or are contingent on, your individual circumstances. Moreover, this discussion does not address any non-income tax or any foreign, state or local tax consequences of the transaction. Accordingly, we urge you to consult with your tax advisor to determine the particular U.S. federal, state, local or foreign tax consequences of the transaction to you. Acceleration of Broadcast Director Options At the time that any employee or director ceases to be employed by or associated with Broadcast, such employee or director must exercise his or her stock options within 30 days of ceasing to be associated with Broadcast.If the options are not exercised in the 30-day period, the options expire. Restricted stock units held by directors must be settled with the issuance of common stock at the retirement of the director from the Broadcast Board of Directors.All restricted stock units will be settled immediately prior to the Effective Time and common stock will be issued in connection therewith.There are 2,484,694 restricted stock units currently outstanding and they will be settled by the issuance of 2,484,694 shares of Broadcast common stock.At the Effective Time, these shares of Broadcast common stock will convert into approximately 11,erger Shares. Advisory Fee Broadcast entered into an Advisory Agreement with Philadelphia Brokerage Corporation regarding the negotiation and consummation of the Merger Agreement.Under the Advisory Agreement, Broadcast will owe Philadelphia Brokerage$200,000upon the consummation of the merger.Because there is no cash component of merger consideration, Philadelphia Brokerage has agreed to accept shares in the merger valued at the trading price on the Effective Date.It is estimated that approximately 32,911,366 shares will be issued to Philadelphia Brokerage in satisfaction of fees earned under the Advisory Agreement as a result of the merger.Such shares would convert into approximately 148,erger Shares at the Effective Time, which would constitute .91% of the Wireless Ronin shares of common issued and outstanding immediately after the merger, calculated on a fully diluted basis. 77 TABLE OF CONTENTS INFORMATION ABOUT WIRELESS RONIN Overview Wireless Ronin is a Minnesota corporation incorporated on March 23, 2000.Wireless Ronin is a marketing technologies company with leading expertise in content and emerging digital media solutions, including dynamic digital signage, interactive kiosk, mobile, social media and web, that enables its customers to transform how they engage with their customers.Wireless Ronin is able to provide an array of marketing technology solutions to its customers through its proprietary suite of software applications marketed as RoninCast®.RoninCast software and associated applications provide an enterprise, web-based or hosted content delivery system that manages, schedules and delivers digital content over wireless or wired networks.Additionally, RoninCast® software’s flexibility allows Wireless Ronin to develop custom solutions for specific customer applications. In August 2007, Wireless Ronin acquired privately held McGill Digital Solutions, Inc. (now known as Wireless Ronin Technologies (Canada), Inc. (“RNIN Canada”)). Based in Windsor, Ontario Canada, RNIN Canada provides custom interactive software solutions, content engineering / creative services, and is home to Wireless Ronin’s automotive business development team.Through e-learning and e-marketing, RNIN Canada develops the competencies and knowledge of the people who most influence product sales—sales associates and their customers. Due to losses suffered from operations for the year ended December 31, 2013, Wireless Ronin’s independent registered public accounting firm expressed substantial doubt about Wireless Ronin’s ability to continue as a going concern. Wireless Ronin does not currently have sufficient capital resources to fund its operations beyond May 2014. Wireless Ronin continues to experience operating losses. Wireless Ronin’s management continues to seek financing on favorable terms; however, such financing may not be obtained on favorable terms, if at all. At present, Wireless Ronin has no commitments for any additional financing. If Wireless Ronin is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then it likely will be forced to cease operations and investors will likely lose their entire investment. Business Strategy Wireless Ronin’s objective is to provide marketing technology solutions and services to customers in its targeted retail and service markets. Wireless Ronin believes its marketing technology solutions can help its customers increase revenues and improve operating efficiencies in the execution of their marketing initiatives. To achieve its objective, Wireless Ronin is pursuing the following strategies: Focus on Vertical Markets.Wireless Ronin’s direct sales force focuses primarily on the following vertical market segments: (1) automotive, (2) food service, which includes quick serve restaurant (“QSR”), fast casual and managed food services, and (3) branded retail.Commencing April 2013, Wireless Ronin began to target the QSR and “pump topper” markets through its license agreement with Delphi Display Systems, Inc.Within retail, Wireless Ronin focuses on branded services with bricks and mortar locations, and “consumer goods manufacturers,” such as brands being carried within a retail environment.To attract and influence customers, all three of these key vertical markets continue to seek new mediums that provide greater flexibility in influencing the customer purchase cycle through the implementation of Wireless Ronin’s marketing technology solutions.Wireless Ronin focuses on markets in which it believes its solution offers the greatest advantages in functionality, implementation and deployment over traditional media advertising. Leverage Strategic Relationships.Wireless Ronin seeks to develop and leverage relationships with market participants, such as merchandising consultants, who are able to provide an effective strategy around the use of Wireless Ronin’s marketing technology solutions. Wireless Ronin believes that such relationships will broaden the overall level of how Wireless Ronin customers engage with Wireless Ronin in implementing their marketing technology strategy.Wireless Ronin continues its outreach of business development strategic alliances with agencies, hardware, fixturing and signage companies, architects and individuals who can also generate additional interest and opportunity in Wireless Ronin’s key vertical markets. Market and Brand Wireless Ronin’s Marketing Solutions and Services Effectively.Wireless Ronin’s key marketing objective is to provide marketing technology solutions and services to its customers by establishing RoninCast® software application as an industry standard.Wireless Ronin’s marketing initiatives convey the distinguishing and proprietary features of its products, including wireless networking, centralized content management and custom software solutions. 78 TABLE OF CONTENTS Outsource Operating Functions.When appropriate Wireless Ronin outsources certain support functions such as system installations, fixturing, integration, software development and technical field support.In addition, Wireless Ronin purchases from manufacturers such items as stands, mounts, custom enclosures, monitors and computer hardware.Wireless Ronin believes that its experience in managing complex outsourcing relationships improves the efficiency of its digital signage solutions and allows it to focus on developing software solutions. Participate in Relevant Trade Shows.During 2013, Wireless Ronin participated in the International Retail Design Conference (IRDC), Fast Casual Executive Summit, and Dine America. IRDC is the premier educational and networking event for the store design and merchandising community, drawing speakers and attendees from throughout the U.S. and abroad. Fast Casual Executive Summit is a gathering that brings together a select group of top executives from the fast casual restaurant industry for networking, workgroup sessions and an exchange of ideas and innovations on the industry’s top strategic issues. Dine America is a food service conference for industry executives to exchange ideas and participate in networking events and educational sessions. In addition, Wireless Ronin takes advantage of speaking opportunities at GlobalShop and publishes a number of industry white papers to support its position in the digital signage industry. Create Custom Solutions.Although RoninCast® is an “out-of-box” solution, meaning it is designed for an array of standard applications, Wireless Ronin also develops custom systems that meet the specific business needs of its customers. As digital signage technology continues to evolve, Wireless Ronin believes that creating custom solutions for its customers is one of the primary differentiators of Wireless Ronin’s value proposition. Create Content Solutions.Wireless Ronin continues to expand its strategic planning, creative design and content engineering abilities.Wireless Ronin’s creative team develops strategies for both internal and external initiatives. Wireless Ronin continues to produce award-winning work both for its clients and for its own use. Since 2009, a majority of Wireless Ronin’s marketing and sales material have been created in-house. Develop New Products.Developing new products and technologies is critical to Wireless Ronin’s success. Increased acceptance of digital signage will require technological advancements to integrate it with other systems such as inventory control, point-of sale and database applications. In addition, digital media content is becoming richer and Wireless Ronin expects customers will continue to demand more advanced requirements for their digital signage networks. Wireless Ronin listens to its customers, analyzes the competitive landscape and continually improves its products. Industry Background Since the advent of the Internet and most recently the introduction of social networks, companies are exploiting the rapid advancements in technologies as a way to directly market to their customers.As a result, companies are now able to cost effectively build a one-to-one relationship by specifically addressing the individual needs of their customers.Wireless Ronin’s customers feel this is key to any sales environment, especially where sales staff turnover is high and product knowledge is low.Companies are accomplishing their strategies by implementing various marketing technology solutions Wireless Ronin now offers its customers: · Digital Signage.At the heart of Wireless Ronin’s digital signage solution is its cloud-based RoninCast® network management and content management software platform. It gives Wireless Ronin customers the power to deliver and manage marketing and advertising campaigns with the touch of a button, providing full and immediate control of messaging on a digital screen. Wireless Ronin customers can monitor results, make changes instantly, and manage multiple installations from one location.Through dynamic data integration, RoninCast is leveraged to create result-oriented digital signage solutions that integrate with client data sources, mobile apps, web apps and social media. · Kiosks.Wireless Ronin has developed and managed a multitude of interactive kiosk systems for clients in the retail, automotive, food services, and public space markets. These interactive kiosks have been used to accomplish many objectives, including: - Providing product specifications, demonstrations, and comparisons - Enrolling customers in loyalty programs - Redeeming and delivering coupons - Delivering valuable information to email accounts and mobile devices - Providing product inventory data feeds with customer preferences to match in-stock or overstocked products to the buyer's individual needs - Presenting individual and group gaming environments to motivate, teach, and impact sales - Providing sales presentation support - Providing training to sales associates - Creating interactive wayfinding experiences 79 TABLE OF CONTENTS · Mobile Messaging. Mobile marketing and digital signage have an unparalleled synergy, allowing today’s technically rich, time poor consumer to place Wireless Ronin’s customer’s marketing message in their pocket. From the screen to their hands, Wireless Ronin can deliver rich content and increase the touch points with relevant and timely mobile messaging to their consumers.Wireless Ronin can integrate mobile messaging into its customers’ strategy and build excitement and brand message consistency through the use of QR codes, SMS marketing, near field communications and mobile applications while providing the consumer with rich take-away content.Wireless Ronin believes reaching people this way, personally and naturally, generates a deeper response. · Social Networks.Today’s consumer is inundated with messages and traditional marketing which has ceased to grab the attention of these consumers as it had in the past. People are now turning to their social networks and in turn, they are buying socially. Through social media solutions customers can be reached on a much more personal level than ever before. These mediums are networks of possibilities to inform, converse, transform and evolve businesses and loyal customers. Direct, precise, engaging content can be sent directly to consumers alerting them of what they need and when they need it, based on where they are at any given moment. With creativity, technology, and collaboration with clients, Wireless Roninproduces effective solutions and strategies that result in messages that hold value for their customers. · Web. Wireless Ronin mixes together the experience and creativity of its web development team with its approach to content engineering to provide client solutions that have been engineered for browser-based presentations on desktops and mobile devices. Through a single RoninCast® content management system, product information can be deployed to a retail interactive kiosk. At the same time, a web-based desktop version of the content can add permission-based eLearning courses and assessments to help teach sales consultants. RoninCast can also be configured to push content to interactive kiosks and company websites to create a consistent customer experience. The RoninCast® Solution RoninCast® solutions offer a digital alternative to static signage that provides its customers with a dynamic visual marketing system designed to enhance the way they advertise, market, deliver and update their messages to targeted audiences. Wireless Ronin’s technology can be combined with interactive touch screens to create new platforms for assisting with product selection and conveying marketing messages. For example, Wireless Ronin designed Chrysler’s iShowroom which launched in the 2009 in both a desktop version and an interactive touch screen kiosk for auto shoppers at Chrysler dealerships. RoninCast® software enables Wireless Ronin to deliver a turn-key solution that includes project planning, innovative design services, network deployment, software training, equipment, hardware configuration, content engineering/development, implementation, maintenance, 24/7 help desk support and a full-service network operations center, or NOC. Wireless Ronin’s software manages, schedules, and delivers dynamic digital content over wired or wireless networks. Wireless Ronin’s solution integrates proprietary software components and delivers content over proprietary communication protocols. RoninCast® is an enterprise, web-based or hosted software solution which addresses changes in advertising dynamics and other traditional methods of delivering content. Wireless Ronin believes its product provides benefits over traditional static signage and assists Wireless Ronin’s customers in meeting their objectives for a successful marketing campaign.Wireless Ronin’s most significant iteration of RoninCast® was released in the fourth quarter of 2010 followed by a significant release of omnichannel RoninCast® 4.2.Wireless Ronin continues to add new feature functionality to its software to ensure it remains competitive within the industry. Wireless Ronin offers a full service network operations center, manned 24/7, in Minnetonka, Minnesota, supported by a redundant center. Wireless Ronin’s operators send schedules and content, gather data from the field, flag and elevate field issues and handle customer calls. The servers in both locations communicate in real time with the devices deployed at Wireless Ronin’s customer locations. 80 TABLE OF CONTENTS Features and benefits of the RoninCast® system include: · Centrally Controlled or Various Levels of Network Access. RoninCast® software empowers the end-user to distribute content from one central location or pre-assign various levels of password-protected access. As a result, real-time marketing decisions can be managed in-house by a single individual or by pre-designated content, ensuring retailers’ communication with customers is executed system-wide at the right time and the right place. Wireless Ronin’s content management software recognizes the receipt of new content, displays the content, and reports back to the central location(s) that the media player is working properly. · Secure Wireless or Wired Delivery. RoninCast® software can distribute content within an installation that is wired (Ethernet connection) or wireless. RoninCast® software is compatible with current wireless networking technology and does not require additional capacity within an existing network. RoninCast® software uses Wireless Local Area Network (“WLAN”) or wireless data connections to establish connectivity. By installing or using an existing onsite WLAN, the RoninCast® digital signage solution can be incorporated throughout the venue without any environmental network cabling. Wireless Ronin also offers its cellular communications solution for off-site signage where WLAN is not in use or practical. · Ease and Speed of Message Delivery. Changing market developments or events can be quickly incorporated into Wireless Ronin’s system. The end-user may create entire content distributions on a daily, weekly or monthly basis. Furthermore, the system allows the end-user to interject quick daily updates to feature new or overstocked items and then automatically return to the previous content schedule. · Content Playback and Reporting/Data Collection. RoninCast® software provides users the ability to retrieve play logs from media players to review what has played for invoicing and advertising management. In addition, through interactive touch screen technology, RoninCast® software can capture user data and information. This information can provide feedback to both the customer and the marketer. The ability to track customer interaction and data mine user profiles, in a non-obtrusive manner, can provide Wireless Ronin’s customers feedback that would otherwise be difficult to gather. · Integrated Applications. RoninCast® software can integrate digital signage with other applications and databases including point-of-sale. RoninCast® software is able to use a database feed, RSS, Web Service feed to change the content or marketing message, making it possible for Wireless Ronin’s customers to deliver targeted messages. Data feeds can be available either internally within a business or externally through the Internet. For example, Wireless Ronin’s customers can specify variable criteria or conditions which RoninCast® software will analyze, delivering marketing content relevant to the changing environment. This data can come from a myriad of sources, such as point-of-sale systems in a retail store. · Scalability/Mobility. The RoninCast® system provides the ability to easily move signage or “scale-up” to incorporate additional digital signage. Displays can be moved to or from any location under a wireless network. Customers are able to accommodate adds/moves/changes within their environment without rewiring network connections. When the customer wants to add additional digital signage, only electrical power needs to be supplied at the new location. · Compliance/Consistency. RoninCast® software addresses compliance and consistency issues associated with print media and alternative forms of visual marketing. Compliance measures the frequency of having the marketing message synchronized primarily with product availability and price. Compliance issues cause inconsistencies in pricing, product image and availability, and store policies. RoninCast® software addresses compliance by allowing message updates and flexible control of a single location or multiple locations network-wide. RoninCast® software allows Wireless Ronin customers to display messages, pricing, images and other information on websites that are identical to those displayed at retail locations. · Network Control. Each remote media player is uniquely identified and distinguished from other units as well as between multiple locations. RoninCast® software gives the end-user the ability to view the media player’s status to determine if the player is functioning properly and whether the correct content is playing. A list of all units on the system is displayed, allowing the end-user to view single units or clusters of units. The system also allows the end-user to receive information regarding the health of the network before issues occur. In addition, display monitors can be turned on or off remotely. 81 TABLE OF CONTENTS Industry Recognition Over the years, Wireless Ronin has been recognized with both Apex and Content awards for various projects during the Digital Signage Expo (DSE) & Interactive Technology Expo (ITE) and other leading tradeshows in its industry.In February 2013, a customer of Wireless Ronin was awarded a bronze Apex Award in the Food and Beverage category for a solution Wireless Ronindeployed at their stores.Also in 2013, Wireless Ronin received a “Best Restaurant Deployment-Digital Signage” DSE industry excellence award for a solution Wireless Ronin deployed for Burgerville. Wireless Ronin continues to be recognized as a thought leader in the digital signage industry as Wireless Ronin’s white papers are routinely published in industry leading websites, including Digital Signage Today. Wireless Ronin’s Markets Wireless Ronin generates revenue through system sales, license fees and separate service fees for consulting, hosting, training, content development and implementation services, and for ongoing customer support and maintenance. Wireless Ronin currently markets and sells its marketing technology solutions through its direct sales force. Select strategic partnerships and business alliances also drive business to the company through a highly targeted business development initiative. Wireless Ronin markets to companies that seek marketing solutions across multiple devices. Wireless Ronin targets companies that deploy point-of-purchase advertising or visual display systems and whose business model incorporates marketing, advertising, infotainment or delivery of messages. Typical applications are retail and service business locations that depend on traditional static point-of-purchase advertising. Wireless Ronin believes that any retail businesses promoting a brand or advertisers seeking to reach consumers at public venues are also potential customers. Wireless Ronin believes that its primary vertical market segments for adopting marketing technology solutions include: · Automotive. RoninCast® for Automotive delivers relevant content to all areas of a dealership and to special events like auto shows. It includes pre-built automotive design templates and content along with Wireless Ronin’s Automotive Content Management System and Dealer Ad Planner tools. Interactive touch screens deliver detailed product information that informs and educates customers and employees alike. · Food Service. QSR (Quick Serve Restaurant), Fast Casual, and Managed Food Services. The use of menu boards and promotional boards both in-store and in the drive-through allow restaurants to address the unique challenges of the industry, allowing for immediate compliance and the ability to quickly update pricing and highlight new items. · Branded Retail.Wireless Ronin’s marketing technology solutions allows retailers to set promotions to fit various demographics of customers and their respective shopping patterns and cycles, and to offer services that more effectively compete with online retailers.Wireless Ronin’s marketing technology solutions also effectively address retailers’ challenge of point-of-purchase compliance. Select Customers Historically, Wireless Ronin’s business has been dependent upon a few customers. Wireless Ronin’s goal is to broaden and diversify its customer base. Wireless Ronin’s client base has grown organically and through its acquisition of RNIN Canada from 99 clients at the end of 2007 to over 200 clients at the end of 2013.Detail on key customers is as follows: · Chrysler — RNIN Canada has provided goods and services to Chrysler since 2001, including digital content creation services, e-learning tools and a data-driven touch screen kiosk program.The initial touch screen kiosk program used throughout Chrysler’s dealer network was called the Chrysler Vehicle Information Centre.Since 2009 Wireless Ronin has been working with Chrysler on a next generation system called iShowroom.Chrysler’s U.S. dealerships can use the proprietary iShowroom product either in a personal computer only configuration, which is provided by Chrysler to each of its U.S. dealerships, or through a digital signage kiosk located on the showroom floor, which Wireless Ronin jointly markets with Chrysler to its dealers.Additionally, Chrysler launched Branded Tower Salons in 2010 promoting each of their four brands, Jeep, Ram, Chrysler and Dodge, through the iShowroom application to its dealership network. To reduce the overall cost to the individual dealership, Chrysler made the decision to integrate all four brands into one kiosk, which is now referred to as the Multi-Branded Tower Salon.During 2013, Wireless Ronin received additional kiosk orders from Chrysler’s fixturing company, EWI for 56 units to be installed in 2014.Wireless Ronin believes it will continue to see additional orders from EWI as individual Chrysler dealers sign up for the program.However, since Wireless Ronin does not have a contract directly with Chrysler requiring it to source all the various components of the solution through Wireless Ronin and the purchase of the iShowroom branded towers remains within the discretion of the individual dealerships, Wireless Ronin is unable to predict or forecast the timing or value of any future orders.Additionally, Chrysler has required that all Fiat Dealerships adopt the iShowroom interactive application, which is being featured in the Fiat Style Center of the new Fiat Studio Facilities.Through December 31, 2013, Wireless Ronin has received purchase orders for 665 dealers from Chrysler for the Branded Tower Salons and 302 Fiat orders from individual dealerships most of which have been filled as of December 31, 2013.Wireless Ronin believes the rate of orders for its interactive kiosks being deployed to all the Fiat dealerships will continue to decline as most Fiat dealerships now have the application installed.Wireless Ronin also continues to provide additional content development services to Chrysler that feature Chrysler products as they are displayed on iShowroom digital signage systems.Sales to Chrysler represented 26.4% and 40.9% of total sales in 2013 and 2012, respectively. 82 TABLE OF CONTENTS · ARAMARK – Wireless Ronin has provided goods and services to ARAMARK for its operations in the food service industry since April 2008.ARAMARK provides managed food service to colleges, universities, healthcare institutions, sports and entertainment venues, conference centers and other private and public gathering places.While ARAMARK is not Wireless Ronin’s only customer in the food industry, it is its only customer that provides managed food service. Wireless Ronin has received purchase orders from ARAMARK’s Higher Education division to support menu boards and touch screens on university campuses, including its Burger Studio, Grille Works and Topio brands. Additionally, ARAMARK has placed orders for Wireless Ronin’s product services at elementary and secondary schools.Through December 31, 2013, Wireless Ronin had received purchase orders for 329 locations it manages or will be managing through its network operations center most of which have been filled as of December 31, 2013.Sales to ARAMARK represented 22.4% and 16.2% of Wireless Ronin’s total sales in 2013 and 2012, respectively. · Thomson Reuters – Wireless Ronin has provided goods and services to Thomson Reuters in connection with Thomson Reuters’ InfoPoint digital signage system since June 2007.The InfoPoint digital signage system is a lifestyle, news, information and pictures-based digital signage display network designed for the out-of-home market.In June 2012, Wireless Ronin entered into an exclusive services contract with Thomson Reuters pursuant to which Thomson Reuters will offer and sell to its customers a new digital signage service called Thomson Reuters Knowledge Direct Digital Signage.This signage solution is designed to inform, entertain and captivate audiences by combining a customer’s messaging with Thomson Reuters news and market data, making it ideal for branches, lobbies, stations, corporate offices, airports and other public spaces. As part of this arrangement, Thomson Reuters will be exclusively procuring such software and services from Wireless Ronin.As of December 31, 2013, Wireless Ronin provided 24-hour per day hosting and support services to 294 locations for Thomson Reuters.Sales to Thomson Reuters represented 4.9% and 6.2% of total sales in 2013 and 2012, respectively. · YUM!/KFC – Since December 2007, Wireless Ronin has provided goods and services to KFC, an entity operating in the QSR industry, and its parent, YUM Restaurants Services, Group, Inc. (“YUM!”).Wireless Ronin has provided goods and services in connection with KFC’s implementation of digital menu boards in restaurants in seven metropolitan areas selected by KFC.Those digital menu boards have been installed in both KFC-owned and franchise restaurant locations.The total number of stores being monitored by Wireless Ronin’s NOC as of the end of 2013 was 178 locations across five countries.KFC restaurants in Las Vegas, Austin, Oklahoma City, Orlando, Jacksonville and Louisville are now 100% digital.Although Wireless Ronin did not install any additional stores during 2013, it did upgrade KFC’s existing locations to its latest RoninCast® software.Sales to YUM!/KFC represented 5.0% of total sales in 2013 and 3.4% in 2012. · Polaris, Industries– Starting in 2013, Wireless Ronin began working with Polaris, Industries on several of its marketing technology solutions in connection with the launch of Polaris’s Indian motorcycle brand to 70 dealerships.The dealership solution includes a 46” display as part of a central Media Hearth.The Media hearth screen plays a standard video loop along with social media, local events and weather content zones.Since all Indian dealerships are required to adopt this solution, Wireless Ronin believes additional orders will be received as Polaris continues to expand their dealer network.In addition, Wireless Ronin has been contracted to provide additional digital signage solutions within Polaris’s corporate and manufacturing facilities.Sales to Polaris, Industries represented 6.5% of total sales in 2013. · Delphi Display Systems, Inc – In April 2013, Wireless Ronin entered into a license agreement under which it granted Delphi an exclusive, worldwide, perpetual license to use and sublicense its RoninCast® 4.0 HTML 5-based software to the quick-serve restaurants or food service providers that have a substantial number of drive-through locations, pump toppers (displays located on fuel dispensing devices) and other markets as subsequently mutually agreed upon between Wireless Ronin and Delphi.In consideration, Delphi paid Wireless Ronin in April 2013, a one-time license fee of $750,000 for the first 7,500 installed nodes, which represents approximately 1,500 locations based on an assumption of five nodes per location.Wireless Ronin also agreed to certain node license fees for additional nodes.Delphi has agreed to pay Wireless Ronin monthly hosting and support fees on installed nodes, including hosting and support service fees that increase each year over a five-year period and aggregate to a minimum of $1.3 million over such period.Sales to Delphi represented 11.2% of total sales in 2013. 83 TABLE OF CONTENTS Product Description RoninCast® is a dynamic digital signage solution that combines scalable, secure, enterprise compliant, proprietary software with off-the-shelf or customer-owned hardware. This integrated solution creates a network capable of controlling, managing, scheduling and delivering content from a single location to an enterprise-level system. RoninCast® software is built in two main software suites: the Server Software Suite and the Client Software Suite. RoninCast® Server Software Suite The RoninCast® Server Software Suite is a secure web-based, distributed server which provides control over the network. The Server Software Suite includes the following components: Web-Based Management System (WBMS) – the WBMS suite is the central hub of RoninCast®, it provides the digital signage operators with a single point for controlling the entire digital signage network through an Internet browser over an SSL secured connection. The WBMS provides access to the standard RoninCast® functions as well as client customized features and custom reporting. RoninCast implements user access through a role based concept.Each user has, upon login, all the features in which they have access rights to control their own networks. WBMS hosted functions are: · Network Manager - this allows digital signage operators to manage their network of screens and organize them in groups to simplify control, updates, monitoring and reporting. Network groups can follow any business concept whether it is location based, time zone based, location type or any other concept. Virtual grouping allows the operators to create as many groups as needed to target the entire network, a group of screens or individual screens. · Content Scheduler - the content scheduler provides a timeline view for each content zone with flexible view options. Operators can view schedules over a year or down to seconds. The content scheduler offers system users a powerful yet simple interface to perform complex scheduling tasks such as content playback repeats or recurrence (daily, weekly and monthly) over different types of content. It also allows operators to create and maintain content playlists and target a specific zone or multiple zones. · Content Management System (CMS) - the CMS is one of the customizable WBMS components. Using the CMS, operators have the ability to manage their content such as items and prices on menu boards, specials, promotions and other updatable content. · Network Monitoring - RoninCast® offers digital signage operators three main network monitoring functions within the WBMS. Other monitoring and alert notification functions are available through different means such as email, reports and NOC functions. 84 TABLE OF CONTENTS · Reporting - reporting includes both standard system reports and client customized reports. Standard system reports provide an overview of system operations while customized reports are client-specific. · Distribution Server - the distribution server is a scalable robust server which provides content delivery to all screens. Utilizing a secure connection, it delivers schedules, data and content to subscribed screens. · Data Processing Server - players across the network upload different types of data to the server. Such data includes device health data, proof of plays and log data. The data processing server acts on all these data sources and processes them in an optimized database for further processing into reports, raw data feeds and decision analytics. · Software Update Server - the software update server ensures that all devices in the network are up-to-date. Once software updates are available, the software update server delivers these updates to all subscribed devices. All out-of-date disconnected devices are brought up-to-date once connected. · Integration Services - Integration services provides external systems with a secured application programming interface (API) for the RoninCast® Server Suite through secured web services. External systems can access all RoninCast® features through the Integration Services API. Such features include network management, content scheduling, content management, data request and reporting. RoninCast® Client Software Suite The RoninCast® client software suite bundles all the software components required to operate the device players (PCs). This software suite communicates with the server suite over SSL secured HTTP port 80. The client suite main components are: · Media Player - media player enables the playback of a wide range of content formats from Flash, movies, and images to TV tuners and MS Power Point. · Macromedia Flash – is a multimedia platform used to add animation, video, and interactivity to web pages. · Catalog Manager - the catalog manager manages content libraries on player devices. It uses the device schedule to determine expired assets and perform content cleanup to ensure proper disk space usage. · Data Integration Layer (DIL) - the DIL allows the player to leverage external data sources for different services. External data sources can be used to drive content, schedules and other functions as needed. As an example, electronic menu board content can be driven by a point-of-sale (POS) data source and/or inventory data source. · Device Health, Diagnosis and Repair Modules - these modules monitor both the player hardware and software. Monitoring data is uploaded to the server for reporting purposes and used to diagnose and repair common failures. These modules ensure proper player performance and higher player availability. · Software and Content Updates Modules - these modules ensure that the client software suite is always up-to-date. They also ensure timely delivery of content and schedule updates over a secured connection. · External Player Services - a secured set of services allows external systems to interact with the player and perform certain actions. Such actions include displaying certain content based on an externally triggered event. Key Components Key components of Wireless Ronin’s solution include: User-Friendly Network Control - When managing the RoninCast® network, the ability to easily and intuitively control the network is critical to the success of the system and the success of the customer. Customer input has been, and continues to be, invaluable in the design of the RoninCast® WBMS. Everything from simple design decisions, such as menu layout, to advanced network communication, such as seeing the content play on a remote screen, is designed to be user-friendly and intuitive. 85 TABLE OF CONTENTS Diverse Media and Authoring Choices - With the myriad of media design tools available today, it is vital that RoninCast® software stay current with the tools and technologies available. RoninCast® software started with Macromedia Flash, and while Flash remains a large percentage of content created and deployed, Wireless Ronin has continued to innovate and expand the content options available. Today Wireless Ronin offers video (MPEG1, MPEG2, MPEG4, WMV, AVI, QT, MOV), Macromedia Flash (SWF), still images (JPEG, BMP), and audio (MP3, WAV). Additionally, raw data feeds (from internal or Internet sources) can be processed and displayed as tickers that can be integrated into any screen layout. As media technologies continue to emerge and advance, Wireless Ronin plans to expand the media choices for RoninCast® solutions. Intelligent Content Distribution - The size and complexity of the content being sent to digital displays are growing. In order for RoninCast® software to maintain network friendliness across wired and wireless connections, it is important that as few bytes as possible are sent. There are several ways that Wireless Ronin enables this. The system utilizes a locally installed librarian that takes advantage of unused space on the hard-drive to track and manage content. Only files that are needed at the player are transferred, saving on network bandwidth. RoninCast® software supports content transfer technologies other than one-to-one connections. One such technology is multicast satellite distribution. This technology is widely used in corporations such as big-box retailers that distribute large quantities of data to many locations. Often it is not the content itself that needs to be changed, but the information within the content that needs to be changed. If information updates are needed, instead of creating and sending a new content file, RoninCast® software can facilitate the information swap. Through Macromedia Flash and the data integration library, changing content information (instead of the content itself) can be facilitated through mechanisms such as RSS feeds, POS systems, etc. This reduces updates from mega-bytes to the few bytes required to display a new piece of data (such as a price). Distributed Management - In order for RoninCast® solutions to be scalable to large organizations, it is necessary that each individual installation not burden the server with everyday tasks that are required to manage a complex network. To this end, the master controller offloads much of its work and monitoring to the site server. On the local network, the site monitor oversees the players, distributes content, and collects data. The only task that is required of the server is to monitor and communicate with the site server. In this way, expansion of the RoninCast® network by adding an installation does not burden the master controller by the number of screens added, but only by the single installation. Enterprise-Level Compatibility - RoninCast® software is designed to easily integrate into large enterprises and become part of the suite of tools that are used every day. The RoninCast® WBMS runs under Windows (2K, XP and 2K+ Server). In order to accommodate its customers’ network administrators, Wireless Ronin’s software supports the ability to use web services to create controlled, closed-loop interfaces for the RoninCast® system. Flexible Network Design - One of the strengths of the RoninCast® network is the ease and flexibility of implementation and expansion. RoninCast® software is designed to intelligently and successfully manage myriad connection options simultaneously, both internally to an installation and externally to the Internet. RoninCast® solutions can be networked using wired LAN and/or wireless LAN technology. With wireless LAN, time and costs associated with installing or extending a hardwired network are eliminated. Wireless LAN offers customers freedom of installations and reconfigurations without the high costs of cabling. Additionally, a new installation can be connected to the Internet through dial-up/DSL telephone modems, wireless data communications or high-throughput enterprise data-pipes. In order to communicate with the WBMS, a new installation can be connected to the Internet through dial-up/DSL telephone modems, digital mobile communication (such as CDMA or GPRS), or high-throughput enterprise data-pipes. Security Essential to the design of RoninCast® software is the security of the network and hence the security of Wireless Ronin’s customers. In order to provide the most secure installation possible, Wireless Ronin addresses security at every level of the system: RoninCast® communication, operating system hardening, network security and user interaction. RoninCast® software utilizes standard HTTP or HTTPS to communicate with members of the system. Using HTTPS, RoninCast® is able to deliver content securely. 86 TABLE OF CONTENTS In order for computers to be approved for use on the RoninCast® network, their operating systems go through a rigorous hardening process. This hardening removes or disables extraneous programs that are not required for the core operation of RoninCast® applications. The result is a significantly more stable and secure base for the system as a whole. Wireless and wired LAN each pose different levels of security exposure. Wireless LAN has the most exposure to potential intruders. However, both can be accessed. In order to create a secure network, Wireless Ronin utilizes high-level industry-standard wireless LAN equipment and configures it with the highest level of security. When necessary, Wireless Ronin works with its customers, analyzes their network security and recommend back-end computer security hardware and software that will help make both their network and the RoninCast® network as secure as possible. RoninCast® also uses a username/password mechanism with one-way encryption to protect the system.RoninCast® also utilizes an access control layer that allows the administrator to give access or limit access to every part of the system all the way down to the object level. Wireless Ronin’s Suppliers Wireless Ronin’s principal suppliers include the following: · NEC Display Solutions, Viewsonic, Samsung and LG for monitors; · ASI, Ingram Micro and Seneca Data for computers; · Chief Manufacturing, Inc. and Peerless for fixtures; and · Rollouts, PRS, Spencer Technologies and Field Solutions for installation services. Wireless Ronin has no long-term agreements with any of its suppliers. Ongoing Development Ongoing product development is essential to Wireless Ronin’s ability to stay competitive in the marketplace as a solution provider.Wireless Ronin believes that the functionality and capabilities of its product offerings are competitive advantages and that it must continue to invest in them to maintain its competitive position.The market for Wireless Ronin’s products and services is subject to rapid technological change, including new communication technologies, new computer hardware and display technologies, as well as the expansion of media display options.Client requirements are also evolving rapidly.To remain successful, Wireless Ronin must continually adapt to these and other changes.Wireless Ronin incurred research and development expenses of $0.9 million in 2013, $1.8 million in 2012 and $2.1 million in 2011. Services Wireless Ronin’s services are integral to its ability to provide customers with successful digital signage solutions.Wireless Ronin offers a wide range of services from consulting, project planning, design, content development, training, hosting and implementation services, to ongoing customer support and maintenance. Generally, Wireless Ronin charges its customers for services on a fee-for-service basis. Wireless Ronin also offers existing and prospective clients robust and turn-key content creation capabilities.Wireless Ronin’s graphic shops in Windsor, Ontario, Canada and Minnetonka, Minnesota are staffed with competent and experienced artists who excel at converting existing assets into appealing digital assets. Consulting: Wireless Ronin works with clients to determine the ultimate hardware and software solution tailored to the specific requirements for their environment. Creative: With design experience and an outstanding record of customer satisfaction, Wireless Ronin’s creative team helps make its clients’ marketing and advertising initiatives a reality. Content Engineering: Wireless Ronin’s content engineering group is tasked with the architecture, production and development of advanced interactive content as well as all e-learning content creation that engage and motivate customers and consumers alike. 87 TABLE OF CONTENTS Content Deployment: Wireless Ronin’s content deployment group offers robust content creation and deployment capabilities for non-interactive applications, which includes planning, re-purposing of existing content and the development of visual communications. Project Management: Wireless Ronin’s project management team has experience with large-scale implementations and installations — keeping the goals of timeliness, effectiveness and customer satisfaction in mind. Fixturing: Whether Wireless Ronin’s clients have their own partners or need Wireless Ronin’s assistance, Wireless Ronin works with clients to incorporate the RoninCast® technology into their environments. Installation: Wireless Ronin’s third-party installers have the experience to roll out large-scale projects and single location installations without unexpected delays or expenses. Training: Wireless Ronin provides training with every purchase of RoninCast® software. Hosting: For clients requiring assistance with operating their networks, Wireless Ronin offers the service of a NOC for any network hosting needs. Maintenance and Support: Wireless Ronin’s support staff is available 24/7 for assistance with any issue.Standard maintenance, including software upgrades, is included under the annual maintenance agreement. Intellectual Property Patents: As of May 9, 2014, Wireless Ronin had received one design patent, had one U.S. patent application pending and had one Canadian patent application pending relating to various aspects of its RoninCast® delivery system. Highly technical patents can take up to six years to issue and Wireless Ronin cannot be sure that any patents will be issued, or if issued, that the same will provide significant protection. Wireless Ronin may abandon patent applications if it determines that the patent is unlikely to be granted, it is unlikely to provide significant protection or it is impractical to continue the application process after correspondence with the appropriate patent office or examiner. Trademarks: As of May 9, 2014, Wireless Ronin had the following U.S. trademark registrations for: · WIRELESS RONIN® · RONIN CAST® · RONINCAST® · RONINCAST and Design® · WR and Design® · RONINCAST® and Design (Color Logo) · “WR” (Circle Design)® · COMMUNICATING AT LIFE SPEED® Canadian trademark registrations for: · RONIN CAST and Design® · RONINCAST® and Design (Color Logo) · “WR” (Circle Design)® · COMMUNICATING AT LIFE SPEED® European Union trademark registrations for: · RONIN CAST® · RONIN CAST and Design® · RONINCAST® Design (Color Logo) · COMMUNICATING AT LIFESPEED™ Federal trademark registrations continue indefinitely so long as the trademarks are in use and periodic renewals and other required filings are made. We review our trademarks and registration requirements with the help of trademark legal counsel and may, from time to time, abandon registered trademarks or file new applications for trademarks if then-current registrations no longer accurately reflect our use of those trademarks. 88 TABLE OF CONTENTS Competition Wireless Ronin competes with ComQi and Stratacache as digital signage providers.Within Wireless Ronin’s primary verticals of automotive, food service and branded retail, its competitors include Broadsign, Scala, Omnivex, Hughes, Texas Digital Systems (acquired by Radiant Systems, who in turn was acquired by NCR, both in 2011), c-nario, Harris-Infocaster and Cisco Systems.Touch-screen competitors include Netkey (acquired by NCR in 2009) and Nanonation. Some or all of Wireless Ronin’s competitors may have significantly greater financial, technical and marketing resources than Wireless Ronin does and may be able to respond more rapidly than it can to new or emerging technologies or changes in customer requirements.Wireless Ronin believes that its direct sales force, its full service network operations center, its complete marketing technology solutions and its brand awareness are the primary factors affecting its competitive position. Wireless Ronin also competes with standard advertising media, including print, television and billboards. Territories Wireless Ronin sells products and services primarily throughout North America. For the year ended December 31, 2013, Wireless Ronin derived 93% of net sales in the U.S., 6% of net sales in Canada and 1% in other countries, based on the location of the end customer.For more information, see Note 8 to Wireless Ronin’s Consolidated Financial Statements (“Segment Information and Major Customers”). Regulation Wireless Ronin is subject to regulation by various federal and state governmental agencies. Such regulation includes radio frequency emission regulatory activities of the U.S. Federal Communications Commission, the consumer protection laws of the U.S. Federal Trade Commission, product safety regulatory activities of the U.S. Consumer Product Safety Commission, and environmental regulation in areas in which Wireless Ronin conducts business. Some of the hardware components that Wireless Ronin supplies to customers may contain hazardous or regulated substances, such as lead. A number of U.S. states have adopted or are considering “takeback” bills which address the disposal of electronic waste, including CRT style and flat panel monitors and computers. Electronic waste legislation is developing. Some of the bills passed or under consideration may impose on Wireless Ronin, or on its customers or suppliers, requirements for disposal of systems it sells and the payment of additional fees to pay costs of disposal and recycling. As of May 9, 2014, Wireless Ronin has not determined that such legislation or proposed legislation will have a material adverse impact on Wireless Ronin’s business. Employees Wireless Ronin often refers to its employees as associates.As of May 9, 2014, Wireless Ronin had a full-time workforce of 47, of which 43 were employees (associates) and 4 were full-time contractors.Twenty-seven members of Wireless Ronin’s workforce operates out of its headquarters located in Minnetonka, Minnesota.The others operate out of its office located in Windsor, Ontario, Canada.Wireless Ronin’s workforce is engaged in programming, networking, designing, training, sales/marketing and administration. Properties Wireless Ronin conducts its U.S. operations from a leased facility located at 5929 Baker Road in Minnetonka, Minnesota.Wireless Ronin leases approximately 19,000 square feet of office and warehouse space under a lease that extends through January 2018 as part of an amendment it entered into in July 2010.In consideration for this extension, the landlord provided Wireless Ronin with a leasehold improvement allowance totaling $0.2 million and an initial reduction in base rent per square foot.The amendment also contains a rent escalation provision, along with a requirement to maintain a letter of creditas collateral which can, in the discretion of the landlord, be reduced or releasedThe amount of the letter of credit as of December 31, 2013 was $180,000. In addition, Wireless Ronin leases office space of approximately 10,000 square feet to support its Canadian operations at a facility located at 4510 Rhodes Drive, Suite 800, Windsor, Ontario under a lease that, as amended, extends through June 30, 2014. Wireless Ronin believe the facilities used in its operations are suitable for their respective uses and are adequate to meet its current needs. Legal Proceedings Wireless Ronin was not party to any material legal proceedings as of May 12, 2014. 89 TABLE OF CONTENTS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF WIRELESS RONIN This discussion presents Wireless Ronin management’s analysis of its results of operations and financial condition as of and for each of the years ended December 31, 2013 and 2012. The discussion should be read in conjunction with the “Forward Looking Statements” section of this preliminary proxy statement/prospectus and Wireless Ronin’s consolidated financial statements and the notes related thereto which appear elsewhere in this prospectus. Overview Wireless Ronin provides marketing technology solutions, which include digital signage, interactive kiosks, mobile messaging, social networking and web development solutions, to customers who use its products and services in certain retail and service markets.Through its proprietary RoninCast® software, Wireless Ronin provides enterprise, web-based and hosted content delivery systems that manage, schedule and deliver digital content over wireless and wired networks.Wireless Ronin also provides custom interactive software solutions, content engineering and creative services to its customers. While Wireless Ronin’s marketing technology solutions have application in a wide variety of industries, it focuses on three primary markets: (1) automotive, (2) food service (including QSR, fast casual and managed food services markets), and (3) branded retail.Commencing April 2013, Wireless Ronin began to target the QSR and “pump topper” markets through Wireless Ronin’s license agreement with Delphi Display Systems, Inc.The industries in which Wireless Ronin sells goods and services are not new but their application of marketing technology solutions is relatively new and participants in these industries only recently started considering adopting these types of technologies as part of their overall marketing strategies.As a result, Wireless Ronin remains an early stage company without an established history of profitability, or substantial or steady revenue.Wireless Ronin believes thischaracterization applies to its competitors as well, which are working to promote broader adoption of marketing technology solutions and to develop profitable, substantial and steady sources of revenue. Wireless Ronin believes that the adoption of marketing technology solutions will increase substantially in years to come both inindustries on which it currently focuses and in other industries. Wireless Ronin also believes that the adoption of its marketing technology solutions,which includes digital signage, depends not only upon the software and services that it provides but upon the cost of hardware usedto process and display content in digital signage systems. Digital media players and flat panel displays constitute a large portion of theexpenditure customers make relative to the entire cost of digital signage systems. Costs of these digital media players and flat paneldisplays have historically decreased and Wireless Ronin believes will continue to do so, though Wireless Ronin does not manufacture either product and does notsubstantially affect the overall markets for these products. In addition, Wireless Ronin has been developing our next generation of RoninCastsoftware in such a way as to allow it to function on significantly lower cost media players than the ones in use today. With thelaunch of its next generation RoninCast during the first half of 2013, Wireless Ronin is now able to deploy its software on lower cost media players. With this capability, coupled with a continued decline in costs for flat panel displays, Wireless Ronin believes thatadoption of digital signage and other marketing technology solutions is likely to increase, though it cannot predict the rate at whichsuch adoption will occur. Wireless Ronin’s management focuses on a wide variety of financial measurements to assess the company’s financial health and prospects but principally upon (1) sales, to measure the adoption of its marketing technology solutions by its customers, (2) cost of sales and gross profit, particularly expressed as gross profit percentage, to determine if sales have been made at levels of profit necessary to cover operating expenses on a long-term basis (based upon assumptions regarding adoption), (3) sales of hardware relative to software and services, understanding that hardware typically provides a lower gross profit margin than do software license fees and services, (4) operating expenses so that management can appropriately match those expenses with sales, and (5) current assets, especially cash and cash equivalents used to fund operating losses thus far incurred. Wireless Ronin’s wholly-owned subsidiary, RNIN Canada, maintains a vertical specific focus in the automotive industry and houses Wireless Ronin’s content engineering operation. RNIN Canada develops digital content and sales support systems to help retailers train their sales staff and educate their customers at the point of sale. Today, the capabilities of this operation are integrated with Wireless Ronin’s historical business to provide content solutions to all of its clients. Wireless Ronin and RNIN Canada sell products and services primarily throughout North America. In November 2012, Wireless Ronin’s Board of Directors approved a one-for-five reverse stock split of all outstanding common shares, which became effective on December 14, 2012.A proportionate adjustment also was made to Wireless Ronin’s outstanding derivative securities.All share and per share information set forth in this report has been adjusted to reflect such reverse stock split. 90 TABLE OF CONTENTS Wireless Ronin’s Sources of Revenue Wireless Ronin generates revenue through system sales, license fees and separate service fees, including consulting, content development and implementation services, as well as ongoing customer support and maintenance, including product upgrades. Wireless Ronin currently markets and sells its software and service solutions primarily through its direct sales force, but it also utilizes strategic partnerships and business alliances. In addition,in April2013, Wireless Ronin entered into a license agreement with Delphi Display Systems, Inc. (“Delphi”) (the “License Agreement”) pursuant to which Wireless Ronin granted Delphi an exclusive, worldwide, perpetual license to use and sublicense its RoninCast® 4.0 HTML5-based software, as revised from time to time (the “Software”), in specified target markets. Under the License Agreement, these target markets are (1) quick-service restaurants or food service providers that have a substantial number of drive-through locations, (2) pump toppers (displays located on fuel dispensing devices) and (3) other markets as subsequently mutually agreed upon between Wireless Ronin and Delphi. The license is exclusive in the target markets for five years from the date of the License Agreement, unless earlier terminated pursuant to the License Agreement. During this exclusivity period, Wireless Ronin has agreed not to market, sell or otherwise promote, either directly or indirectly, any product with substantially similar functionality to the Software to the target markets. Delphi has agreed to use its best efforts to market, promote, and sublicense the Software within the target markets. Although Delphi may develop its own software to facilitate interface with the Software for application in Delphi’s own business or in the businesses of Delphi’s sublicensees, Delphi may not form an agreement with a third party to develop or resell software to compete with the Software in any market during the term of the License Agreement. Should Delphi elect to develop software that would compete with the Software for a specific customer or market application (“the Competing Software”), prior to Delphi developing such software, Delphi will grant Wireless Ronin a right of first refusal to develop the Competing Software at a cost equal or less than Delphi’s reasonable, documented costs to develop the Competing Software. In consideration of such license, Delphi paid Wireless Ronin in April 2013 a one-time license fee of $750,000 for the first 7,500 installed nodes, which represents approximately 1,500 locations based on an assumption of five installed nodes per location. Wireless Ronin also agreed to certain node license fees for additional nodes. Delphi has agreed to pay Wireless Ronin monthly hosting and support service fees on installed nodes, including hosting and support service fees that increase each year over a five-year period and aggregate to a minimum of $1.3 million over such period. Based on Wireless Ronin’s review, itdetermined all the criteria to recognize the $750,000 had been properly metduring the second quarter of 2013.This included the delivery of a master version of its RoninCast® software to allow Delphi the ability to replicate 7,500 copies as they resell Wireless Ronin’s software.In addition, the $750,000 license fee is a fixed amount and not subject to change regardless of how many copies of Wireless Ronin’s software, up to 7,500 copies, are ultimately resold.Lastly, the collectability of the license fee was determined to be probable as the amount was paid to Wireless Ronin during the second quarter of 2013. Wireless Ronin’s Expenses Wireless Ronin’s expenses are primarily comprised of three categories: sales and marketing, research and development and general and administrative. Sales and marketing expenses include salaries and benefits for Wireless Ronin’s sales associates and commissions paid on sales. This category also includes amounts spent on the hardware and software Wireless Ronin uses to prospect new customers, including those expenses incurred in trade shows and product demonstrations. Wireless Ronin’s research and development expenses represent the salaries and benefits of those individuals who develop and maintain its software products including RoninCast® and other software applications that Wireless Ronin designs and sells to its customers. Wireless Ronin’s general and administrative expenses consist of corporate overhead, including administrative salaries, real property lease payments, salaries and benefits for Wireless Ronin’s corporate officers and other expenses such as legal and accounting fees. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the U.S., or GAAP, requires Wireless Ronin to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In recording transactions and balances resulting from business operations, Wireless Ronin uses estimates based on the best information available. Wireless Ronin uses estimates for such items as depreciable lives, volatility factors in determining fair value of options and warrants, tax provisions, recognition of revenue under fixed price contracts, provisions for uncollectible receivables and deferred revenue.Wireless Ronin revises the recorded estimates when better information is available, facts change or it can determine actual amounts. These revisions can affect operating results. Wireless Ronin has identified the following accounting policies that it considers to be critical. 91 TABLE OF CONTENTS Revenue Recognition Wireless Ronin recognizes revenue primarily from these sources: · Software and software license sales · System hardware sales · Professional service revenue · Software design and development services · Implementation services · Maintenance and hosting support contracts Wireless Ronin applies the provisions of Accounting Standards Codification subtopic 605-985, Revenue Recognition: Software (or ASC 605-35) to all transactions involving the sale of software licenses. In the event of a multiple element arrangement, Wireless Ronin evaluates if each element represents a separate unit of accounting, taking into account all factors following the guidelines set forth in “FASB ASC 605-985-25-5.” Wireless Ronin recognizes revenue when (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred, which is when product title transfers to the customer, or services have been rendered; (iii) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (iv) collection is reasonably assured. Wireless Ronin assesses collectability based on a number of factors, including the customer’s past payment history and its current creditworthiness. If it is determined that collection of a fee is not reasonably assured, Wireless Ronin defers the revenue and recognizes it at the time collection becomes reasonably assured, which is generally upon receipt of cash payment. If an acceptance period is required, revenue is recognized upon the earlier of customer acceptance or the expiration of the acceptance period.Sales and use taxes are reported on a net basis, excluding them from revenue and cost of revenue. Multiple-Element Arrangements — Wireless Ronin enters into arrangements with customers that include a combination of software products, system hardware, maintenance and support, or installation and training services. Wireless Ronin allocates the total arrangement fee among the various elements of the arrangement based on the relative fair value of each of the undelivered elements determined by vendor-specific objective evidence (VSOE). In software arrangements for which Wireless Ronin does not have VSOE of fair value for all elements, revenue is deferred until the earlier of when VSOE is determined for the undelivered elements (residual method) or when all elements for which Wireless Ronin does not have VSOE of fair value have been delivered. The VSOE for maintenance and support services is based upon the renewal rate for continued service arrangements. The VSOE of installation and training services is established based upon pricing for the services. The VSOE of software and licenses is based on the normal pricing and discounting for the product when sold separately. Each element of Wireless Ronin’s multiple element arrangements qualifies for separate accounting.However, when a sale includes both software and maintenance, Wireless Ronin defers revenue under the residual method of accounting.Under this method, the undelivered maintenance and support fees included in the price of software is amortized ratably over the period the services are provided. Wireless Ronin defers maintenance and support fees based upon the customer’s renewal rate for these services. Software and software license sales Wireless Ronin recognizes revenue when a fixed fee order has been received and delivery has occurred to the customer. Wireless Ronin assesses whether the fee is fixed or determinable and free of contingencies based upon signed agreements received from the customer confirming terms of the transaction. Software is delivered to customers electronically or on a CD-ROM, and license files are delivered electronically. System hardware sales Wireless Ronin recognizes revenue on system hardware sales generally upon shipment of the product or customer acceptance depending upon contractual arrangements with the customer. Shipping charges billed to customers are included in sales and the related shipping costs are included in cost of sales. 92 TABLE OF CONTENTS Professional service revenue Included in services and other revenues is revenue derived from implementation, maintenance and support contracts, content development, software development and training. The majority of consulting and implementation services and accompanying agreements qualify for separate accounting. Implementation and content development services are bid either on a fixed-fee basis or on a time-and-materials basis. For time-and-materials contracts, Wireless Ronin recognizes revenue as services are performed. For fixed-fee contracts, Wireless Ronin recognizes revenue upon completion of specific contractual milestones or by using the percentage-of-completion method. Software design and development services Revenue from contracts for technology integration consulting services where Wireless Ronin designs/redesigns, builds and implements new or enhanced systems applications and related processes for clients are recognized on the percentage-of-completion method in accordance with “FASB ASC 605-985-25-88 through 107.”Percentage-of-completion accounting involves calculating the percentage of services provided during the reporting period compared to the total estimated services to be provided over the duration of the contract. Estimated revenues for applying the percentage-of-completion method include estimated incentives for which achievement of defined goals is deemed probable. This method is followed where reasonably dependable estimates of revenues and costs can be made. Wireless Ronin measures its progress for completion based on either the hours worked as a percentage of the total number of hours of the project or by delivery and customer acceptance of specific milestones as outlined per the terms of the agreement with the customer.Estimates of total contract revenue and costs are continuously monitored during the term of the contract, and recorded revenue and costs are subject to revision as the contract progresses. Such revisions may result in increases or decreases to revenue and income and are reflected in the financial statements in the periods in which they are first identified. If estimates indicate that a contract loss will occur, a loss provision is recorded in the period in which the loss first becomes probable and reasonably estimable. Contract losses are determined to be the amount by which the estimated direct and indirect costs of the contract exceed the estimated total revenue that will be generated by the contract and are included in cost of sales and classified in accrued expenses in the balance sheet.Wireless Ronin’s presentation of revenue recognized on a contract completion basis has been consistently applied for all periods presented. Wireless Ronin classifies the revenue and associated cost on the “Services and Other” line within the “Sales” and “Cost of Sales” sections of the Consolidated Statement of Operations.In all cases where Wireless Ronin applies the contract method of accounting, its only deliverable is professional services, thus, Wireless Ronin believes presenting the revenue on a single line is appropriate. Costs and estimated earnings recognized in excess of billings on uncompleted contracts are recorded as unbilled services and are included in accounts receivable on the balance sheet. Billings in excess of costs and estimated earnings on uncompleted contracts are recorded as deferred revenue until revenue recognition criteria are met. Implementation services Implementation services revenue is recognized when installation is completed. Maintenance and hosting support contracts Maintenance and hosting support consists of software updates and support. Software updates provide customers with rights to unspecified software product upgrades and maintenance releases and patches released during the term of the support period. Support includes access to technical support personnel for software and hardware issues. Wireless Ronin also offers a hosting service through its network operations center, or NOC, allowing the ability to monitor and support its customers’ networks 7 days a week, 24 hours a day. Maintenance and hosting support revenue is recognized ratably over the term of the maintenance contract, which is typically one to three years. Maintenance and support is renewable by the customer. Rates for maintenance and support, including subsequent renewal rates, are typically established based upon a specified percentage of net license fees as set forth in the arrangement.Wireless Ronin’s hosting support agreement fees are based on the level of service it provides to its customers, which can range from monitoring the health of its customer’s network to supporting a sophisticated web portal. 93 TABLE OF CONTENTS Basic and Diluted Loss per Common Share Basic and diluted loss per common share for all periods presented is computed using the weighted average number of common shares outstanding. Basic weighted average shares outstanding include only outstanding common shares.Diluted net loss per common share is computed by dividing net loss by the weighted average common and potential dilutive common shares outstanding computed in accordance with the treasury stock method.Shares reserved for outstanding stock warrants and options totaling 2.1 million, 0.5 million and 0.5 million for 2013, 2012 and 2011, respectively, were excluded from the computation of loss per share as their effect was antidilutive due to Wireless Ronin’s net loss in each of those years. Deferred Income Taxes Deferred income taxes are recognized in the financial statements for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts based on enacted tax laws and statutory tax rates. Temporary differences arise from net operating losses, reserves for uncollectible accounts receivables and inventory, differences in depreciation methods, and accrued expenses. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Accounting for Stock-Based Compensation Wireless Ronin accounts for stock-based compensation in accordance with “FASB ASC 718-10.”Stock-based compensation expense recognized during the period is based on the value of the portion of share-based awards that are ultimately expected to vest during the period. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model. The fair value of restricted stock is determined based on the number of shares granted and the closing price of Wireless Ronin’s common stock on the date of grant. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period.Stock-based compensation expense, including the amortization of warrants issued for debt issuance costs, of $0.4 million, $0.5 million and $0.8 million, respectively.No tax benefit has been recorded due to the full valuation allowance on deferred tax assets that Wireless Ronin has recorded. Wireless Ronin applies the guidance of FASB 718-10-S99-1 for purposes of determining the expected term for stock options. Wireless Ronin calculates the estimated expected life based upon historical exercise data. Wireless Ronin calculates expected volatility for stock options and awards using historical volatility. The dividend yield assumption is based on Wireless Ronin’s history and expectation of no future dividend payouts. Stock-based compensation expense is based on awards ultimately expected to vest and is reduced for estimated forfeitures. FASB 718-10-55 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. Wireless Ronin applied a pre-vesting forfeiture rate of 18.3% to 25.2% based upon actual historical experience for all employee option awards. Wireless Ronin continues to apply a zero forfeiture rate to those options granted to members of its Board of Directors. Wireless Ronin accounts for equity instruments issued for services and goods to non-employees under “FASB ASC 505-50-1” Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services and “FASB ASC 505-50-25” Accounting Recognition for Certain Transactions Involving Equity Instruments Granted to Other Than Employees. Generally, the equity instruments issued for services and goods are shares of Wireless Ronin’s common stock, or warrants or options to purchase shares of Wireless Ronin’s common stock. These shares, warrants or options are either fully-vested and exercisable at the date of grant or vest over a certain period during which services are provided. Wireless Ronin expenses the fair market value of these securities over the period in which the related services are received. During 2013 and 2012, Wireless Ronin recognized $13,000 and $189,000, respectively, of stock-based compensation expense related to the fair market value of stock and warrants that were issued to outside vendors for professional services. Wireless Ronin did not issue equity instruments to non-employees during the year ended 2011. See Note7 in the Wireless Ronin’s Consolidated Financial Statements included elsewhere in this preliminary proxy statement/prospectus for further information regarding the impact of FASB ASC 718-10 and the assumptions Wireless Ronin uses to calculate the fair value of stock-based compensation. 94 TABLE OF CONTENTS Results of Operations Wireless Ronin’s results of operations for the years ended December 31, 2013, 2012 and 2011 were as follows: For the Years Ended December 31, (in thousands) Sales $ $ $ Cost of sales (exclusive of depreciation and amortization shown separately below) Gross profit Sales and marketing expenses Research and development expenses General and administrative expenses Depreciation and amortization expense Total operating expenses Operating loss ) ) ) Other income (expenses): Interest expense ) (8 ) ) Interest income - 1 4 Total other expense ) (7 ) ) Net loss $ ) $ ) $ ) Wireless Ronin’s results of operations as a percentage of sales for the years ended December 31, 2013, 2012 and 2011 were as follows: For the Years Ended December 31, Sales 100.0 % 100.0 % 100.0 % Cost of sales (exclusive of depreciation and amortization shown separately below) 41.4 % 45.2 % 56.2 % Gross profit 58.6 % 54.8 % 43.8 % Sales and marketing expenses 21.8 % 23.1 % 22.5 % Research and development expenses 13.7 % 26.8 % 22.8 % General and administrative expenses 72.5 % 81.2 % 65.8 % Depreciation and amortization expense 3.1 % 4.3 % 5.0 % Total operating expenses 111.1 % 135.4 % 116.2 % Operating loss )% ) % ) % Other income (expenses): Interest expense )% ) % ) % Interest income - Total other expense )% ) % ) % Net loss )% ) % ) % 2013 compared to 2012 Sales: Wireless Ronin’s sales increased 1% to $6.8 million in 2013 from $6.7 million in 2012. The year-over-year increase was primarily attributable to a $750,000 software license saleto Delphi.In April 2013, Wireless Ronin entered into an exclusive licensing and services agreement with Delphi to provide integrated technology solutions to the quick-serve restaurant (QSR) and “pump topper” gas station market.In consideration for granting this license, Wireless Ronin will receive a minimum of $2.0 million over five years, of which $750,000 was paid upon the execution of the contract. Based on Wireless Ronin’s review, it determined all the criteria to recognize the $750,000 had been properly met in 2013.This included the delivery of a master version of Wireless Ronin’s RoninCast® software to allow Delphi the ability to replicate 7,500 copies as they resell Wireless Ronin’s software. In addition, the $750,000 license fee is a fixed amount and not subject to change regardless of how many copies of Wireless Ronin’s software, up to 7,500 copies, are ultimately resold.Lastly, the collectability of the license fee was determined to be probable as the amount was paid in 2013. Delphi will use Wireless Ronin’s 24/7 network operations center exclusively to host Delphi’s digital signage applications, which will provide Wireless Ronin recurring hosting and maintenance revenue over the next five years.Wireless Ronin believes this significantly extends its reach within the QSR and pump topper markets as Delphi has over 30,000 customers to which it can offer an integrated technology offering. 95 TABLE OF CONTENTS The remaining increase in sales when comparing 2013 to 2012 was due to an increase in orders from ARAMARK and Polaris Industries.Total sales to ARAMARK in 2013 totaled $1.5 million, representing an increase of 40% from 2012.Wireless Ronin continued to expand the various ARAMARK branded food concepts to several colleges and universities during 2013, bringing the total number of ARAMARK locations being managed through its NOC to approximately 329 sites at the end of 2013.Also during 2013, Wireless Ronin started working with Polaris Industries by providing them with Wireless Ronin’s digital marketing solutions in connection with the launch of Polaris’s Indian motorcycle.Polaris is requiring all new Indian dealerships to install Wireless Ronin’s solution, which includes a 46” display that is part of a Media Hearth playing a standard video loop with social media, local events and weather content zones.Through 2013, Wireless Ronin received orders from Polaris for a total of 75 dealerships, representing approximately $0.4 million of revenue.Wireless Ronin anticipates it will receive additional orders as Polaris continues to expand its Indian motorcycle dealer network. Partially offsetting these increases was a decline in revenue from Chrysler and Fiat dealerships.Revenue generated from Chrysler and the associated Fiat dealerships, along with orders received from a supplier for Chrysler’s iShowroom-branded towers totaled $2.4 million, which was down 29% from $3.4 million recognized for the prior year.A significant portion of this decrease was attributable to fewer orders for Wireless Ronin’s content and development services associated with e-learning course work and enhancement to iShowroom.Wireless Ronin does not believe this decline represents a trend, but was due to timing of when new projects are initiated by Chrysler.In addition, Wireless Ronin experienced a decline in kiosk orders received from individual Fiat dealerships when comparing2013 to the prior year.In 2013, Wireless Ronin received a total of 29 kiosk orders for Fiat dealerships, compared to 89 in 2012.Wireless Ronin believes the rate of orders for its interactive kiosks being deployed to all the Fiat dealerships will continue to decline as most Fiat dealerships now have the application installed.However, Wireless Ronin continues to believe there is still an opportunity to deploy additional interactive branded tower kiosks to the remaining Chrysler dealerships, and Wireless Ronin receivednew orders for 56 units in 2013.Since Wireless Ronindoes not have a contract with Chrysler requiring it to source all the various components of the solution through Wireless Ronin and the purchase of the iShowroom branded towers remains within the discretion of the individual dealerships, Wireless Ronin is unable to predict or forecast the timing or value of any future orders. Wireless Ronin continued to provide ongoing support to YUM!’s QSR brands in 2013, which includes KFC and KFC/Taco Bell combination stores.Although Wireless Ronin did not roll out new menu board deployments during 2013, it did receive an order from KFC to upgrade the existing stores to Wireless Ronin’s latest version of RoninCast® software, which was successfully completed in 2013.Wireless Ronin continues to believe KFC will expand the number of locations which features Wireless Ronin’s digital menu board solution, but currently do not have a commitment on timing.The total number of YUM! brand stores Wireless Ronin fully hosts and supports through Wireless Ronin’s NOC was 178 at the end of 2013. Wireless Ronin continues to support through its NOC a network of approximately 294 sites it has deployed for Thomson Reuters, which feature its InfoPoint news service. In addition, during 2012, Wireless Ronin announced a new partnership under which it is the exclusive provider of a Thomson Reuter branded offering, Thomson Reuters Digital Signage Knowledge Direct. Thomson Reuters is presently selling this offering through its sales team to the financial services industry, including many existing news service customers of Thomson Reuters. Wireless Ronin continues to work for, and receive orders from, various customers in the QSR and fast casual restaurant industry as they come to realize the benefits of deploying digital signage for an array of different types of menu boards for both inside and outside applications. In addition, since 2011 Wireless Ronin has successfully deployed other marketing technology solutions within its three primary verticals, QSR, automotive and branded retail, as a way of creating unique customer experiences.These technologies include interactive kiosks, iPad applications, mobile messaging, QR codes, SMS marketing, near field communications and the integration of social networks into Wireless Ronin’s product offerings.Wireless Ronin believes these new technologies greatly expand the marketing solutions it is able to provide its existing and prospective customers and represent an opportunity to increase its revenue beyond traditional digital signage. 96 TABLE OF CONTENTS As of December 31, 2013, Wireless Ronin had a total of $0.4 million of purchase orders for which it had not recognized revenue. Lastly, Wireless Ronin’s recurring hosting and support revenue remained at the same level of $2.0 million for both 2013 and 2012.Although Wireless Ronin expanded its customer base from the deployments referenced above, it did see a decline in recurring revenue from Thomson Reuters as a result of a number of locations featuring Thomson Reuters’ Info Point digital signage system being taken off line during 2013. Although Wireless Ronin is starting to see an increase of adoption for marketing technology solutions such as its at the macro level, Wireless Ronin is unable to predict or forecast its future revenue with any degree of precision at this time. Cost of Sales: Wireless Ronin’s cost of sales decreased 7% to $2.8 million in 2013 from $3.0 million in 2012. The decrease in cost of sales was primarily due to the year-over-year decrease in services sales, which was primarily associated with a decline in content and development work performed primarily for Chrysler.On a percentage basis, Wireless Ronin’s overall gross margin increased to 59% in 2013 compared to 55% for the prior year.The primary reason for this increase was due to the $750,000 software sale to Delphi Display Systems, which was at 100% gross margin.Wireless Ronin’s overall software sales, which traditionally carry a higher gross margin percentage compared to its sales of hardware and services, were up 231% or $0.8 million when comparing 2013 to the prior year.The increase in software revenue when comparing 2013 to 2012 resulted in a percentage improvement to 99% in 2013 from 80% in 2012.On a percentage basis, Wireless Ronin’s services gross margin were the same at 58% for both 2013 and 2012.Wireless Ronin’s ability to maintain these levels of gross margin on a percentage basis can be impacted in any given quarter by shifts in its sales mix.However, Wireless Ronin believes over the long-term its gross margins on a percentage basis will continue to increase as its recurring revenue grows. Operating Expenses: Sales and marketing expense includes the salaries, employee benefits, commissions, stock compensation expense, travel and overhead costs of Wireless Ronin’s sales and marketing personnel, as well as trade show activities and other marketing costs.Total sales and marketing expenses declined 4% to $1.5 million in 2013 from $1.6 million in 2012.The decline in sales and marketing expense when comparing 2013 to 2012 was primarily due to lower commissions and employee travel related expenses of $26,000 and $21,000, respectively.Wireless Ronin continues to concentrate its marketing dollars on more forums and user groups instead of the larger national tradeshows such as Digital Signage Expo.Wireless Ronin traditionally incurs higher levels of tradeshow expenditures in the first quarter of its fiscal year compared to the remaining three quarters.Total stock compensation expense included in sales and marketing expense was approximately $0.1 million for both 2013 and 2012.Any significant increase in Wireless Ronin’s sales and marketing expenses in 2014 relative to 2013 would be the result of higher levels of commission expense resulting from an increase in its revenue, as Wireless Ronin does not anticipate higher costs associated with tradeshows or marketing initiatives. Research and development expense includes salaries, employee benefits, stock compensation expense, related overhead costs and consulting fees associated with product development, enhancements, upgrades, testing, quality assurance and documentation.Total research and development expenses for 2013 decreased 47% to $0.9 million from $1.8 million in 2012. The decrease when comparing 2013 to 2012 was primarily related to lower employee compensation costs of $0.4 million due to personnel changes made during 2013 and a $0.3 million decrease in consulting costs, along with receiving a one-time $0.1 million research and development state tax refund.Although Wireless Ronin experienced lower employee-related expenses for 2013 compared to 2012 due to lower headcount, the remaining decrease was attributable to a higher level of research and development costs being allocated to cost of goods sold related to billable development work performed for its customers.Overall Wireless Ronin had 9 developer employees and contractors as of December 31, 2013 compared to 13 as of the end of 2012. Total stock compensation expense included in research and development expense was approximately $31,000 and $55,000 for the years ended December 31, 2013 and 2012, respectively.Although Wireless Ronin currently has no intention of increasing its staff levels in 2013, Wireless Ronin continues to believe it is critical for its success to make further enhancements to its RoninCast® software as the requirements for a more sophisticated multi-marketing technology platform continue to evolve. 97 TABLE OF CONTENTS General and administrative expense includes the salaries, employee benefits, stock compensation expense and related overhead cost of its finance, information technology, human resources and administrative employees, as well as legal and accounting expenses, consulting and contractor fees and bad debt expense. Total general and administrative expenses for 2013 decreased 9% to $4.9 million from $5.4 million in 2012.The decrease when comparing 2013 to 2012 was the result of lower employee compensation and related travel expenses of $0.4 million and a decline in general office and other public company related expenses of $88,000 and $59,000, respectively. Partially offsetting these declines was a $0.2 million increase in stock-based compensation expense attributable to the stock and warrants issued to outside vendors for professional services during the year ended 2012, during which Wireless Ronin only incurred $13,000 of related expense in 2013.Additionally, Wireless Ronin recognized stock based-compensation expense associated with stock awards and options to its employees and six non-employee board members as part of their compensation for board service during 2013 and 2012 of $0.3 million and $0.4 million for the periods presented.Wireless Ronin currently believes its general and administrative costs will remain at a similar level to that experienced during 2013 for 2014. Depreciation and amortization expense.Wireless Ronin’s depreciation and amortization expense consists primarily of depreciation of computer equipment and office furniture and the amortization of purchased software and leasehold improvements made to its leased facilities.Depreciation and amortization expense decreased 26% to $0.2 million in 2013 from $0.3 million in 2012. The decrease was primarily due to the limited number of capital acquisitions made from 2011 through 2013. Interest Expense: Interest expense increased to $25,000 in 2013 from $8,000 in 2012.The increase was primarily the result of the interest expense associated with Wireless Ronin’s line of credit with Silicon Valley Bank.During 2013, Wireless Ronin expensed a total of approximately $19,000, compared to $5,000 in the prior year of interest expense.The reason for the increase was due to the advancement of $400,000 it had outstanding through September of 2013.In addition, Wireless Ronin issued unsecured convertible promissory notes in the aggregate of $1,075,000, along with warrants to purchase 1,075,000 shares of its common stock in 2013.The notes mature two years after issuance and require the payment of interest at the rate of 4% per year (payable on maturity), which Wireless Ronin recognized interest expense of approximately $1,000 during 2013.Using the Black-Scholes model, Wireless Ronin determined the relative fair value of the warrants totaled $178,000.In addition, Wireless Ronin determined the notes had a beneficial conversion feature totaled $27,000.Both amounts are being amortized through interest expense on a straight-line basis over the term of the notes payable resulting in a charge of interest expense of $4,000 in 2013. During 2012, Wireless Ronin included in interest expense a charge of $3,000 for the fair value of the warrants issued to Silicon Valley Bank as part of the loan and security agreement it entered into in March 2010.The warrant vested 100% on date of grant and Wireless Ronin began recognizing the fair value, as determined using the Black-Scholes model, of $66,000 over the original life of the agreement on a straight-line basis.The loan and security agreement modification in January 2011 included a provision to reduce the exercise price of the warrant, resulting in an incremental increase in fair value of approximately $8,000. The fair value remaining as of the date of the modification totaled $19,000 and was amortized on a straight-line basis through the then renewed expiration date of March 2012.See Note 6 to Wireless Ronin’s consolidated financial statements regarding the assumptions used in determining the fair value of these warrants.Also included in interest expense for 2012 associated with the capital lease Wireless Ronin entered into in July 2010. Liquidity and Capital Resources Going Concern Wireless Ronin incurred net losses and negative cash flows from operating activities for the years ended December 31, 2013, 2012 and 2011.At December 31, 2013, Wireless Ronin had cash, cash equivalents and restricted cash of $1.5 million and working capital of $1.3 million.The cash used in operating activities for the year ended December 31, 2013 was $2.8 million.At December 31, 2013, Wireless Ronin had nooutstanding balance and no borrowing capability on its line of credit with Silicon Valley Bank. Silicon Valley Bank has issued a letter of credit in the amount of $180,000 as collateral to the landlord of Wireless Ronin’s corporate office and another letter of credit to a vendor in the amount of $50,000. As of December 31, 2013, Wireless Ronin was unable to meet the minimum tangible net worth requirements per the terms of the loan and security agreement with Silicon Valley bank, and therefore Wireless Ronin is currently unable to draw down on the line of credit. As of December 31, 2013, Wireless Ronin’s tangible net worth totaled $1.6 million or $0.6 million below the minimum required amount per the terms of the loan and security agreement with Silicon Valley Bank. The line of creditis secured by all of Wireless Ronin’s assets and matures on July 15, 2014. Starting with the month ending March 31, 2014 and on the last day of each following month, Wireless Ronin’s new tangible net worth requirement has been reduced to $150,000 and, commencing with the quarter ending March 31, 2014, the minimum tangible net worth requirement increases, commencing with the quarter ending March 31, 2014 and each quarter thereafter, by the sum of (a) fifty-percent (50%) of Wireless Ronin’s quarterly net income (without reduction for any losses) for such quarter, plus (b) fifty-percent (50%) of all proceeds received from the issuance of equity during such quarter and/or the principal amount of all subordinated debt incurred during such quarter.Wireless Ronin must comply with this tangible net worth minimum in order to draw down on such line of credit and also while there are outstanding credit extensions (other than Wireless Ronin’s existing lease letter of credit). 98 TABLE OF CONTENTS The financial statements for the fiscal year ended December 31, 2013 were prepared on a going concern basis, meaning that they do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should Wireless Ronin be unable to continue as a going concern.However, Wireless Ronin’s auditor also expressed substantial doubt about its ability to continue as a going concern. Wireless Ronin’s ability to continue as a going concern is an issue raised as a result of losses suffered from operations. Although Wireless Ronin believes it extended its ability to fund its operations as a result of the restructuring it initiated on July 29, 2013 (see “Restructuring” below), even after the savings it expects to achieve and the additional funds received from the unsecured promissory notes issued in December 2013, Wireless Ronin does not currently have sufficient capital resources to fund operations beyond May 2014. Wireless Ronin continues to experience operating losses. Management continues to seek financing on favorable terms; however, there can be no assurance that any such financing can be obtained on favorable terms, if at all. At present, Wireless Ronin has no commitments for any additional financing. Because Wireless Ronin has received an opinion from its auditor that substantial doubt exists as to whether it can continue as a going concern, it may be more difficultto attract investors, secure debt financing or bank loans, or a combination of the foregoing, on favorable terms, if at all. Wireless Ronin’s future depends upon its ability to obtain financing and upon future profitable operations. If Wireless Ronin is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then it will be forced to cease operations and investors will lose their entire investment. Wireless Ronin can give no assurance as to its ability to generate adequate revenue, raise sufficient capital, sufficiently reduce operating expenses or continue as a going concern. Wireless Ronin has engaged Merriman Capital, Inc. to help explore strategic alternatives, specifically including combination transactions (e.g., mergers, consolidations, share exchanges, etc.).In this regard, Wireless Ronin has entered into a non-binding letter of intent regarding a potential combination transaction with a private company in the same industry and has begun its due-diligence examination of that company.The private company has similarly begun its own due-diligence examination of Wireless Ronin.The letter of intent contains no binding provisions that are material, but presently contemplates a combination transaction in which the sole shareholder of the private company would obtain a majority of Wireless Ronin’s outstanding stock through the issuance of newly issued common stock.While it is currently contemplated that the combination transaction would be contingent upon the consummation of Wireless Ronin’s merger transaction with Broadcast, the merger transaction with Broadcast is not conditioned upon this new potential transaction. In the event Wireless Ronin enters into a binding commitment, or a more definitive status emerges from the due-diligence phase, Wireless Ronin will provide updated disclosure. There can be no assurance that any definitive agreement with respect to this potential combination transaction will be executed or that any potential combination transaction will be consummated. Restructuring In July 2013, Wireless Ronin implemented a restructuring plan designed to conserve its cash resources and to further align its ongoing expenses with its business by focusing sales efforts on high-potential customers and prospects, preserving the research and development staff required to maintain and enhance its RoninCast® software, and consolidating certain positions.Wireless Ronin incurreda one-time charge in 2013 aggregating approximately $0.2 million, consisting primarily of severance payments.Wireless Ronin believes this restructuring will reduce its annual operating costs by approximately $1.3 million. Operating Activities Wireless Ronin does not currently generate positive cash flow. Wireless Ronin’s investments in infrastructure have been greater than sales generated to date. As of December31, 2013, Wireless Ronin had an accumulated deficit of $98.0 million. The cash flow used in operating activities was $2.8 million, $4.8 million and $4.6 million for the years ended December 31, 2013, 2012 and 2011, respectively.In 2013, net cash used by operating activities was attributable to Wireless Ronin’s net loss, partially offset by an overall decrease in changes to its operating assets and liability accounts of $0.1 million and $0.7 million of depreciation and amortization and stock compensation expense.Included in the changes to its operating accounts were decreases in accounts receivable, inventory and other assets all of which were due to lower sales during the fourth quarter of 2013 when compared to the same period in the prior year.In addition, accounts payable and accrued liabilities balances were lower by $0.3 million and $0.1 million at the end of December 31, 2013 when compared to the prior year end balances.This was primarily the result of lower operating costs incurred during the fourth quarter of 2013 when compared to the same period in the prior year.Changes in Wireless Ronin’s deferred revenue balances when comparing December 31, 2013 to December 31, 2012 increased $0.2 million as a result of additional uncompleted projects and higher levels of deferred maintenance contracts as Wireless Ronin’s installation base continues to grow. In 2012, net cash used by operating activities was attributable to Wireless Ronin’s net loss, along with an overall increase in changes to its operating assets and liability accounts of $0.3 million, partially offset by depreciation and amortization and stock compensation expense.Included in the changes to Wireless Ronin’s operating accounts were decreases in inventory, prepaid expenses, accounts payable, deferred revenue and accrued liabilities, all of which were primarily due to lower operating costs incurred during the fourth quarter of 2012 when compared to the same period in the prior year.The accounts receivable balance at the end of 2012 increased from the prior year balance as a result of an increase in sales during the fourth quarter of 2012 when compared to the same period in the prior year. 99 TABLE OF CONTENTS Disruptions in the economy and constraints in the credit markets have caused companies to reduce or delay capital investment.Some of Wireless Ronin’s prospective customers may cancel or delay spending on the development or roll-out of capital and technology projects with it due to continuing economic uncertainty.Difficult economic conditions have adversely affected certain industries in particular, including the automotive and restaurant industries, in which Wireless Ronin has major customers.Wireless Ronin could also experience lower than anticipated order levels from current customers, cancellations of existing but unfulfilled orders, and extended payment or delivery terms.Economic conditions could also materially impact Wireless Ronin through insolvency of its suppliers or current customers.As of December 31, 2013, Chrysler and EWI accounted for 44.8% and 15.0%, respectively, of Wireless Ronin’s total receivables.In the case of insolvency by one of Wireless Ronin’s significant customers, an account receivable with respect to that customer might not be collectible, might not be fully collectible, or might be collectible over longer than normal terms, each of which could adversely affect Wireless Ronin’s financial position.There can be no assurance that Wireless Ronin will not suffer credit losses in the future. In addition, Wireless Ronin’s financial condition and potential for continued net losses could cause current and prospective customers to defer placing orders with it, to require terms that are unfavorable to it, or to place their orders with marketing technology suppliers other than Wireless Ronin, which could adversely affect its business, financial condition and results of operations. On the same basis, third-party suppliers may refuse to do business with Wireless Ronin, or may do so only on terms that are unfavorable to it, which also could cause its revenue to decline. Investing Activities Net cash used in investing activities was $29,000, $47,000 and $149,000 for the years ended December 31, 2013, 2012 and 2011, respectively.Net cash used in investing activities for the periods presented was attributable to the purchases of property and equipment.Wireless Ronin believes capital investments for 2014 will be similar to 2013 as its current infrastructure has the capacity to service additional deployments. Financing Activities Wireless Ronin has financed its operations primarily through sales of common stock and the issuance of notes payable to vendors, shareholders and investors. For the years ended December 31, 2013, 2012 and 2011, Wireless Ronin generated a net $2.1 million, $1.6 million and $3.2 million from financing activities, respectively. In March 2013, Wireless Ronin sold a total of 868 units at a price of $1.80 per unit, each unit consisting of one share of common stock and one –five year warrant to purchase 0.50 of a share of common stock, with exercisability commencing six months and one day after issuance, at an exercise price of $2.73 per share, pursuant to a registration statement on Form S-3 which was declared effective by the Securities and Exchange Commission in January 2013.Wireless Ronin obtained approximately $1.4 million in net proceeds as a result of this registered direct offering. In December 2013, Wireless Ronin sold an aggregate of $1.1 million in unsecured convertible promissory notes, along with warrants to purchase 1.1 million shares of its common stock, in a private placement transaction with certain accredited investors.The notes mature two years after issuance, require the payment of interest at the rate of 4% per year (payable on maturity), and are convertible, at the holder’s option, into unregistered shares of Wireless Ronin’s common stock at a conversion price of $0.50 per share.The warrants are immediately exercisable, expire three years after issuance, have a cashless exercise feature, and may be exercised to purchase unregistered shares of Wireless Ronin’s common stock at an exercise price of $0.75 per share. During 2013, Wireless Ronin received proceeds of $21,000 from the issuance of 19,000 shares under its associate (employee) stock purchase plan, which was terminated effective July 2013.Also during 2013, Wireless Ronin made a repayment of the line of credit with Silicon Valley Bank of $0.4 million. In September 2012, Wireless Ronin sold approximately 348,000 shares of its common stock at $4.05 per share pursuant to a registration statement on Form S-3 which was declared effective by the SEC in September 2009.Wireless Ronin obtained approximately $1.2 million in net proceeds as a result of this registered direct offering.During 2012, Wireless Ronin also received $51,000 from the sale of approximately 12,000 shares of common stock to its associates (employees) through its 2007 Associate Stock Purchase Plan.Wireless Ronin also received a $0.4 million advance on its line of credit with Silicon Valley Bank in 2012. TABLE OF CONTENTS In December 2011, Wireless Ronin sold approximately 664,000 shares of its common stock at $5.00 per share pursuant to a registration statement on Form S-3 which was declared effective by the SEC in September 2009.Wireless Ronin obtained approximately $2.9 million in net proceeds as a result of this registered direct offering. During 2011, Wireless Ronin received $68,000 from the sale of approximately 14,000 shares of common stock to its associates (employees) through its 2007 Associate Stock Purchase Plan and it received approximately $0.2 million from the exercise of outstanding stock options.Wireless Ronin used $36,000 for the payment of capital leases during 2011. Wireless Ronin will likely be required to raise additional funding through public or private financings, including equity financings. Any additional equity financings may be dilutive to shareholders and may be completed at a discount to market price. Debt financing, if available, would likely involve restrictive covenants similar to or more restrictive than those contained in the security and loan agreement Wireless Ronin currently has with Silicon Valley Bank. Those covenants include maintaining minimum tangible net worth, which Wireless Ronin may not satisfy. There can be no assurance Wireless Ronin will successfully complete any future equity or debt financing. Adequate funds for Wireless Ronin’s operations, whether from financial markets, collaborative or other arrangements, may not be available when needed or on terms attractive to us, especially from markets which continue to be risk averse. If adequate funds are not available, Wireless Ronin’s plans to operate its business may be adversely affected and it could be required to curtail its activities significantly and/or cease operating. Due to losses suffered from operations, for the year ended December 31, 2013, Wireless Ronin’s independent registered public accounting firm expressed substantial doubt about its ability to continue as a going concern. Wireless Ronin does not currently have sufficient capital resources to fund its operations beyond May 2014. Wireless Ronin continues to experience operating losses. Management continues to seek financing on favorable terms; however, there can be no assurance that any such financing can be obtained on favorable terms, if at all. At present, Wireless Ronin has no commitments for any additional financing. If Wireless Ronin is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then Wireless Ronin likely will be forced to cease operations and investors will likely lose their entire investment. Line of Credit In March 2010, Wireless Ronin entered into a Loan and Security Agreement with Silicon Valley Bank (the “Loan and Security Agreement”), which was most recently amended effective March 6, 2014.The Loan and Security Agreement provides Wireless Ronin with a revolving line-of-credit atan annual interest rate of prime plus 1.5%, the availability of which is the lesser of (a) $1.5 million, or (b) the amount available under its borrowing base (75% of its eligible accounts receivable plus 50% of its eligible inventory) minus (1) the dollar equivalent amount of all outstanding letters of credit, (2) 10% of each outstanding foreign exchange contract, (3) any amounts used for cash management services, and (4) the outstanding principal balance of any advances.In connection with the July 2010lease amendment foritscorporate offices, Silicon Valley Bank issued a letter of credit which as of December 31, 2013 was in the amount of $180,000 along with a letter of credit issued to a vendor for $50,000. As of December 31, 2013, Wireless Ronin was not in compliance with the tangible net worth requirement and therefore not eligible to draw down on the line of credit. As of December 31, 2013, Wireless Ronin’s tangible net worth totaled $1.6 million or $0.6 million below the minimum required amount per the terms of the Loan and Security Agreement. Wireless Ronin had no outstanding balance under this loan agreement (other than its letter of credits) as of December 31, 2013. Under the Loan and Security Agreement, Wireless Ronin is generally required to obtain the prior written consent of Silicon Valley Bank to, among other things, (a) dispose of assets, (b) change its business, (c) liquidate or dissolve, (d) change CEO or COO (replacements must be satisfactory to the lender), (e) enter into any transaction in which its shareholders who were not shareholders immediately prior to such transaction own more than 40% of Wireless Ronin’s voting stock (subject to limited exceptions) after the transaction, (f) merge or consolidate with any other person, (g) acquire all or substantially all of the capital stock or property of another person, or (h) become liable for any indebtedness (other than permitted indebtedness). The line of credit is secured by all Wireless Ronin’s assets and matures on July 15, 2014.Starting with the month ending March 31, 2014, Wireless Ronin’s new tangible net worth requirement has been reduced to $150,000 as of the end of each month and, commencing with the quarter ending March 31, 2014, the minimum tangible net worth requirement increases, commencing with the quarter ending March 31, 2014 and each quarter thereafter, by the sum of (a) fifty-percent (50%) of its quarterly net income (without reduction for any losses) for such quarter, plus (b) fifty-percent (50%) of all proceeds received from the issuance of equity during such quarter and/or the principal amount of all subordinated debt incurred during such quarter.Wireless Ronin must comply with this tangible net worth minimum in order to draw down on such line of credit and also while there are outstanding credit extensions (other than its existing lease letter of credit). TABLE OF CONTENTS Off Balance Sheet Arrangements It is not Wireless Ronin’s business practice to enter into off-balance sheet arrangements. Contractual Obligations Wireless Ronin has no material commitments for capital expenditures.Unless Wireless Ronin experiences a significant increase in revenue, it expects 2014 operating expenses will remain at levels similar to 2013 as it continues to control expenses in the current economic environment. Operating and Capital Leases At December 31, 2013, Wireless Ronin’s principal commitments consisted of long-term obligations under operating leases.Wireless Ronin conducted its U.S. operations from a leased facility located at 5929 Baker Road in Minnetonka, Minnesota.Wireless Ronin leased approximately 19,000 square feet of office and warehouse space under a lease that extends through January 31, 2018.In addition, Wireless Ronin leased office space of approximately 10,000 square feet to support its Canadian operations at a facility located at 4510 Rhodes Drive, Suite 800, Windsor, Ontario, Canada under a lease, as amended, that extends through June 30, 2014. The following table summarizes Wireless Ronin’s obligations under contractual agreements as of December 31, 2013 and the time frame within which payments on such obligations are due (in thousands): Payment Due by Period Less Than More Than Contractual Obligations Total 1 Year 1-3 Years 3-5 Years 5 Years Operating Lease Obligations $ $
